Exhibit
  66
Christopher Steele

        Vol. 1


       06/18/2018




European Deposition Services
                                                               Steele, Christopher Vol. 1 06/18/2018

Page 1                                                         Page 3
 1                      Mr Christopher Steele                   1                       Mr Christopher Steele
 2               CONFIDENTIAL - ATTORNEYS' EYES ONLY            2              W LEGAL LIMITED
                IN THE UNITED STATES DISTRICT COURT
 3                  SOUTHERN DISTRICT OF FLORIDA                3              47 Red Lion Street
         ______________________________
 4                                      :                       4              London WC1R 4PF
         ALEKSEJ GUBAREV, XBT HOLDING : Case No:
 5       SA and WEBZILLA, INC           : 17-cv-60426-UU        5              United Kingdom
                                        :
 6                      Plaintiffs      :                       6              Telephone: 020 7220 9139
                                        :
 7                      -v-             :                       7              Email: steven.loble@wlegal.co.uk
                                        :
 8       BUZZFEED, INC and BEN SMITH    :                       8                       BY:   MR STEVEN LOBLE
                                        :
 9                      Defendants      :                       9
         ______________________________:
10                                                             10              W LEGAL LIMITED
11                      Videotaped deposition                  11              47 Red Lion Street
12                                   of                        12              London WC1R 4PF
13                      Mr Christopher Steele                  13              United Kingdom
14                                                             14              Telephone: 020 7220 9136
15                    On Monday, June 18th 2018                15              Email: sonalsachania@wlegal.co.uk
16                                                             16                       BY:   MS SONAL SACHANIA
17                      Commencing at 9.35 am                  17
18                                                             18              ONE ESSEX COURT
19                               Taken at:                     19              Temple
20                             15 Old Bailey                   20              London EC4Y 9AR
21                                London                       21              Telephone:     020 7583 2000
22                               EC4M 7EF                      22              Email: hbrown@oeclaw.co.uk
23                            United Kingdom                   23                       BY:   MS HANNAH BROWN QC
24                                                             24
25       Reported by: Miss Pamela Henley                       25


Page 2                                                         Page 4
 1                      Mr Christopher Steele                   1                       Mr Christopher Steele
 2                                                              2       On behalf of the Defendants:
 3                      A P P E A R A N C E S                   3              DAVIS WRIGHT TREMAINE LLP
 4                                                              4              1251 Avenue of the Americas
 5       On behalf of the Plaintiffs:                           5              New York, New York 10021
 6               CIAMPA FRAY-WITZER, LLP                        6              Telephone:     212 402 4068
 7               20 Park Plaza                                  7              Email: katebolger@dwt.com
 8               Suite 505                                      8                       BY:   MS KATHERINE M BOLGER
 9               Boston, MA 02116                               9
10               Telephone:     617 426 0000                   10              BLACK SREBNICK KORNSPAN STUMPF
11               Email: Evan@CRWLegal.Com                      11              201 S Biscayne Boulevard
12                      BY:     MR EVAN FRAY-WITZER            12              Suite 1300
13                                                             13              Miami, Florida 33131
14               BOSTON LAW GROUP, PC                          14              Telephone:     305 371 6421
15               825 Beacon Street                             15              Email: rblack@royblack.com
16               Suite 20                                      16                       BY:   MR ROY BLACK
17               Newton Centre, MA 02459                       17
18               Telephone:     617 928 1800                   18              MATRIX CHAMBERS
19               Email: vgurvits@bostonlawgroup.com            19              Griffin Building
20                      BY:     MR VAL GURVITS                 20              Gray's Inn
21                                                             21              London WC1R 5LN
22                                                             22              United Kingdom
23                                                             23              Telephone:     020 7404 3447
24                                                             24                       BY:   MR ALEX BAILIN QC
25                                                             25


                                                 www.european-depositions.com                                      Pages 1 - 4
                                                             Steele, Christopher Vol. 1 06/18/2018

Page 37                                                      Page 39
 1                     Mr Christopher Steele                  1                      Mr Christopher Steele
 2    the FCO submission means that this question should      2            A.        I reviewed the documents that were
 3    not be asked.                                           3    submitted to me by my legal team, which were a
 4                     The witness can choose whether to      4    range of different documents, but primarily our
 5    answer.                                                 5    own pleadings in the English proceedings, and the
 6              A.     I choose not to answer.                6    two sealed, I believe, testimonies of Mr Kramer
 7    BY MR FRAY-WITZER:                                      7    and Mr Bensinger.
 8              Q.     Are you familiar with                  8                      And I reviewed the congressional
 9    Glenn Simpson?                                          9    testimony, I think, to the judiciary committee of
10              A.     I am.                                 10    Mr Simpson.     Those were the main documents that I
11              Q.     Can you tell us who Mr Simpson is?    11    reviewed.     And, of course, the questions that have
12              A.     He is the co-owner and co-director    12    been submitted. And the orders. Yes.
13    of Fusion GPS, an investigative firm based in          13            Q.        Did you discuss your deposition
14    Washington DC.                                         14    with anyone prior to today?
15              Q.     When did you first meet Mr Simpson?   15            A.        Only with the people that I have
16              A.     I do not remember exactly when, but   16    indicated just now, so my English legal team and
17    I would say either late 2009, or early 2010.           17    my American attorney.
18              Q.     Do you recall the circumstances of    18            Q.        Did you discuss your deposition at
19    meeting Mr Simpson?                                    19    all with Mr Simpson?
20              A.     I do.                                 20            A.        I did not.
21              Q.     And can you tell us what those        21            Q.        Did you discuss your deposition at
22    were?                                                  22    all with anyone connected to BuzzFeed?
23              A.     I was introduced to him in London     23            A.        I did not.
24    by a British investigator who I already knew.          24            Q.        Did you discuss your deposition
25              Q.     What was the purpose of the           25    with anyone from the Penn Quarter Group?


Page 38                                                      Page 40
 1                     Mr Christopher Steele                  1                      Mr Christopher Steele
 2    introduction?                                           2            A.        I did not.
 3              A.     To get to know somebody else in the    3          (Exhibit 4 marked for identification)
 4    sector and potentially to co-operate or do              4            Q.        Did you discuss your deposition
 5    business in the future.                                 5    today with the FCO?
 6              Q.     Prior to working with Mr Simpson or    6            A.        I did not.
 7    Fusion GPS on the matter that is the subject of         7            Q.        You are being shown what has been
 8    the present proceedings, did you work with              8    marked as Exhibit Number 4 to your deposition, can
 9    Mr Simpson or Fusion GPS on any other matters?          9    you tell me if you recognize this document.
10              A.     Yes, a number of projects.            10            A.        I do.
11              Q.     Are you able to tell us in general    11            Q.        And can you tell us what this
12    terms what those projects were?                        12    document is?
13              A.     I think only in very general terms.   13            A.        It is what it says it is, which is
14    So the classic due diligence, anti-money               14    an intelligence memorandum concerning Russia's
15    laundering and strategic advice.                       15    interference in the 2016 American presidential
16              Q.     Can you tell us what you did to       16    election.
17    prepare for your deposition today?                     17            Q.        If I refer to this document as the
18              A.     I met twice with my British legal     18    December memo, would that be acceptable?
19    team for about 2 to 3 hours each, and I had a half     19            A.        Yes.
20    an hour telephone conversation with my US attorney     20            Q.        When did you create this document?
21    yesterday.                                             21            A.        I believe it was created on the
22              Q.     Did you review any documents in       22    given date, which is 13th December 2016.
23    preparation for today?                                 23            Q.        I am sorry, I got ahead of myself,
24              A.     I did.                                24    let me just ask, did you create this document?
25              Q.     And what documents did you review?    25            A.        I did create this document.


                                           www.european-depositions.com                                  Pages 37 - 40
                                                             Steele, Christopher Vol. 1 06/18/2018

Page 41                                                      Page 43
 1                     Mr Christopher Steele                  1                     Mr Christopher Steele
 2            Q.       If you would turn to the second        2    question.
 3    page of the document, please, paragraph 3, it           3                     THE WITNESS:     Okay.
 4    begins first with a black bar that is a redaction,      4                     MR MILLAR:     There are 2 objections,
 5    and it has:                                             5    first, it would require the consent of the Foreign
 6                     "[Redacted] reported that over the     6    & Commonwealth Office to answer that question in
 7    period March to September 2016 a company called         7    relation to the period prior to 2009, to the
 8    XBT/Webzilla and its affiliates had been using          8    extent that his answer deals with the period prior
 9    botnets and porn traffic to transmit viruses,           9    to 2009.
10    plant bugs, steal data and conduct 'altering           10                     But, secondly, we are, as I
11    operations' against the Democratic Party               11    understand it, on topic 2 now, the operative words
12    leadership.   Entities linked to one Aleksej           12    in topic 2 are Mr Steele's efforts to verify the
13    GUBAROV were involved and he and another hacking       13    allegations.    So one needs to look to see what the
14    expert, both recruited under duress by the FSB,        14    allegations are in paragraph 3 of the December
15    Seva KAPSUGOVICH, were significant players in this     15    memorandum that are the basis of the defamation
16    operation.    In Prague, COHEN agreed [to]             16    action in Florida.    They are very specific.       They
17    contingency plans for various scenarios to protect     17    have been read to my client, and the topic which
18    the operation, but in particular what was to be        18    we spent a lot of time discussing in the hearings
19    done in the event that Hillary CLINTON won the         19    in the High Court has been formulated as
20    presidency.   It was important in this event that      20    addressing his efforts to verify those
21    all cash payments owed were made quickly and           21    allegations.
22    discreetly and that cyber and other operators were     22                     What he may or may not have known
23    stood down/able to go effectively to ground to         23    about a particular company or entity prior to that
24    cover their traces."                                   24    has nothing to do with his efforts at
25                     Did I read that correctly?            25    verification.


Page 42                                                      Page 44
 1                     Mr Christopher Steele                  1                     Mr Christopher Steele
 2            A.       I believe so, yes.                     2                     THE EXAMINER:     US plaintiffs.
 3          (Exhibit 5 marked for identification)             3                     MR FRAY-WITZER:     I would argue that
 4            Q.       You are being shown what has been      4    knowledge or lack of knowledge of the plaintiffs
 5    marked as Exhibit Number 5, the witness statement       5    in the US action would speak towards verification.
 6    of Nicola Cain dated 1 December 2018 (sic).             6    Whether or not he had any familiarity with these
 7            A.       That cannot be right.                  7    entities is relevant to the question of what may
 8            Q.       2017. Thank you. We have not           8    have been done or not done to verify the
 9    transported into the future! If you could look at       9    allegations contained in the December memo.
10    paragraph 18, please.       It says:                   10                     THE EXAMINER:     US defendants.
11                     "Paragraphs 18 to 21 of the Defence   11                     MR BLACK:      We support the
12    explain that, having received the unsolicited          12    relevance of the plaintiffs' question.
13    timed raw intelligence written up in the December      13                     THE EXAMINER:     My opinion is it is
14    memorandum, Mr Steele and Orbis considered that it     14    not within topic 2, which concerns efforts to
15    had implications for national security of the US       15    verify the allegations.       The witness may choose
16    and the UK and that it needed to be further            16    whether to answer.
17    analyzed and verified."                                17               A.    I choose not to answer.
18                     First, did I read that correctly?     18    BY MR FRAY-WITZER:
19            A.       You did.                              19               Q.    And simply for the record then, I
20            Q.       Do you agree with that statement?     20    will ask the next two questions, prior to
21            A.       I do.                                 21    receiving the unsolicited raw information had you
22            Q.       Prior to receiving the unsolicited    22    ever heard of Webzilla?
23    raw information that was included in the December      23                     MR MILLAR:     Same objection.
24    memo had you ever heard of XBT Holdings?               24               A.    Same answer.
25                     MR MILLAR:     We object to that      25    BY MR FRAY-WITZER:


                                              www.european-depositions.com                                   Pages 41 - 44
                                                                 Steele, Christopher Vol. 1 06/18/2018

Page 141                                                         Page 143
 1                    Mr Christopher Steele                       1
 2                    MS EIKHOFF:     I would say that we         2                  CERTIFICATE OF WITNESS
 3    would need probably 14 to 30 days.                          3
 4                    MR GURVITS:     Let us do 20 days.          4
 5                    THE WITNESS:     There is a difference      5
 6    between 20 days and 20 working days.                        6
 7                    MR LOBLE:     If we say 4 weeks, 28         7                   I, Christopher Steele, am the
 8    days.                                                       8    witness in the foregoing deposition. I have read
 9                    MS BOLGER:     We have a scheduling         9    the foregoing deposition and, having made such
10    order in the American we have to respect, so we            10    changes and corrections as I desired, I certify
11    would need a final copy of it such that we can             11    that the transcript is a true and accurate record
12    write a summary judgment brief if we needed to, to         12    of my responses to the questions put to me on
13    include it, right. So today, can we get it by the          13    Monday, June 18th 2018.
14    end of June?   Sorry how about the end of the first        14
15    week in July. Which is the 6th July.                       15
16                    THE WITNESS:     That is pushing it a      16
17    bit. First week in July.                                   17
18                    MS EIKHOFF:     What is the date that      18    Signed________________________________
19    you need it for your review?                               19         Christopher Steele
20                    MS BOLGER:     Well, how about July,       20    Dated this ___________ day of_________ 2018
21    can we agree on July 13th?                                 21
22                    MS EIKHOFF:     And that is assuming       22
23    that get our copy of the transcript within 7 days.         23
24                    MS BOLGER:     Yes.    That is almost      24
25    the 30 days you asked.                                     25


Page 142                                                         Page 144
 1                    Mr Christopher Steele                       1
 2                    THE WITNESS:     That is fine.              2                   CERTIFICATE OF COURT REPORTER
 3                    MS EIKHOFF:     That is okay.               3
 4                    THE EXAMINER:     Thank you all very        4                   I, Pamela E Henley, Court Reporter,
 5    much.   Mr Steele can be released and can discuss           5    do hereby certify that I took the stenotype notes
 6    his evidence with anyone he likes.                          6    of the foregoing deposition and that the
 7                    THE VIDEOGRAPHER:        This is the end    7    transcript thereof is a true and accurate record
 8    of the deposition of Christopher Steele.         Going      8    transcribed to the best of my skill and ability
 9    off the record at 1.49.                                     9                   I further certify that I am neither
10                    THE COURT REPORTER:        Could I get     10    counsel for, related to, nor employed by any of
11    the order on the record, I believe you would like          11    the parties to the action in which this deposition
12    regular delivery?                                          12    was taken, and that I am not a relative or
13                    MR FRAY-WITZER:       Yes, please.         13    employee of any attorney or counsel employed by
14                    THE COURT REPORTER:        And regular     14    the parties hereto, nor financially or otherwise
15    delivery as well?                                          15    interested in the outcome of the action.
16                    MS BOLGER:     Yes.                        16
17                    MR BLAKE:     Regular.                     17
18                    THE COURT REPORTER:         Thank you.     18
19                                                               19
20                                                               20
21                                                               21
22                                                               22                  _______________________
23                                                               23                      Pamela E Henley
24                                                               24
25                                                               25


                                                www.european-depositions.com                               Pages 141 - 144
                                                              Steele, Christopher Vol. 1 06/18/2018

Page 145
 1
 2
 3                           ERRATA
 4     (Please make any amendments or corrections on the
 5     errata sheet and not on the original deposition)
 6    CORRECTION                                       PAGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23    ____________________            ______________
24
25    Signature                       Date




                                             www.european-depositions.com                   Page 145
Exhibit
  67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            

                                                                                                                           




            Former FBI Director James Comey testifies before the Senate Select Committee on Intelligence on Capitol Hill

            on June 8. | Getty




            Full text: James Comey testimony transcript on Trump and

            Russia

            By POLITICO STAFF | 06/08/2017 11:14 AM EDT | Updated 06/08/2017 01:48 PM EDT




            A transcript of former FBI Director James Comey's testimony before the Senate
            Intelligence Committee on June 8.

            SEN. RICHARD BURR: I call this hearing to order. Director Comey, I appreciate your
            willingness to appear before the committee today, and more importantly I thank you for
            your dedicated service and leadership to the Federal Bureau of Investigation. Your
            appearance today speaks to the trust we have built over the years and I'm looking forward



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                                   1/67
10/4/2018                                               Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            to a very open and candid discussion today. I'd like to remind my colleagues that we will
            reconvene in closed session at 1:00 P.M. today, and I ask that you reserve for that venue
            any questions that might get into classified information. The director has been very
            gracious with his time, the vice chairman and I worked out a very specific timeline for his
            commitment to be on the hill, so we will do everything we can to meet that agreement.

            The Senate Select Committee on Intelligence exists to certify for the other 85 members of
            the United States Senate and the American people that the intelligence community is
            operating lawfully, and has the necessary authorities and tools to accomplish its mission,
            and keep America safe. Part of our mission, beyond the oversight we continue to provide to
            the intelligence community and its activities, is to investigate Russian interference in the
            2016 U.S. elections. The committee's work continues. This hearing represents part of that
            effort. Jim, allegations have been swirling in the press for the last several weeks and today
            is your opportunity to set the record straight. Yesterday, I read with interest your statement
            for the record, and I think it provides some helpful details surrounding your interactions
            with the president. It clearly lays out your understanding of those discussions, actions you
            took following each conversation and your state of mind.

            I very much appreciate your candor, and I think it provides helpful details surrounding
            your interactions with the president. It clearly lays out your understanding of those
            discussions, actions you took following each conversation and your state of mind.

            I very much appreciate your candor, and I think it's helpful as we work through to
            determine the ultimate truth behind possible Russian interference in the 2016 elections.
            Your statement also provides texture and context to your interactions with the president,
            from your vantage point, and outlines a strained relationship. The American people need to
            hear your side of the story, just as they need to hear the president's descriptions of events.
            These interactions also highlight the importance of the committee's ongoing investigation.
            Our experienced staff is interviewing all relevant parties and some of the most sensitive
            intelligence in our country's possession. We will establish the facts separate from rampant
            speculation and lay them out for the American people to make their own judgment.


            The most reliable politics newsletter.

            Sign up for POLITICO Playbook and get the latest news, every morning — in your inbox.
              

                    Your email…




            By signing up you agree to receive email newsletters or alerts from POLITICO. You can unsubscribe at any time.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                                        2/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            Only then will we as a nation be able to move forward and to put this episode to rest. There
            are several outstanding issues not addressed in your statement that I hope you'll clear up
            for the American people today. Did the president's request for loyalty, your impression, let
            the one-on-one dinner of January 27th was and I quote “at least in part” an effort to create
            some patronage relationship and March 30th phone call asking what you could do to lift
            the cloud of Russia investigation in any way alter your approach of the FBI's investigation
            into general Flynn or the broader investigation into Russia, and possible links to the
            campaign? In your opinion did potential Russian efforts to establish a link with individuals
            in the Trump orbit rise to the level we could define as collusion or was it a counter-
            intelligence concern? There's been a significant public speculation about your decision-
            making related to the Clinton email investigation. Why did you decide publicly, to publicly
            announce, FBI's recommendations that the Department of Justice not pursue criminal
            charges? You have described it as a choice between a bad decision and a worse decision.
            The American people need to understand the facts behind your action. This committee is
            uniquely suited to investigate Russia's interference in the 2016 elections. We also have a
            unified bipartisan approach to what is a highly charged partisan issue. Russian activities
            during 2016 election may have been aimed at one party's candidate, but as my colleague
            senator Rubio says frequently, in 2018 and 2020, it could be aimed at anyone, at home or
            abroad.

            My colleague, Senator Warner and I, have worked to stay in lock step on this investigation.
            We've had our differences on approach, at times, but I've constantly stressed that we need
            to be a team, and I think Senator Warner agrees with me. We must keep these questions
            above politics and partisanship. It's too important to be tainted by anyone trying to score
            political points. With that, again, I welcome you director, and I turn to the vice chairman
            for any comments he might have.

            SEN. MARK WARNER: Thank you, Mr. Chairman and let me start by again absolutely
            thanking all the members of the committee for the seriousness in which they've taken on
            this task. Mr. Comey, thank you for agreeing to come testify as part of this committee's
            investigation into Russia. I realize this hearing has been obviously the focus of a lot of
            Washington, in the last few days. But the truth is, many Americans who may be tuning in
            today probably haven't focused on every twist and turn of the investigation. So I'd like to
            briefly describe, at least from this senator's standpoint, what we already know, and what
            we're still investigating. To be clear, this investigation is not about relitigating the election.
            It's not about who won or lost. And it sure as heck is not about Democrats versus
            Republicans. We are here because a foreign adversary attacked us right here at home, plain
            and simple. Not by guns or missiles, but by foreign operatives seeking to hijack our most



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               3/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            important democratic process, our presidential election. Russian spies engaged in a series
            of online cyber raids, and a broad campaign of disinformation, all ultimately aimed at
            sowing chaos to undermine public faith in our process, in our leadership, and ultimately in
            ourselves.

            And that's not just this senator's opinion. It is the unanimous determination of the entire
            U.S. intelligence community. So we must find out the full story, what the Russians did, and
            candidly as some other colleagues mentioned, why they were so successful, and more
            importantly we must determine the necessary steps to take to protect our democracy and
            ensure they can't do it again. The chairman mentioned elections in 2018 and 2020, in my
            home state of Virginia, we have elections this year in 2017. Simply put, we cannot let
            anything or anyone prevent us from getting to the bottom of this. Now Mr. Comey, let me
            say at the outset, we haven't always agreed on every issue. In fact I've occasionally
            questioned some of the actions you've taken, but I've never had any reason to question your
            integrity, your expertise, or your intelligence. You've been a straight shooter with this
            committee and have been willing to speak truth to power, even at the risk of your own
            career, which makes the way in which you were fired by the president ultimately shocking.
            Recall we began this entire process with the president and his staff first denying that the
            Russians were ever involved and then falsely claiming that no one from his team was ever
            in touch with any Russians. We know that's just not the truth. Numerous Trump associates
            had undisclosed contacts with Russians before and after the election, including the
            president's attorney general, his former national security adviser and his current senior
            adviser, Mr. Kushner. That doesn't even begin to count the host of additional campaign
            associates and advisers who have also been caught up in this massive web.

            We saw Mr. Trump's campaign manager, Mr. Manafort, forced to step down over ties to
            Russian back entities. The national security adviser, General Flynn, had to resign over his
            lies about engagements with the Russians, and we saw the candidate himself express an
            odd and unexplained affection for the Russian dictator while calling for the hacking of his
            opponent. There's a lot to investigate. Enough, in fact, that director Comey publicly
            acknowledged that he was leading an investigation into those links between Mr. Trump's
            campaign and the Russian government. As the director of the FBI, Mr. Comey was
            ultimately responsible for conducting that investigation, which might explain why you're
            sitting now as a private citizen. What we do know was at the same time that this
            investigation was proceeding, the president himself appears to have been engaged in an
            effort to influence or at least co-opt the director of the FBI. The testimony Mr. Comey
            submitted for today's hearing is very disturbing. For example, on January 27th, after
            summoning Director Comey to dinner, the president appears to have threatened director's



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               4/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            job while telling him "I need loyalty. I expect loyalty." At a later meeting, on February 14th,
            the president asked the attorney general to leave the Oval Office, so that he could privately
            ask Director Comey again "To see way clear to letting Flynn go." That is a statement that
            Director Comey interpreted as a request that he drop the investigation connected to general
            Flynn's false statements.

            Think about it. The president of the United States asking the FBI Director to drop an
            ongoing investigation. And after that, the president called the FBI Director on two
            additional occasions, March 30th and April 11th and asked him again "To lift the cloud on
            the Russian investigation." Now, Director Comey denied each of these improper requests.
            The loyalty pledge, the admonition to drop the Flynn investigation, the request to lift the
            cloud on the Russian investigation. Of course, after his refusals, Director Comey was fired.
            The initial explanation for the firing didn't pass any smell test. So now Director Comey was
            fired because he didn't treat Hillary Clinton appropriately.

            Of course that explanation lasted about a day, because the president himself then made
            very clear that he was thinking about Russia when he decided to fire Director Comey.
            Shockingly, reports suggest that the president admitted as much in an Oval Office meeting
            with the Russians the day after director Comey was fired. Disparaging our country's top law
            enforcement official as a “nutjob,” the president allegedly suggested that his firing relieved
            great pressure on his feelings about Russia. This is not happening in isolation. At the same
            time, the president was engaged in these efforts with Director Comey, he was also at least
            allegedly asking senior leaders of the intelligence community to downplay the Russia
            investigation or to intervene with the director. Yesterday we had DNI Director Coats and
            NSA Director Admiral Rogers, who were offered a number of opportunities to flatly deny
            those press reports. They expressed their opinions, but they did not take that opportunity
            to deny those reports. They did not take advantage of that opportunity. My belief, that's not
            how the President of the United States should behave. Regardless of the outcome of our
            investigation into the Russia links, Director Comey's firing and his testimony raise separate
            and troubling questions that we must get to the bottom of. Again, as I said at the outset,
            I've seen firsthand how seriously every member of this committee is taking his work. I'm
            proud of the committee's efforts so far. Let me be clear. This is not a witch hunt. This is not
            fake news. It is an effort to protect our I can from a new threat that quite honestly will not
            go away any time soon.

            So Mr. Comey, your testimony here today will help us move towards that goal. I look
            forward to that testimony. Thank you, Mr. Chairman.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               5/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




                              WHITE HOUSE


                              Comey blasts White House for ‘lies, plain and simple’
                              By JOSH GERSTEIN and KYLE CHENEY




            BURR: Thank you, vice chairman. Director has discussed when you agreed to appear
            before the committee it would be under oath. I'd ask you to please stand. Raise your right
            hand.

            Do you solemnly swear to tell the truth, the whole truth and nothing but the truth so help
            you god?

            FORMER FBI DIRECTOR JAMES COMEY: I do.

            BURR: Please be seated. Director Comey you're now under oath. And I would just note to
            members, you will be recognized by seniority for a period up to seven minutes, and again, it
            is the intent to move to a closed session no later than 1:00 P.M. With that director Comey,
            you are recognized, you have the floor for as long as you might need.

            COMEY: Thank you, Mr. Chairman, ranking member Warner, members of the committee,
            thank you for inviting me here to testify today. I've submitted my statement for the record,
            and I'm not going to repeat it here this morning. I thought I would just offer some very
            brief introductory remarks and I would welcome your questions. When I was appointed
            FBI Director in 2013, I understood that I served at the pleasure of the president. Even
            though I was appointed to a 10-year term, which Congress created in order to underscore
            the importance of the FBI being outside of politics and independent, I understood that I
            could be fired by a president for any reason or for no reason at all. And on May the ninth,
            when I learned that I had been fired, for that reason I immediately came home as a private
            citizen. But then the explanations, the shifting explanations, confused me and increasingly
            concerned me. They confused me because the president and I had had multiple
            conversations about my job, both before and after he took office, and he had repeatedly
            told me I was doing a great job, and he hoped I would stay. And I had repeatedly assured
            him that I did intend to stay and serve out the years of my term. He told me repeatedly that
            he had talked to lots of people about me, including our current Attorney General, and had
            learned that I was doing a great job, and that I was extremely well-liked by the FBI
            workforce.

            So it confused me when I saw on television the president saying that he actually fired me
            because of the Russia investigation, and learned again from the media that he was telling
            privately other parties that my firing had relieved great pressure on the Russian




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               6/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            investigation. I was also confused by the initial explanation that was offered publicly that I
            was fired because of the decisions I had made during the election year. That didn't make
            sense to me for a whole bunch of reasons, including the time and all the water that had
            gone under the bridge since those hard decisions that had to be made. That didn't make
            any sense to me. And although the law required no reason at all to fire an FBI director, the
            administration then chose to defame me and more importantly the FBI by saying that the
            organization was in disarray, that it was poorly led, that the workforce had lost confidence
            in its leader. Those were lies, plain and simple. And I am so sorry that the FBI workforce
            had to hear them, and I'm so sorry that the American people were told them.

            I worked every day at the FBI to help make that great organization better, and I say help,
            because I did nothing alone at the FBI. There no indispensable people at the FBI. The
            organization's great strength is that its values and abilities run deep and wide. The FBI will
            be fine without me. The FBI's mission will be relentlessly pursued by its people, and that
            mission is to protect the American people and uphold the constitution of the United States.
            I will deeply miss being part of that mission, but this organization and its mission will go
            on long beyond me and long beyond any particular administration. I have a message before
            I close for my former colleagues of the FBI but first I want the American people to know
            this truth. The FBI is honest. The FBI is strong. And the FBI is and always will be
            independent. And now to my former colleagues, if I may. I am so sorry that I didn't get the
            chance to say goodbye to you properly. It was the nor of my life to serve beside you, to be
            part of the FBI family, and I will miss it for the rest of my life. Thank you for standing
            watch. Thank you for doing so much good for this country. Do that good as long as ever you
            can. And senators, I look forward to your questions.

            BURR: Director, thank you for that testimony, both oral and the written testimony that
            you provided to the committee yesterday and made public to the American people. The
            chair would recognize himself first for 12 minutes, vice chair for 12 minutes, based upon
            the agreement we have. Director, did the special counsel's office review and/or edit your
            written testimony?

            COMEY: No.

            BURR: Do you have any doubt that Russia attempted to interfere in the 2016 elections?

            COMEY: None.

            BURR: Do you have any doubt that the Russian government was behind the intrusions in
            the D triple C systems and the subsequent leaks of that information?



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               7/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            COMEY: No, no doubt.

            BURR: Do you have any doubt the Russian government was behind the cyber intrusion in
            the state voter files?

            COMEY: No.

            BURR: Are you confident that no votes cast in the 2016 presidential election were altered?

            COMEY: I'm confident. When I left as director I had seen no indication of that
            whatsoever.

            BURR: Director Comey, did the president at any time ask you to stop the FBI investigation
            into Russian involvement in the 2016 U.S. Elections?

            COMEY: Not to my understanding, no.

            BURR: Did any individual working for this administration, including the justice
            department, ask you to stop the Russian investigation?

            COMEY: No.

            BURR: Director, when the president requested that you, and I quote "Let Flynn go,"
            General Flynn had an unreported contact with the Russians, which is an offense, and if
            press accounts are right, there might have been discrepancies between facts and his FBI
            testimony. In your estimation, was general Flynn at that time in serious legal jeopardy, and
            in addition to that, do you sense that the president was trying to obstruct justice or just
            seek for a way for Mike Flynn to save face, given that he had already been fired?

            COMEY: General Flynn at that point in time was in legal jeopardy. There was an open FBI
            criminal investigation of his statements in connection with the Russian contacts, and the
            contacts themselves, and so that was my assessment at the time. I don't think it's for me to
            say whether the conversation I had with the president was an effort to obstruct. I took it as
            a very disturbing thing, very concerning, but that's a conclusion I'm sure the special
            counsel will work towards to try and understand what the intention was there, and whether
            that's an offense.

            BURR: Director, is it possible that, as part of this FBI investigation, the FBI could find
            evidence of criminality that is not tied to the 2016 elections, possible collusion, or
            coordination with Russians?




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               8/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            COMEY: Sure.

            BURR: So there could be something that fits a criminal aspect to this that doesn't have
            anything to do with the 2016 election cycle?

            COMEY: Correct, in any complex investigation, when you start turning over rocks,
            sometimes you find things that are unrelated to the primary investigation that are criminal
            in nature.

            BURR: Director, Comey, you have been criticized publicly for the decision to present your
            findings on the email investigation directly to the American people. Have you learned
            anything since that time that would have changed what you said or how you chose to
            inform the American people?

            COMEY: Honestly, no. It caused a whole lot of personal pain for me but as I look back,
            given what I knew at the time and even what I've learned since, I think it was the best way
            to try to protect the justice institution, including the FBI.

            BURR: In the public domain is this question of the “steel dossier,” a document that has
            been around out in for over a year. I'm not sure when the FBI first took possession of it, but
            the media had it before you had it and we had it. At the time of your departure from the
            FBI, was the FBI able to confirm any criminal allegations contained in the steel document?

            COMEY: Mr. Chairman, I don't think that's a question I can answer in an open setting
            because it goes into the details of the investigation.

            BURR: Director, the term we hear most often is collusion. When people are describing
            possible links between Americans and Russian government entities related to the
            interference in our election, would you say that it's Normal for foreign governments to
            reach out to members of an incoming administration?

            COMEY: Yes.

            BURR: At what point does the normal contact cross the line into an attempt to recruit
            agents or influence or spies?

            COMEY: Difficult to say in the abstract. It depends upon the context, whether there's an
            effort to keep it covert, what the nature of the request made of the American by the foreign
            government are. It's a judgment call based on a whole lot of facts.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               9/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            BURR: At what point would that recruitment become a counterintelligence threat to our
            country?

            COMEY: Again, difficult to answer in the abstract, but when a foreign power is using
            especially coercion, or some sort of pressure to try and co-opt an American, especially a
            government official, to act on its behalf, that's a serious concern to the FBI and at the heart
            of the FBI's counterintelligence mission.

            BURR: So if you've got a 36-page document of specific claims that are out there, the FBI
            would have to for counter intelligence reasons, try to verify anything that might be claimed
            in there, one, and probably first and foremost, is the counterintelligence concerns that we
            have about blackmail. Would that be an accurate statement?

            COMEY: Yes. If the FBI receives a credible allegation that there is some effort to co-opt,
            coerce, direct, employee covertly an American on behalf of the foreign power, that's the
            basis on which a counterintelligence investigation is opened.

            BURR: And when you read the dossier, what was your reaction, given that it was 100%
            directed at the president-elect?

            COMEY: Not a question I can answer in open setting, Mr. Chairman.

            BURR: Okay. When did you become aware of the cyber intrusion?

            COMEY: The first cyber — there was all kinds of cyber intrusions going on all the time.
            The first Russian-connected cyber intrusion I became aware of in the late summer of 2015.

            BURR: And in that time frame, there were more than the DNC and the D triple C that
            were targets?

            COMEY: Correct, a massive effort to target government and nongovernmental, near
            governmental agencies like nonprofits.

            BURR: What would be the estimate of how many entities out there the Russians
            specifically targeted in that time frame?

            COMEY: It's hundreds. I suppose it could be more than 1,000, but it's at least hundreds.

            BURR: When did you become aware that data had been exfiltrated?

            COMEY: I'm not sure exactly. I think either late '15 or early '16.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               10/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            BURR: And did you, the director of the FBI, have conversations with the last
            administration about the risk that this posed?

            COMEY: Yes.

            BURR: And share with us, if you will, what actions they took.

            COMEY: Well, the FBI had already undertaken an effort to notify all the victims, and
            that's what we consider the entities attacked as part of this massive spear-phishing
            campaign so we notified them in an effort to disrupt what might be ongoing, and then there
            was a series of continuing interactions with entities through the rest of '15 into '16, and then
            throughout '16, the administration was trying to decide how to respond to the intrusion
            activity that it saw.

            BURR: And the FBI in this case, unlike other cases that you might investigate, did you
            ever have access to the actual hardware that was hacked, or did you have to rely on a third
            party to provide you the day that that they had collected?

            COMEY: In the case of the DNC, and I believe the D triple C, but I'm sure the DNC, we did
            not have access to the devices themselves. We got relevant forensic information from a
            private party, a high class entity, that had done the work but we didn't get direct access.

            BURR: But no content.

            COMEY: Correct.

            BURR: Isn't content an important part of the forensics from a counter-intelligence
            standpoint?

            COMEY: It is but what was briefed to me by the people who were my folks at the time is
            that they had gotten the information from the private party that they needed to understand
            the intrusion by the spring of 2016.

            BURR: Let me go back if I can very briefly to the decision to publicly go out with your
            results on the email. Was your decision influenced by the attorney general's tarmac
            meeting with the former president, Bill Clinton?

            COMEY: Yes. In ultimately conclusive way that was the thing that capped it for me, that I
            had to do something separately to protect the credibility of the investigation, which meant
            both the FBI and the justice department.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               11/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            BURR: Were there other things that contributed to that, that you can describe in an open
            session?

            COMEY: There were other things that contributed to that. One significant item I can't but
            know the committee's been briefed on, there's been some public accounts of it which are
            nonsense but I understand the committee has been briefed on the classified facts. Probably
            the only other consideration that I guess I can talk about in open setting is that at one point
            the attorney general had directed me not to call it an investigation, but instead to call it a
            matter, which confused me and concerned me, but that was one of the bricks in the load
            that led me to conclude I have to step away from the department if we're to close this case
            credibly.

            BURR: Director, my last question, you're not only a seasoned prosecutor. You've led the
            FBI for years. You understand the investigative process. You've worked with this committee
            closely, and we're grateful to you, because I think we've mutually built trust in what your
            organization does, and what we do. Is there any doubt in your mind that this committee
            carry out its oversight role in the 2016 Russia involvement with the elections in parallel
            with the now special counsel set up?

            COMEY: No, no doubt. It can be done. Requires lots of conversations but Bob Mueller is
            one of the this country’s great, great pros and I'm sure you'll be able to work it out with him
            to run it in parallel.

            BURR: Thank you. I turn it over to the vice chairman.

            WARNER: Thank you, director Comey, again, for your service. Your comments to your
            FBI family, I know were heartfelt. Know that there are some in the administration who
            tried to smear your reputation. You had Acting Director McCabe in public testimony a few
            weeks back, and in public testimony yesterday reaffirm that the vast majority in FBI
            community had great trust in your leadership, and obviously trust in your integrity. I want
            to go through a number of the meetings that you referenced in your testimony, and let's
            start with the January 6th meeting in Trump Tower, where you went up with a series of
            officials to brief the President-elect on the Russia investigation. My understanding is you
            remained afterwards to brief him, on again, "Some personally sensitive aspects of the
            information you relayed." Now you said after that briefing you felt compelled to document
            that conversation that you actually started documenting it as soon as you got into the car.

            Now you've had extensive experience at the department of justice and at the FBI. You've
            worked under presidents of both parties. What was about that meeting that led you to



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               12/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            determine that you needed to start putting down a written record?

            COMEY: A combination of things. I think the circumstances, the subject matter, and the
            person I was interacting with. Circumstances, first, I was alone with the president of the
            United States, or the president-elect, soon to be president. The subject matter I was talking
            about matters that touch on the FBI's core responsibility, and that relate to the president,
            president-elect personally, and then the nature of the person. I was honestly concerned he
            might lie about the nature of our meeting so I thought it important to document. That
            combination of things I had never experienced before, but had led me to believe I got to
            write it down and write it down in a very detailed way.

            WARNER: I think that's a very important statement you just made. Then, unlike your
            dealings with presidents of either parties in your past experience, in every subsequent
            meeting or conversation with this president, you created a written record. Did you feel that
            you needed to create this written record of these memos, because they might need to be
            relied on at some future date?

            COMEY: Sure. I created records after conversations that I think I did it after each of our
            nine conversations. If I didn't, I did it for nearly all of them especially the ones that were
            substantive. I knew there might come a day when I would need a record of what had
            happened, not just to defend myself, but to defend the FBI and our integrity as an
            institution and the Independence of our investigative function. That's what made this so
            difficult is it was a combination of circumstances, subject matter and the particular person.

            WARNER: And so in all your experience, this was the only president that you felt like in
            every meeting you needed to document because at some point, using your words, he might
            put out a non-truthful representation of that meeting.

            COMEY: That's right, senator. As I said, as FBI director I interacted with President
            Obama, I spoke only twice in three years, and didn't document it. When I was Deputy
            Attorney General I had a one one-on-one with President Bush been I sent an email to my
            staff but I didn't feel with president bush the need to document it in that I way. Again,
            because of the combination of those factors, just wasn't present with either President Bush
            or President Obama.

            WARNER: I think that is very significant. I think others will probably question that. Now,
            the chairman and I have requested those memos. It is our hope that the FBI will get this
            committee access to those memos so again, we can read that contemporaneous rendition so
            that we've got your side of the story. Now I know members have said and press have said



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               13/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            that a great deal has been made whether the president asked and indicated whether the
            president was the subject of any investigation, and my understanding is prior to your
            meeting on January 6th, you discussed with your leadership team whether you should be
            prepared to assure then President-elect Trump that the FBI was not investigating him
            personally. Now, I understand that your leadership team, agreed with that but was that a
            unanimous decision? Was there any debate about that?

            COMEY: Wasn't unanimous. One of the members of the leadership team had a view you
            that although it was technically true we did not have a counter-intelligence file case open
            on then President-elect Trump. His concern was because we're looking at the potential,
            again, that's the subject of the investigation, coordination between the campaign and
            Russia, because it was President Trump, President-elect Trump's campaign, this person's
            view was
            inevitably his behavior, his conduct will fall within the scope of that work. And so he was
            reluctant to make the statement. I disagreed. I thought it was fair to say what was literally
            true. There was not a counterintelligence investigation of Mr. Trump, and I decided in the
            moment to say it, given the nature of our conversation.

            WARNER: At that moment in time, did you ever revisit that as in the subsequent
            sessions?

            COMEY: With the FBI leadership team? Sure. And the leader had that view that didn't
            change. His view was still that it was probably although literally true, his concern was it
            could be misleading, because the nature of the investigation was such that it might well
            touch, obviously it would touch, the campaign, and the person that headed the campaign
            would be the candidate, and so that was his view throughout.

            WARNER: Let me move to the January 27th dinner, where you said "The president began
            by asking me whether I wanted to stay on as FBI director.”

            He also indicated that “lots of people" again your words, "Wanted the job." You go on to say
            the dinner itself was "Seemingly an effort to" to quote have you ask him for your job and
            create some "patronage" relationship. The president seems from my reading of your memo
            to be holding your job or your possibility of continuing your job over your head in a fairly
            direct way. What was your impression, and what did you mean by this notion of a
            patronage relationship?

            COMEY: Well, my impression, and again it's my impression, I could always be wrong but
            my common sense told me what was going on is, either he had concluded or someone had



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               14/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            told him that you didn't, you've already asked Comey to stay, and you didn't get anything
            for it. And that the dinner was an effort to build a relationship, in fact, he asked specifically,
            of loyalty in the context of asking me to stay. As I said, what was odd about that is we'd
            already talked twice about it by that point and he said I very much hope you'll stay. In fact,
            I just remembered sitting a third, when you've seen the. IC tour of me walking across the
            blue room, and what the president whispered in my ear was "I really look forward to
            working with you." So after those encounters —

            WARNER: That was a few days before your firing.

            COMEY: On the Sunday after the inauguration. The next Friday I have dinner and the
            president begins by wanting to talk about my job and so I'm sitting there thinking wait a
            minute three times we've already, you've already asked me to stay or talked about me
            staying. My common sense, again I could be wrong but my common sense told me what's
            going on here is, he's looking to get something in exchange for granting my request to stay
            in the job.

            WARNER: Again, we ail understand, I was a governor, I had people work for me but this
            constant requests and again quoting you, him saying that he, despite you explaining your
            independence, he said “I need loyalty, I expect loyalty.” Have you ever had any of those
            kind of requests before from anyone else you've worked for in the government?

            COMEY: No, and what made me uneasy at that point I'm the director of the FBI. The
            reason that Congress created a t10-year term is so that the director is not feeling as if
            they're serving at, with political loyalty owed to any particular person. The statue of justice
            has a blindfolds on. You're not supposed to peek out to see there your patron was please
            pleased with what you're doing. That's why I became FBI director to be in of that position.
            That's why I was uneasy.

            WARNER: February 14th, seems strange, you were in a meeting, and your direct superior
            the attorney general was in that meeting as well, yet the president asked everyone to leave,
            including the attorney general to leave, before he brought up the matter of general Flynn.
            What was your impression of that type of action? Have you ever seen anything like that
            before?

            COMEY: No. My impression was something big is about to happen. I need to remember
            every single word that is spoken, and again, I could be wrong, I'm 56 years old, I've been,
            seen a few things, my sense was the attorney general knew he shouldn't be leaving which
            was why he was leaving and I don't know Kushner well but I think he picked up on the



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               15/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            same thing so I knew something was about to happen that I needed to pay very close
            attention to.

            WARNER: I found it very interesting that, that in the memo that you wrote after this
            February 14th pull-aside, you made clear that you wrote that memo in a way that was
            unclassified. If you affirmatively made the decision to write a memo that was unclassified,
            was that because you felt at some point, the facts of that meeting would have to come clean
            and come clear, and actually be able to be cleared in a way that could be shared with the
            American people?

            COMEY: Well, I remember thinking, this is a very disturbing development, really
            important to our work. I need to document it and preserve it in a way, and this committee
            gets this but sometimes when things are classified, it tangled them up.

            WARNER: Amen.

            COMEY: It's hard to share within an investigative team. You have to be careful how you
            handled it for good reason. If I write it such a way that doesn’t include anything of a
            classification, that would make it easier for to us discuss within the FBI and the
            government, and to hold onto it in a way that makes it accessible to us.

            WARNER: Well again it's our hope particularly since you are a pretty knowledgeable guy
            and wrote this in a way that it was unqualified this committee will get access that
            unclassified document. I this I it will be important to our investigation. Let me ask you this
            in closing. How many ongoing investigations at any time does the FBI have?

            COMEY: Tens of thousands.

            WARNER: Tens of thousands. Did the president ever ask about any other ongoing
            investigation?

            COMEY: No.

            WARNER: Did he ever ask about you trying to interfere on any other investigation?

            COMEY: No.

            WARNER: I think, again, this speaks volumes. This doesn't even get to the questions
            around the phone calls about lifting the cloud. I know other members will get to that, but I
            really appreciate your testimony, and appreciate your service to our nation.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               16/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            COMEY: Thank you, Senator Warner. I'm sitting here going through my contacts with
            him. I had one conversation with the president that was classified where he asked about
            our, an ongoing intelligence investigation, it was brief and entirely professional.

            WARNER: He didn't ask to you take any specific action?

            COMEY: No.

            WARNER: Unlike what we did vis-à-vis will Flynn and the Russia investigation?

            COMEY: Correct.

            WARNER: Thank you, sir.

            BURR: Senator Risch?

            SEN. JAMES RISCH: Thank you very much. Mr. Comey, thank you for your service.
            America needs more like you and we really appreciate it. Yesterday, I got and everybody got
            the seven pages of your direct testimony that is now a part of the record here. And the first
            — I read it, and then I read it again, and all I could think was number one, how much hated
            the class of legal writing when I was in law school, and you are the guy that probably got
            the A after reading this. I find it clear. I find it concise, and having been a prosecutor for a
            number of years and handling hundreds, maybe thousands of cases and read police reports,
            investigative reports, this is as good as it gets, and I really appreciate that. Not only the
            conciseness and the clearness of it, but also the fact that you have things that were written
            down contemporaneously when they happened, and you actually put them in quotes so we
            know exactly what happened and we're not getting some rendition of it that's in your mind.

            COMEY: Thank you, sir.

            RISCH: You're to be complimented.

            COMEY: I had great parents and great teachers who beat that into me.

            RISCH: That's obvious, sir. The chairman walked you through a number of things that the
            American people need to know and want to know. Number one, obviously, we all know
            about the active measures that the Russians have taken. I think a lot of people were
            surprised at this. Those of us that work in the intelligence community, it didn't come as a
            surprise, but now the American people know this, and it's good they know this, because this
            is serious and it's a problem. I think secondly, I gather from all this that you're willing to




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               17/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            say now that, while you were director, the president of the United States was not under
            investigation. Is that a fair statement?

            COMEY: That's correct.

            RISCH: All right, so that's a fact that we are rely on?

            COMEY: Yes, sir.

            RISCH: I remember, you talked with us shortly after February 14th, when the "New York
            Times" wrote an article that suggested that the trump campaign was colluding with the
            Russians. Do you remember reading that article when it first came out?

            COMEY: I do, it was about allegedly extensive electronic surveillance in their
            communications.

            RISCH: Correct. That upset you to the point where you surveyed the intelligence
            community to see whether you were missing something in that. Is that correct?

            COMEY: That's correct. I want to be careful in open setting, but —

            RISCH: I'm not going to go any further than that, so thank you. In addition to that, after
            that, you sought out both Republican and Democrat senators to tell them that, hey, I don't
            know where this is coming from, but this is not the case. This is not factual. Do you recall
            that?

            COMEY: Yes.

            RISCH: Okay. So again, so the American people can understand this, that report by the
            New York Times was not true. Is that a fair statement?

            COMEY: In the main, it was not true. And again, all of you know this. Maybe the
            American people don't. The challenge, and I'm not picking on reporters about writing
            stories about classified information, is the people talking about it often don't really know
            what's going on, and going on are not talking about it. We don't call the press to say, hey,
            you don't that thing wrong about the sensitive topic. We have to leave it there.

            I mentioned to the chairman the nonsense around what influenced me to make the July 5th
            statement. Nonsense. But I can't go explaining how it is nonsense.

            RISCH: Thank you. All right. So those three things we now know regarding the active
            measures, whether the president is under investigation and the collusion between the


https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               18/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            trump campaign and the Russians. I want to drill right down, as my time is limited, to the
            most recent dust up regarding allegations that the president of the United States obstructed
            justice. Boy, you nailed this down on page 5, paragraph 3. You put this in quotes. Words
            matter. You wrote down the words so we can all have the words in front of us now. There's
            28 words now in quotes. It says, quote, I hope -- this is the president speaking — I hope you
            can see your way clear to letting this go, to letting Flynn go. He is good guy. I hope you can
            let this go. Now, those are his exact words, is that correct.

            COMEY: Correct.

            RISCH: You wrote them here and put them in quotes.

            COMEY: Correct.

            RISCH: Thank you for that. He did not direct you to let it go?

            COMEY: Not in his words, no.

            RISCH: He did not order you to let it go?

            COMEY: Again, those words are not an order.

            RISCH: He said, I hope. Now, like me, you probably did hundreds of cases, maybe
            thousands of cases, charging people with criminal offenses and, of course, you have
            knowledge of the thousands of cases out there where people have been charged. Do you
            know of any case where a person has been charged for obstruction of justice or, for that
            matter, any other criminal offense, where they said or thought they hoped for an outcome?

            COMEY: I don't know well enough to answer. The reason I keep saying his words is I took
            it as a direction.

            RISCH: Right.

            COMEY: I mean, this is a president of the United States with me alone saying I hope this.
            I took it as, this is what he wants me to do. I didn't obey that, but that's the way I took it.

            RISCH: You may have taken it as a direction but that's not what he said.

            COMEY: Correct.

            RISCH: He said, I hope.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               19/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            COMEY: Those are his exact words, correct.

            RISCH: You don't know of anyone ever being charged for hoping something, is that a fair
            statement?

            COMEY: I don't as I sit here.

            RISCH: Thank you, Mr. Chairman.

            BURR: Senator Feinstein?

            SEN. DIANNE FEINSTEIN: Thanks very much, Mr. Chairman. Mr. Comey, I just want
            you to know that I have great respect for you. Senator Cornyn and I sit on the judiciary
            committee and we have the occasion to have you before us. You're a man of strength and I
            regret the situations we all find ourselves in. I just want to say that. Let me begin with one
            overarching question. Why do you believe you were fired?

            COMEY: I guess I don't know for sure. I believe — I think the president, at his word, that I
            was fired because of the Russia investigation. Something about the way I was conducting it,
            the president felt created pressure on him that he wanted to relieve. Again, I didn't know
            that at the time. I watched his interview. I read the press accounts of his conversations. I
            take him at his word there. Look, I could be wrong. Maybe he's saying something that's not
            true. I take him at his word, at least based on what I know now.

            FEINSTEIN: Talk for a moment about his request that you pledge loyalty and your
            response to that and what impact you believe that had.

            COMEY: I don't know for sure because I don't know the president well enough to read him
            well. I think it was — first of all, relationship didn't get off to a great start, given the
            conversation I had to have on January 6th. This didn't improve the relationship because it
            was very, very awkward. He was asking for something, and I was refusing to give it. Again, I
            don't know him well enough to know how he reacted to that exactly.

            FEINSTEIN: Do you believe the Russia investigation played a role?

            COMEY: In why I was fired?

            FEINSTEIN: Yes.

            COMEY: Yes. I've seen the president say so.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               20/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            FEINSTEIN: Let's go to the Flynn issue. The senator outlined, “I hope you could see your
            way to letting Flynn go. He is a good guy. I hope you can let this go.” But you also said in
            your written remarks, and I quote, that you “had understood the president to be requesting
            that we drop any investigation of Flynn in connection with false statements about his
            conversations with the Russian ambassador in December,”. Please go into that with more
            detail.

            COMEY: Well, the context and the president's word are what led me to that conclusion. As
            I said in my statement, I could be wrong, but Flynn had been forced to resign the day
            before. And the controversy around general Flynn at that point in time was centered on
            whether he lied to the vice president about his nature of conversations with the Russians,
            whether he had been candid with others in the course of that. So that happens on the day
            before. On the 1, the president makes reference to that. I understood what he wanted me to
            do was drop any investigation connected to Flynn's account of his conversations with the
            Russians.

            FEINSTEIN: Now, here's the question, you're big. You're strong. I know the oval office,
            and I know what happens to people when they walk in. There is a certain amount of
            intimidation. But why didn't you stop and say, Mr. President, this is wrong. I cannot
            discuss this with you.

            COMEY: It's a great question. Maybe if I were stronger, I would have. I was so stunned by
            the conversation that I just took in. The only thing I could think to say, because I was
            playing in my mind -- because I could remember every word he said -- I was playing in my
            mind, what should my response be? That's why I carefully chose the words. Look, I've seen
            the tweet about tapes. Lordy, I hope there are tapes. I remember saying, “I agree he is a
            good guy,” as a way of saying, I'm not agreeing with what you asked me to do. Again, maybe
            other people would be stronger in that circumstance. That's how Ed myself. I hope I'll
            never have another opportunity. Maybe if I did it again, I'd do it better.

            FEINSTEIN: You describe two phone calls that you received from president trump. One
            on March 30th and one on April 11. He, quote, described the Russia investigation as a cloud
            that was impairing his ability, end quote, as president, and asked you, quote, to lift the
            cloud, end quote. How did you interpret that? What did you believe he wanted you to do?

            COMEY: I interpreted that as he was frustrated that the Russia investigation was taking
            up so much time and energy. I think he meant of the executive branch, but in the public
            square in general. It was making it difficult for him to focus on other priorities of his. But
            what he asked me was actually narrowing than that. I think what he meant by the cloud —



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               21/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            and, again, I could be wrong — but the entire investigation is taking up oxygen and making
            it hard for me to focus on what I want to focus on. The ask was to get it out that I, the
            president, am not personally under investigation.

            FEINSTEIN: After April 11th, did he ask you more ever about the Russia investigation?
            Did he ask you any questions?

            COMEY: We never spoke again after April 11th.

            FEINSTEIN: You told the president, I would see what we could do. What did you mean?

            COMEY: It was kind of a cowardly way of trying to avoid telling him, we're not going to do
            that. That I would see what we could do. It was a way of kind of getting off the phone,
            frankly, and then I turned and handed it to the acting deputy attorney general.

            FEINSTEIN: So I want to go into that. Who did you talk with about that, lifting the cloud,
            stop the investigation back at the FBI, and what was their response?

            COMEY: The FBI, during one of the two conversations — I'm not remembering exactly — I
            think the first, my chief of staff was sitting in front of me and heard my end of the
            conversation because the president's call was a surprise. I discussed the lifting the cloud
            and the request with the senior leadership team who, typically, and I think in all the
            circumstances, was the deputy director, my chief of staff, the general counsel, the deputy
            director's chief counsel and, I think in a number of circumstances, the number three in the
            FBI and a few of the conversations included the head of the national security branch. The
            group of us that lead the FBI when it comes to national security.

            FEINSTEIN: You have the president of the United States asking you to stop an
            investigation that is an important investigation. What was the response of your colleagues?

            COMEY: I think they were as shocked and troubled by it as I was. Some said things that
            led me to believe that. I don't remember exactly. But the reaction was similar to mine.
            They're all experienced people who never experienced such a thing, so they were very
            concerned. Then the conversation turned to about, so what should we do with this
            information? That was a struggle for us. Because we are the leaders of the FBI, so it's been
            reported to us, and I heard it and now shared it with the leaders of the FBI, our
            conversation was, should we share this with any senior officials at the justice department?
            Our primary concern was, we can't infect the investigative team. We don't want the agents
            and analysts working on this to know the president of the united States has asked, and
            when it comes from the president, I took it as a direction, to get rid of this investigation



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               22/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            because we're not going to follow that request. So we decided, we have to keep it away from
            our troops.

            Is there anyone else we ought to tell at the justice department? We considered whether to
            tell -- the attorney general said we believe rightly he was shortly going to recuse. There was
            no other senate confirmed leaders in the justice department at that point. The deputy
            attorney general was Mr. Boente, acting shortly in the seat. We decided the best move
            would be to hold it, keep it in a box, document it, as we'd already done, and this
            investigation is going to do on. Figure out what to do with it down the road. Is there a way
            to corroborate it? It was our word against the president's. No way to corroborate this. My
            view of this changed when the prospect of tapes was raised. That's how we thought about it
            then.

            FEINSTEIN: Thank you, Mr. Chairman.

            SEN. MARCO RUBIO: Director Comey, the meeting in the oval office where he made the
            request about Mike Flynn, was that only time he asked you to hopefully let it go?

            COMEY: Yes.

            RUBIO: And in that meeting, as you understood it, he was asking not about the general
            Russia investigation, he was asking specifically about the jeopardy that Flynn was in
            himself?

            COMEY: That's how I understood it. Yes, sir.

            RUBIO: As you perceived it, while he hoped you did away with it, you perceived it as an
            order, given the setting, the position and some of the circumstances?

            COMEY: Yes.

            RUBIO: At the time, did you say something to the president about, that is not an
            appropriate request, or did you tell the white house counsel, it's not an appropriate
            request? Someone needs to tell the president he can't do these things.

            COMEY: I didn't, no.

            RUBIO: Why?

            COMEY: I don't know. I think — as I said earlier, I think the circumstances were such that
            it was — I was a bit stunned and didn't have the presence of mind. I don't know. I don't



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               23/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            want to make you sound like I'm captain courageous. I don't know if I would have said to
            the president with the presence of mind, sir, that's wrong. In the moment, it didn't come to
            my mind. What came to my mind is be careful what you say. I said, I agree Flynn is a good
            guy.

            RUBIO: On the cloud, we keep talking about this cloud, you perceive the cloud to be the
            Russian investigation in general?

            COMEY: Yes, sir.

            RUBIO: His specific ask was you'd tell the American people what you'd told him, told the
            leaders of Congress, Democrats and Republicans, he was not personally under
            investigation?

            COMEY: Yes, sir.

            RUBIO: What he was asking you to do, would you have done here today?

            COMEY: Correct. Yes, sir.

            RUBIO: Again, at that setting, did you say to the president, it would be inappropriate for
            you to do so and then talk to the White House counsel or somebody so hopefully they'd
            talked to him and tell him he couldn't do this?

            COMEY: First time I said, I'll see what we can do. Second time, I explained how it should
            work, that the White House counsel should contact the deputy attorney general.

            RUBIO: You told him that?

            COMEY: The president said, okay. I think that's what I'll do.

            RUBIO: To be clear, for you to make a public statement that he was not under
            investigation wouldn't be illegal but you felt it could potentially create a duty to correct if
            circumstances changed?

            COMEY: Yes, sir. We wrestled with it before my testimony, where I confirmed that there
            was an investigation. There were two primary concerns. One was it creates a duty to
            correct, which I've lived before, and you want to be very careful about doing that. And
            second, it is a slippery slope. If we say the president and the vice president aren't under
            investigation. What is the principled investigation for stopping? So the leaderrship, at
            justice, acting attorney general Boente said, you're not going to do that.



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               24/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            RUBIO: On March 30th during the phone call about general Flynn, you said he abruptly
            shifted and brought up something that you call, quote, unquote, the McCabe thing.
            Specifically, the Mccabe thing as you understood it was that Mccabe's wife had received
            campaign money from what I assume means Terry McAuliffe?

            COMEY: Yes.

            RUBIO: Close to the Clintons. Did he say, I don't like this guy because he got money from
            someone close to Clinton?

            COMEY: He asked me about McCabe and said, how is he going to be with me as
            president? I was rough on him on the campaign trail.

            RUBIO: Rough on Mccabe?

            COMEY: By his own account, he said he was rough on McCabe and Mrs. McCabe on the
            campaign trail. How is he going to be? I shared with the president, Andy is a pro. No issue
            at all. You have to know people of the FBI. They're not —

            RUBIO: So the president turns to you and says, remember, I never brought up the
            McCabe thing because you said he was a good guy, did you perceive that to be a statement
            that, I took care of you. I didn't do something because you told me he was a good guy. So
            I'm asking you potentially for something in return. Is that how you perceived it?

            COMEY: I wasn't sure what to make of it. That's possible. It was so out of context I didn't
            have a clear view of what it was.

            RUBIO: On a number of occasions here, you bring up — let's talk about the general Russia
            investigation, OK? Page 6 of your testimony you say, the first thing you say is, he asked
            what we could do to, quote, unquote, lift the cloud, the general Russia investigation, you
            responded, we are investigating the matter as quickly as we could and there would be great
            benefit if we didn't find anything for having done the work well. He agreed. He emphasized
            the problems it was causing him. He agreed it'd be great to have an investigation, all the
            facts came out and we found nothing. He agreed that would be ideal, but this cloud is still
            messing up my ability to do the rest of my agenda. Is that an accurate assessment?

            COMEY: Yes, sir. He went farther than that. He said, and if some of my satellites did
            something wrong, it'd be good to find that out.

            RUBIO: That is the second part. The satellites, if one of my satellites, I imagine he meant
            some of the people surrounding his campaign, did something wrong, it'd be great to know


https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               25/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            that, as well.

            COMEY: Yes, sir. That's what he said.

            RUBIO: Are those the only two instances in which that back and forth happened, where
            the president was basically saying, and I'm paraphrasing here, it's okay. Do the Russia
            investigation. I hope it all comes out. I have nothing to do with anything Russia. It'd be
            great if it all came out, people around me were doing things that were wrong?

            COMEY: Yes. As I recorded it accurately there. That was the sentiment he was expressing.
            Yes, sir.

            RUBIO: What it comes down to is the president asked three things of you. Asked for your
            loyalty. You said you'd be loyally honest.

            COMEY: Honestly loyal.

            RUBIO: Honestly loyal. He asked you on one occasion to let the Mike Flynn thing go
            because he was a good guy. By the way, you're aware he said the same thing in the press the
            next day. He is a good guy, treated unfairly, etc. I imagine your FBI agents read that.

            COMEY: I'm sure they did.

            RUBIO: The president's wishes were known to them, certainly by the next day when he
            had a press conference with the prime minister. Going back, the three requests were,
            number one, be loyal. Number two, let the Mike Flynn thing go. He is a good guy, been
            treated unfairly. Number three, can you please tell the American people what these leaders
            in congress already know, which you already know and what you told me three times, that
            I'm not under personally under investigation.

            COMEY: That's right.

            RUBIO: We learn more from the newspaper sometimes than the open hearings. Do you
            ever wonder why, of all the things in the investigation, the only thing never leaked is the
            fact the president was never personally under investigation, despite the fact that Democrats
            and Republicans and the leadership of congress have known that for weeks?

            COMEY: I don't know. I find matters that are briefed to the gang of eight are pretty tightly
            held, in my experience.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               26/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            RUBIO: Finally, who are those senior leaders at the FBI you share these conversations
            with?

            COMEY: As I said in response to Sen. Feinstein's question, deputy director, my chief of
            staff, general counsel, deputy director’s chief counse and then, more often than not, the
            number three person at the FBI, the associate deputy director. And quite often, head of the
            national security branch.

            BURR: Senator?

            SEN. RON WYDEN: Mr. Comey, welcome. You and I have had significant policy
            differences over the years, particularly protecting Americans access to secure encryption.
            But I believe the timing of your firing stinks. Yesterday, you put on the record testimony
            that demonstrates why the odor of presidential abuse of power is so strong. Now, to my
            questions. In talking to senator Warner about this dinner that you had with the president, I
            believe January 27th, all in one dinner, the president raised your job prospects, he asked
            for your loyalty and denied allegations against him. All took place over one supper. Now,
            you told senator Warner that the president was looking to, quote, get something. Looking
            back, did that dinner suggest that your job might be contingent on how you handled the
            investigation?

            COMEY: I don't know that I'd go that far. I got the sense my job would be contingent upon
            how he felt I — excuse me — how he felt I conducted myself and whether I demonstrated
            loyalty. But I don't know whether I'd go so far as to connect it to the investigation.

            WYDEN: He said the president was trying to create some sort of patronage. Behaving in a
            manner consistent with the wishes of the boss?

            COMEY: Yes. At least consider how what you're doing will affect the boss as a significant
            consideration.

            WYDEN: Let me turn to the attorney general. In your statement, you said that you and the
            FBI leadership team decided not to discuss the president's actions with Attorney General
            Sessions, even though he had not recused himself. What was it about the attorney general's
            interactions with the Russians or his behavior with regard to the investigation that would
            have led the entire leadership of the FBI to make this decision?

            COMEY: Our judgment, as I recall, is that he was very close to and inevitably going to
            recuse himself for a variety of reasons. We also were aware of facts that I can't discuss in an
            opening setting that would make his continued engagement in a Russia-related



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               27/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            investigation problematic. So we were convinced — in fact, I think we'd already heard the
            career people were recommending that he recuse himself, that he was not going to be in
            contact with Russia-related matters much longer. That turned out to be the case.

            WYDEN: How would you characterize Attorney General Sessions's adherence to his
            recusal? In particular, with regard to his involvement in your firing, which the president
            has acknowledged was because of the Russian investigation.

            COMEY: That's a question I can't answer. I think it is a reasonable question. If, as the
            president said, I was fired because of the Russia investigation, why was the attorney
            general involved in that chain? I don't know. So I don't have an answer for the question.

            WYDEN: Your testimony was that the president's request about Flynn could infect
            investigation. Had the president got what he wanted and what he asked of you, what would
            have been the effect on the investigation?

            COMEY: We would have closed any investigation of general Flynn in connection with his
            statements and encounters — statements about encounters with Russians in the late part of
            December. We would have dropped an open criminal investigation.

            WYDEN: So in effect, when you talk about infecting the enterprise, you would have
            dropped something major that would have spoken to the overall ability of the American
            people to get the facts?

            COMEY: Correct. And as good as our people are, our judgment was, we don't want them
            hearing that the president of the United States wants this to go away because it might have
            an effect on their ability to be fair, impartial and aggressive.

            WYDEN: Acting Attorney General Yates found out Mike Flynn could be blackmailed by
            the Russians and went immediately to warn the white house. Flynn is gone, but other
            individuals with contacts with the Russians are still in extremely important positions of
            power. Should the American people have the same sense of urgency now with respect to
            them?

            COMEY: I think all I can say, senator, is it's a — the special counsel's investigation is very
            important, understanding what efforts there were or are by Russian government to
            influence our government is a critical part of the FBI's mission. And you've got the right
            person in Bob Mueller to lead it, it is a very important piece of work.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               28/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            WYDEN: Vice president Pence was the head of the transition. To your knowledge, was he
            aware of the concerns about Michael Flynn prior to or during general Flynn's tenure as
            national security adviser?

            COMEY: I don't — you're asking including up to the time when Flynn was —

            WYDEN: Right.

            COMEY: Forced to resign? My understanding is that he was. I'm trying to remember
            where I get that understanding from. I think from acting attorney general Yates.

            WYDEN: So former acting attorney general Yates testified concerns about general Flynn
            were discussed with the intelligence community. Would that have included anyone at the
            CIA or Dan Coats’ office, the DNI?

            COMEY: I would assume, yes.

            WYDEN: Michael Flynn resigned four days after attorney general sessions was sworn in.
            Do you know if the attorney general was aware of the concerns about Michael Flynn during
            that period?

            COMEY: I don't as I sit here. I don't recall that he was. I could be wrong, but I don't
            remember that he was.

            WYDEN: Let's see if you can give us some sense of who recommended your firing. Besides
            the letter from the attorney general, the deputy attorney general, do you have any
            information on who may have recommended or been involved in your firing?

            COMEY: I don't. I don't.

            WYDEN: Thank you, Mr. Chairman.

            BURR: Senator Collins?

            SEN. SUSAN COLLINS: Thank you, Mr. Chairman. Mr. Comey, let me begin by
            thanking you for your voluntary compliance with our request to appear before this
            committee and assist us in this very important investigation. I want first to ask you about
            your conversations with the president, three conversations in which you told him that he
            was not under investigation. The first was during your January 6th meeting, according to
            your testimony, in which it appears that you actually volunteered that assurance. Is that
            correct?



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               29/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            COMEY: That's correct.

            COLLINS: Did you limit that statement to counterintelligence invest — investigations, or
            were you talking about any FBI investigation?

            COMEY: I didn't use the term counterintelligence. I was briefing him about salacious and
            unverified material. It was in a context of that that he had a strong and defensive reaction
            about that not being true. My reading of it was it was important for me to assure him we
            were not person investigating him. So the context then was actually narrower, focused on
            what I just talked to him about. It was very important because it was, first, true, and
            second, I was worried very much about being in kind of a J. Edgar Hoover-type situation. I
            didn't want him thinking I was briefing him on this to sort of hang it over him in some way.
            I was briefing him on it because, because we had been told by the media it was about to
            launch. We didn't want to be keeping that from him. He needed to know this was being
            said. I was very keen not to leave him with an impression that the bureau was trying to do
            something to him. So that's the context in which I said, sir, we're not personally
            investigating you.

            COLLINS: Then — and that's why you volunteered the information?

            COMEY: Yes, ma'am.

            COLLINS: Then on the January 27th dinner, you told the president that he should be
            careful about asking you to investigate because, “you might create a narrative that we are
            investigating him personally, which we weren't.” Again, were you limiting that statement to
            counterintelligence investigations, or more broadly, such as a criminal investigation?

            COMEY: I didn't modify the word investigation. It was, again, he was reacting strongly
            against the unverified material, saying I'm tempted to order you to investigate it. In the
            context of that, I said, sir, be careful about it. I might create a narrative we're investigating
            you personally.

            COLLINS: There was the March 30th phone call with the president in which you
            reminded him that congressional leaders had been briefed that we were no personally —
            the FBI was not personally investigating president trump. And, again, was that statement
            to congressional leaders and to the president limited to counterintelligence investigations,
            or was it a broader statement? I'm trying to understand whether there was any kind of
            investigation of the president underway.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               30/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            COMEY: No. I'm sorry. If I misunderstood, I apologize. We briefed the congressional
            leadership about what Americans we had opened counterintelligence investigation cases
            on. We specifically said, the president is not one of those Americans. But there was no
            other investigation of the president that we were not mentioning at that time. The context
            was, counterintelligence, but I wasn't trying to hide some criminal investigation of the
            president.

            COLLINS: And was the president under investigation at the time of your dismissal on
            May 9th?

            COMEY: No.

            COLLINS: I'd like to now turn to the conversations with the president about Michael
            Flynn, which had been discussed at great length.

            First, let me make very clear that the president never should have cleared the room and he
            never should have asked you, as you reported, to let it go, to let the investigation go. But I
            remain puzzled by your response. Michael Flynn is a good guy. You could have said, Mr.
            President, this meeting is inappropriate. This response could compromise the
            investigation. You should not be making such a request. It's fundamental to the operation
            of our government, the FBI be insulated from this kind of political pressure. You talked a
            bit today about that you were stunned by the president making the request. But my
            question to you is later on, upon reflection, did you go to anyone at the department of
            justice and ask them to call the white house counsel's office and explain that the president
            had to have a far better understanding and appreciation of his role vis-à-vis the FBI?

            COMEY: In general, I did. I spoke to the attorney general and spoke to the new deputy
            attorney general, Mr. Rosenstein, when he took office and explained my serious concern
            about the way in which the president is interacting, especially with the FBI. As I said in my
            testimony, I told the attorney general, it can't happen that you get kicked out of the room
            and the president talks to me. Why didn't we raise the specific? It was of investigative
            interest to figure out, what just happened with the president's request? I wouldn't want to
            alert the white house it had happened until we figured out what we were going to do with it
            investigatively.

            COLLINS: Your testimony was that you went to attorney general sessions and said, don't
            ever leave me alone with him again. Are you saying that you also told him that he had made
            a request that you let it go with regard to part of the investigation of Michael Flynn?

            COMEY: No. I specifically did not. I did not.


https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               31/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            COLLINS: Okay. You mentioned that from your very first meeting with the president, you
            decided to write a memo memorializing the conversation. What was it about that very first
            meeting that made you write a memo when you have not done that with two previous
            presidents?

            COMEY: As I said, a combination of things. A gut feeling is an important overlay, but the
            circumstances, that I was alone, the subject matter and the nature of the person I was
            interacting with and my read of that person. Yeah, and really just gut feel, laying on top of
            all of that, that this is going to be important to protect this organization, that I make
            records of this.

            COLLINS: Finally, did you show copies of your memos to anyone outside of the
            department of justice?

            COMEY: Yes.

            COLLINS: And to whom did you show copies?

            COMEY: I asked — the president tweeted on Friday after I got fired that I better hope
            there's not tapes. I woke up in the middle of the night on Monday night because it didn't
            dawn on me originally, that there might be corroboration for our conversation. There might
            a tape. My judgment was, I need to get that out into the public square. I asked a friend of
            mine to share the content of the memo with a reporter. Didn't do it myself for a variety of
            reasons. I asked him to because I thought that might prompt the appointment of a special
            counsel. I asked a close friend to do it.

            COLLINS: Was that Mr. Wittes?

            COMEY: No.

            COLLINS: Who was it?

            COMEY: A close friend who is a professor at Columbia law school.

            COLLINS: Thank you.

            SEN. MARTIN HEINRICH: Mr. Comey, prior to January 27th of this year, have you
            ever had a one-on-one meeting or a private dinner with a president of the United States?

            COMEY: No. Dinner, no. I had two one-on-ones with President Obama. One to talk about
            law enforcement issues, law enforcement and race, which was an important topic



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               32/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            throughout for me and for the president. Then once very briefly for him to say goodbye.

            HEINRICH: Were those brief interactions?

            COMEY: No. The one about law enforcement and race and policing, we spoke for probably
            over an hour, just the two of us.

            HEINRICH: How unusual is it to have a one-on-one dinner with the president? Did that
            strike you as odd?

            COMEY: Yeah. So much so, I assumed there would be others, that he couldn't possibly be
            having dinner with me alone.

            HEINRICH: Do you have an impression that if you had found — if you had behaved
            differently in that dinner, and I am quite pleased that you did not, but if you had found a
            way to express some sort of expression of loyalty or given some suggestion that the Flynn
            criminal investigation might be pursued less vigorously, do you think you would have still
            been fired?

            COMEY: I don't know. It's impossible to say looking back. I don't know.

            HEINRICH: But you felt like those two things were directly relevant to the kind of
            relationship that the president was seeking to establish with you?

            COMEY: Sure, yes.

            HEINRICH: The president has repeatedly talked about the Russian investigation into the
            U.S. — or Russia's involvement in the U.S. Election cycle as a hoax and fake news. Can you
            talk a little bit about what you saw as FBI director and, obviously, only the parts that you
            can share in this setting that demonstrate how serious this action actually was and why
            there was an investigation in the first place?

            COMEY: Yes, sir. There should be no fuzz on this whatsoever. The Russians interfered in
            our election during the 2016 cycle. They did with purpose. They did it with sophistication.
            They did it with overwhelming technical efforts. It was an active measures campaign driven
            from the top of that government. There is no fuzz on that. It is a high confidence judgment
            of the entire intelligence community and the members of this committee have seen the
            intelligence. It's not a close call. That happened. That's about as unfake as you can possibly
            get. It is very, very serious, which is why it's so refreshing to see a bipartisan focus on that.
            This is about America, not about a particular party.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               33/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            HEINRICH: That is a hostile act by the Russian government against this country?

            COMEY: Yes, sir.

            HEINRICH: Did the president in any of those interactions that you've shared with us
            today ask you what you should be doing or what our government should be doing or the
            intelligence community to protect America against Russian interference in our election
            system?

            COMEY: I don't recall a conversation like that.

            HEINRICH: Never?

            COMEY: No.

            HEINRICH: Do you find it —

            COMEY: Not with President Trump.

            HEINRICH: Right.

            COMEY: I attended a fair number of meetings on that with President Obama.

            HEINRICH: Do you find it odd that the president seemed unconcerned by Russia's
            actions in our election?

            COMEY: I can't answer that because I don't know what other conversations he had with
            other advisers or other intelligence community leaders. I just don't know sitting here.

            HEINRICH: Did you have any interactions with the president that suggested he was
            taking that hostile action seriously.

            COMEY: I don't remember any interactions with the president other than the initial
            briefing on January the 6th. I don't remember — could be wrong, but I don't remember any
            conversations with him at all about that.

            HEINRICH: As you're very aware, it was only the two of you in the room for that dinner.
            You told us the president asked you to back off the Flynn investigation. The president told a
            reporter —

            COMEY: Not in that dinner.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               34/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            HEINRICH: Fair enough. Told the reporter he never did that. You've testified that the
            president asked for your loyalty in that dinner. White house denies that. A lot of this comes
            down to who should we believe. Do you want to say anything as to why we should believe
            you?

            COMEY: My mother raised me not to say things like this about myself so I'm not going to.
            I think people should look at the whole body of my testimony. As I used to say to juries,
            when I talked about a witness, you can't cherry pick it. You can't say, I like these things he
            said but on this, he's a ten liar. You have to take it together. I've tried to be open, fair,
            transparent and accurate. Of significant fact to me is so why did he kick everybody out of
            the Oval Office? Why would you kick the attorney general, the president, the chief of staff
            out to talk to me if it was about something else? So that, to me, as an investigator, is a
            significant fact.

            HEINRICH: As we look at testimony or as communication from both of you, we should
            probably be looking for consistency?

            COMEY: Well, in looking at any witness, you look at consistency, track record, demeanor,
            record over time, that sort of thing.

            HEINRICH: Thank you. So there are reports that the incoming Trump administration,
            either during the transition and/or after the inauguration, attempted to set up a sort of
            backdoor communication channel with the Russian government using their infrastructure,
            their devices, their facilities. What would be the risks, particularly for a transition, someone
            not actually in the office of the president yet, to setting up unauthorized channels with a
            hostile foreign government, especially if they were to evade our own American intelligence
            services?

            COMEY: I'm not going to comment on whether that happened in an open setting, but the
            risk is — primary risk is obvious. You spare the Russians the cost and effort to break into
            our communications channels by using theirs. You make it a whole lot easier for them to
            capture all of your conversations. Then to use those to the benefit of Russia against the
            united States.

            HEINRICH: The memos that you wrote, you wrote — did you write all nine of them in a
            way that was designed to prevent them from needing classification?

            COMEY: No. On a few of the occasions, I wrote — I sent emails to my chief of staff on
            some of the brief phone conversations I had. The first one was a classified briefing. Though
            it was in a conference room at Trump Tower, it was a classified briefing. I wrote that on a


https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               35/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            classified device. The one I started typing in the car, that was a classified laptop I started
            working on.

            HEINRICH: Any reason in a classified environment, in a skiff, that this committee, it
            would not be appropriate to see those communications at least from your perspective as the
            author?

            COMEY: No.

            HEINRICH: Thank you, Mr. Chairman.

            BURR: Senator?

            SEN. ROY BLUNT: Thank you, Mr. Chairman. Mr. Comey, when you were terminated at
            the FBI, I said, and still continue to feel, that you have provided years of great service to the
            country. I also said that I'd had significant questions over the last year about some of the
            decisions that you made. If the president hadn't terminated your service, would you still be,
            in your opinion, the director of the FBI today?

            COMEY: Yes, sir.

            BLUNT: So you took as a direction from the president something you thought was serious
            and troublesome but continued to show up for work the next day?

            COMEY: Yes, sir.

            BLUNT: Six weeks later were still telling the president on March the 30th that he was not
            personally the target of any investigation?

            COMEY: Correct. On March the 30th, and I think again on April 11th, as well, I told him
            we're not investigating him personally. That was true.

            BLUNT: The point to me, the concern to me there is, all these things are going on. You
            now in retrospect, or at least to this committee, you had serious concerns about what the
            president had, you believed, directed you to do, and had taken no action. Hadn't even
            reported up the chain of command, assuming you believe there is a chain of command, that
            these things happened. Do you have a sense looking back that that was a mistake?

            COMEY: No. In fact, I think no action was the most important thing I could do.

            BLUNT: On the Flynn issue specifically, I believe you said earlier that you believe the
            president was suggesting you drop any investigation of Flynn's account of his conversation


https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               36/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            with the Russian ambassador. Which was essentially misleading the vice president and
            others?

            COMEY: Correct. I'm not going to go into the details but whether there were false
            statements made to government investigators, as well.

            BLUNT: Any suggestion that the — General Flynn had violated the Logan Act, I always
            find incredible. The Logan Act has been on the books over 200 years. Nobody has ever been
            prosecuted for violating the Logan Act. My sense would be that the discussion, not the
            problem, misleading investigators or the vice president might have been?

            COMEY: That's fair. Yes, sir.

            BLUNT: Had you previously on February 14th discussed with the president in the
            previous meeting anything your investigators had learned or their impressions from talking
            to Flynn?

            COMEY: No, sir.

            BLUNT: So he said he's a good guy. You said he is a good guy. That was — no further
            action taken on that?

            COMEY: He said more than that, but there was no — the action was, I wrote it up, briefed
            our senior team, tried to figure out what to do with it and made a decision. We're going to
            hold this and see what we make of it down the road.

            BLUNT: Did it mean you had no responsibility to report that to the Justice Department in
            some way?

            COMEY: I think at some point, and I don't know what Director Mueller is going to do with
            it, but at some point, I was sure we were going to brief it to the team in charge of the case.
            But our judgment was in the short term, doesn't make sense to — no fuzz on the fact I
            reported to the attorney general. That's why I stressed he shouldn't be kicked out of the
            room. Didn't make sense to report to him now.

            BLUNT: You said the attorney general said, I don't want to be in the room with him alone
            again, but you continued to talk to him on the phone. What is the difference in being in the
            room alone with him and talking to him on the phone alone?

            COMEY: I think what I stressed to the attorney general was broader than just the room. I
            said, I report to you. It is very important you be between me and the white house.



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               37/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            BLUNT: After that discussion with the attorney general, did you take phone calls from the
            president?

            COMEY: Yes, sir.

            BLUNT: Why did you just say you need to — why didn't you say, I'm not taking that call.
            Talk to the attorney general?

            COMEY: I did on the April 11th call. I reported the calls — the March 30th call and the
            April 11th call to my superior, who was the acting deputy attorney general.

            BLUNT: I don't want to run out of time here. In reading your testimony, January the 3rd,
            January the 27th and March the 30th, it appears to me on all three of those occasions, you
            unsolicited by the president, made the point to him he was not a target of an investigation?

            COMEY: Correct. Yes, sir.

            BLUNT: One, I thought the March 30th, very interesting, you said, well, even though you
            don't want — you may not want — that was 27th, where he said, why don't you look into
            that more? You said, you may not want that because we couldn't say with — we couldn't
            answer the question about you being a target of the investigation. You didn't seem to be
            answering that question anyhow. Senator Rubio pointed out the one unanswered, unleaked
            question seems to have been that. In this whole period of time. You said something earlier
            and I don't want to fail to follow up on, you said after dismissed, you gave information to a
            friend so that friend could get that information into the public media.

            COMEY: Correct.

            BLUNT: What kind of information was that? What kind of information did you give to a
            friend?

            COMEY: That the — the Flynn conversation. The president had asked me to let the Flynn
            — forgetting my exact own words. But the conversation in the Oval Office.

            BLUNT: So you didn't consider your memo or your sense of that conversation to be a
            government document. You considered it to be, somehow, your own personal document
            that you could share to the media as you wanted through a friend?

            COMEY: Correct. I understood this to be my recollection recorded of my conversation
            with the president. As a private citizen, I thought it important to get it out.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               38/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            BLUNT: Were all your memos that you recorded on classified or other memos that might
            be yours as a private citizen?

            COMEY: I'm not following the question.

            BLUNT: You said you used classified —

            COMEY: Not the classified documents. Unclassified. I don't have any of them anymore. I
            gave them to the special counsel. My view was that the content of those unclassified,
            memorialization of those conversations was my recollection recorded.

            BLUNT: So why didn't you give those to somebody yourself rather than give them through
            a third party?

            COMEY:Because I was weary the media was camping at the end of my driveway at that
            point. I was actually going out of town with my wife to hide. I worried it would be feeding
            seagulls at the beach. If it was I who gave it to the media. I asked my friend, make sure this
            gets out.

            BLUNT: It does seem to me what you do there is create a source close to the former
            director of the FBI as opposed to taking responsibility yourself for saying, here are the
            records. Like everybody else, I have other things I'd like to get into but I'm out of time.

            SEN. ANGUS KING: First, I'd like to acknowledge Senator Blumenthal and Senator
            Nelson. The principal thing you'll learn is the chairs there are more uncomfortable than the
            chairs here. But welcome to the hearing. Mr. Comey, a broad question. Was the Russian
            activity in the 2016 election a one off proposition, or is this part of a long-term strategy?
            Will they be back?

            COMEY: Oh, it is a long-term practice of theirs. It's stepped up a notch in a significant way
            in '16. They'll be back.

            KING: I think that's very important for the American people to understand. That this is
            very much a forward looking investigation in terms of how do we understand what they did
            and how do we prevent it. Would you agree that is a big part of our role here?

            COMEY: Yes, sir. It is not a Republican thing or a democratic thing. It really is an
            American thing. They're going to come for whatever party they choose to try and work on
            behalf of, and they're not devoted to either, in my experience. They're just about their own
            advantage. They will be back.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               39/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            KING: That's my observation. I don't think Putin is a Republican or a Democrat. He's an
            opportunist.

            COMEY: I think that's a fair statement.

            KING: With regard to the — several of these conversations, in his interview with Lester
            Holt on NBC, the president said, I had dinner with him. He wanted to have dinner because
            he wanted to stay on. Is this an accurate statement?

            COMEY: No, sir.

            KING: Did you in any way initiate that dinner?

            COMEY: No. He called me at my desk at lunchtime and asked me, was I free for dinner
            that night. Called himself. Said, can you come over for dinner tonight? I said, yes, sir. He
            said, will 6:00 work? I think 6:00 first. Then he said, I was going to invite your whole
            family but we'll do it next time. Is that a good time? I said, sir, whatever works for you. He
            said, how about 6:30? I said, whatever works for you, sir. Then I hung up and had to call
            my wife and break a date with her. I was supposed to take her to dinner that night.

            KING: One of the all-time great excuses for breaking a date.

            COMEY: Yeah. In retrospect, I love spending time with my wife and I wish I would have
            been there that night.

            KING: That's one question I'm not going to follow up on, Mr. Comey. In that same
            interview, the president said, in one case I called him and in one case, he call me. Is that an
            accurate statement?

            COMEY: No.

            KING: Did you ever call the president?

            COMEY: No. I might — the only reason I'm hesitating is, I think there was at least one
            conversation where I was asked to call the White House switchboard to be connected to
            him. I never initiated a communication with the president.

            KING: In his press conference May 18th, the president responded, quote, no, no, when
            asked about asking you to stop the investigation into general Flynn. Is that a true
            statement?

            COMEY: I don't believe it is.


https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               40/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            KING: In regard to him being personally under investigation, does that mean that the
            dossier is not being reviewed or investigated or followed up on in any way?

            COMEY: I obviously can't comment either way. I talk in an open setting about the
            investigation as it was when I was head of the FBI. It is Bob Mueller's responsibility now. I
            don't know.

            KING: Clearly, your statements to the president back on the various times when you
            assured him it wasn't under investigation, as of that moment, is it correct?

            COMEY: Correct.

            KING: Now, on the Flynn investigation, is it not true that Mr. Flynn was and is a central
            figure in this entire investigation of the relationship between the Trump campaign and the
            Russians?

            COMEY: I can't answer that in an open setting, sir.

            KING: Certainly, Mr. Flynn was part of the so-called Russian investigation? Can you
            answer that question?

            COMEY: I have to give you the same answer.

            KING: All right. We'll be having a closed session shortly so we'll follow up on that. In
            terms of his comments to you about — I think in response to Senator Risch, he said, I hope
            you'll hold back on that, but when you get a — when a president of the United States in the
            Oval Office says something like, I hope or I suggest or would you, do you take that as a
            directive?

            COMEY: Yes. It rings in my ear as, well, will no one rid me of this meddlesome priest.

            KING: I was just going to quote that, in 1179, December 27th, Henry II said, who will rid
            me of the meddlesome priest, and the next day, he was killed. Exactly the same situation.
            We're thinking along the same lines. Several other questions, and these are a little more
            detailed. What do you know about the Russian bank VEB?

            COMEY: Nothing that I can talk about in an open setting. I know —

            KING: That takes care of the next three questions.

            COMEY: I know it exists.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               41/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            KING: What is relationship of ambassador — the ambassador from Russia to the United
            States to the Russian intelligence infrastructure?

            COMEY: He's a diplomat who is the chief of mission at the Russian Embassy, which
            employs a robust cohort of intelligence officers. So, surely, he is whiting of their aggressive
            intelligence operations, at least some of it in the United States. I don't consider him to be
            an intelligence officer himself. He's a diplomat.

            KING: Did you ever — did the FBI ever brief the Trump administration about the
            advisability of interacting directly with Ambassador Kislyak?

            COMEY: All I can say sits here is there are a variety of defensive briefings given to the
            incoming administration about the counterintelligence risk.

            KING: Back to Mr. Flynn. Would the — would closing out the Flynn investigation have
            impeded the overall Russian investigation?

            COMEY: No. Well, unlikely, except to the extent — there is always a possibility if you have
            a criminal case against someone and squeeze them, flip them and they give you
            information about something else. But I saw the two as touching each other but separate.

            KING: With regard to your memos, isn't it true that in a court case when you're weighing
            evidence, contemporaneous memos and contemporaneous statements to third parties are
            considered probative in terms of the validity of testimony?

            COMEY: Yes.

            KING: Thank you. Thank you, Mr. Chairman.

            BURR: Senator Lankford?

            LANKFORD: Former Director Comey, good to see you again.

            COMEY: You, too.

            LANKFORD: Multiple opportunities to visit, as everyone here has. I appreciate you and
            your service and what you have done for the nation for a long time, what you continue to
            do. I told you before in the heat of last year, when we had an opportunity to visit
            personally, that I pray for you and your family because you carry a tremendous amount of
            stress. That is still true today.

            COMEY: Thank you.


https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               42/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            LANKFORD: Let me walk through a couple things with you. Your notes are obviously
            exceptionally important because they give a rapid account of what you wrote down and
            what you perceived happened in those different meetings. Have you had the opportunity to
            reference those notes when you were preparing the written statement you put forward
            today?

            COMEY: Yes. I think nearly all of my written recordings of my conversations, I had a
            chance to review them before filing my statement.

            LANKFORD: Do you have a copy of any of the notes personally?

            COMEY: I don't. I turned them over to Bob Mueller's investigators.

            LANKFORD: The individual that you told about your memos, that then were sent on to
            The New York Times, did you have a copy of the memos or told orally?

            COMEY: Had a copy at the time.

            LANKFORD: Do they still have a copy of those memos?

            COMEY: Good question. I think so. I guess I can't say for sure sitting here, but — I guess I
            don't know. But I think so.

            LANKFORD: So the question is, could you ask them to hand that copyright back to you so
            you can hand them over to this committee?

            COMEY: Potentially.

            LANKFORD: I would like to move that from potentially to seeing if we can ask that
            question so we can have a copy of those. Obviously, the notes are really important to us, so
            we can continue to get to the facts as we see it. The written documents are exceptionally
            important.

            COMEY: Yeah.

            LANKFORD: Were there other documents we need to be aware of you used in your
            preparation for your written statement we should also have that would assist us in helping
            us with this?

            COMEY: Not that I'm aware of, no.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               43/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            LANKFORD: Past the February 14th meeting, which is an important meeting as we
            discuss the conversations here about Michael Flynn, when the president asked you about
            he hopes that you would let this go, and the conversation back and forth about being a good
            guy, after that time, did the president ever bring up anything about Michael Flynn again to
            you? Had multiple other conversations you had documents with the president.

            COMEY: I don't remember him bringing it up again.

            LANKFORD: Did a member of the white house staff come up to you asking you to drop
            the Michael Flynn case, anything referring to that?

            COMEY: No.

            LANKFORD: Did the Director of National Intelligence talk to you about that?

            COMEY: No.

            LANKFORD: Did anyone from the attorney general's office, the department of justice ask
            about that?

            COMEY: No.

            LANKFORD: Did the head of NSA talk to you about that?

            COMEY: No.

            LANKFORD: The key aspect here is if this seems to be something the president is trying
            to get you to drop it, it seems like a light touch to drop it, to bring it up at that point, the
            day after he had just fired Flynn, to come back here and say, I hope we can let this go, then
            it never reappears again. Did it slow down your investigation or any investigation that may
            or may not be occurring with Michael Flynn?

            COMEY: No. Although I don't know there are any manifestations between February 14th
            and when I was fired. I don't know that the president had any way of knowing whether it
            was effective or not.

            LANKFORD: Okay. Fair enough. If the president wanted to stop an investigation, how
            would he do that? Knowing it is an ongoing criminal investigation or counterintelligence
            investigation, would that be a matter of going to you, you perceive, and say, you make it
            stop because he doesn't have the authority to stop it? How would the president make an
            ongoing investigation stop?



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               44/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            COMEY: I'm not a legal scholar, but as a legal matter, the president is the head of the
            executive branch and could direct, in theory, we have important norms against this, but
            could anyone be investigative or not. I think he has the legal authority. All of us ultimately
            report in the executive branch to the president.

            LANKFORD: Would that be to you, or the attorney general or who?

            COMEY: I suppose he could if he wanted to issue a direct order could do it anyway.
            Through the attorney general or issue it directly to me.

            LANKFORD: Well, is there any question that the president is not real fond of this
            investigation? I can think of multiple 140-word character expressions that he's publicly
            expressed he's not fond of the investigation. I heard you refer to before trying to keep the
            agents away from any comment that the president may have made. Quite frankly, the
            president has informed around 6 billion people that he's not real fond of this investigation.
            Do you think there's a difference in that?

            COMEY: Yes. There's a big difference in kicking superior officers out of the oval office,
            looking the FBI director in the eye and saying I hope you let this go. I think if agents as
            good as they are heard the president of the United States did that, there's a real risk of a
            chilling effect on their work. That's why we kept it so tight.

            LANKFORD: OK. You had mentioned before about some news stories and news accounts.
            Without having to go into all of the names and specific times and to be able to dip into all of
            that. Have there been news accounts about the Russian investigation or collusion about the
            whole event or as you read the story you were wrong about how wrong they got the facts?

            COMEY: Yes, there have been many, many stories based on — well, lots of stuff but about
            Russia that are dead wrong.

            LANKFORD: I was interested in your comment that you made as well that the president
            said to you if there were some satellite associates of his that did something wrong, it would
            be good to find that out. Did the president seem to talk to you specifically on March 30th
            saying I'm frustrated that the word is not getting out that I'm under investigation. But if
            there are people in my circle that are, let's finish the investigation, is that how you took it?

            COMEY: Yes, sir. Yes.

            LANKFORD: Then you made a comment earlier a the attorney general, the previous
            attorney general asking you about the investigation on the Clinton e-mails saying you were



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               45/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            asked to not call it an investigation anymore. But call it a matter. You said that confused
            you. You can give us additional details on that?

            COMEY: Well, it concerned me because we were at the point where we refused to confirm
            the existence as we typically do of an investigation for months. And was getting to a place
            where that looked silly because the campaigns we're talking about interacting with the FBI
            in the course of our work. The Clinton campaign at the time was using all kinds of
            euphemisms, security matters, things like that for what was going on. We were getting to a
            place where the attorney general and I were both going to testify and talk publicly about it I
            wanted to know was she going to authorize us to confirm we have an investigation. She said
            yes, don't call it that, call it a matter. I said why would I do that? She said, just call it a
            matter. You look back in hindsight, if I looked back and said this isn't worth dying on so I
            just said the press is going to completely ignore it. That's what happened when I said we
            opened a matter. They all reported the FBI has an investigation open. So that concerned
            me because that language tracked the way the campaign was talking about the FBI's work
            and that's concerning.

            LANKFORD: You gave impression that the campaign was somehow using the language as
            the FBI because you were handed the campaign language?

            COMEY: I don't know whether it was intentional or not but it gave the impression that the
            attorney general was looking to align the way we talked about our work with the way it was
            describing that. It was inaccurate. We had an investigation open for the Federal Bureau of
            Investigation, we had an investigation open at the time. That gave me a queasy feeling.

            BURR: Senator Manchin.

            SEN. JOE MANCHIN: Thank you. I appreciate being here. West Virginia is interested in
            the hear we're having today. I've had over 600 requests for questions to ask you from my
            fellow West Virginians. Most of them have been asked and there are some to be asked if the
            classified hearing. I want to thank you first of all for coming to be here and volunteering to
            stay in the classified hearing. I don't know if you had a chance to watch our hearing
            yesterday —

            COMEY: I watched part of it, yes.

            MANCHIN: And it was quite troubling. My colleagues had very pointed questions they
            wanted answers to. And they weren't classified and could have been answered in the open
            setting and they refused to. So that makes us much more appreciative of your cooperation.
            Sir, the seriousness of the Russia investigation and knowing that it can be ongoing as


https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               46/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            Senator Keegan alluded to. What are your concerns there? American public saying why are
            we making a big deal of this Russian investigation? Can you tell me about your thoughts?

            COMEY: Yes, sir.

            MANCHIN: Finally, did the president ever show any concern or interest or curiosity about
            what the Russians were doing?

            COMEY: Thank you, senator. As I said earlier, I don't remember any conversations with
            the president about the Russia election interference.

            MANCHIN: Did he ever ask you any questions concerning this?

            COMEY: Well, there was an initial briefing of our findings. And I think there was
            conversation there I don't remember exactly where he asked what I found and what our
            sources were and what our confidence level was. The reason this is such a big deal. We have
            this big messy wonderful country where we fight with each other all the time. But nobody
            tells us what to think, what to fight about, what to vote for except other Americans. And
            that's wonderful and often painful. But we're talking about a foreign government that using
            technical intrusion, lots of other methods tried to shape the way we think, we vote, we act.
            That is a big deal. And people need to recognize it. It's not about Republicans or
            Democrats. They're coming after America, which I hope we all love equally. They want to
            undermine our credibility in the face the world. They think that this great experiment of
            ours is a threat to them. So they're going to try to run it down and dirty it up as much as
            possible. That's what this is about and they will be back. Because we remain — as difficult
            as we can be with each other, we remain that shining city on the hill. And they don't like it.

            MANCHIN: It's extremely important, extremely dangerous what we're dealing with and
            it's needed is what you're saying.

            COMEY: Yes, sir.

            MANCHIN: Do you believe there were any tapes or recordings of your conversations with
            the president?

            COMEY: It never occurred to me until the president's tweet. I'm not being facetious. I
            hope there are.

            MANCHIN: Both of you are in the same here, you both hope there are taping and
            recordings?




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               47/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            COMEY: Well all I can do is hope. The president surely knows if he taped me. If he did,
            my feelings aren't hurt. Release all of the tapes I'm good with you.

            MANCHIN: Sir, do you believe that Robert Mueller, our new special versus, on Russia,
            will be thorough and complete without intervention and would you about confident on his
            recommendations?

            COMEY: Yes, Bob Mueller is one of the finest people and public servants this country has
            ever produced. He will do it well. He's a dogged-tough person and you can have high
            confidence when he's done, he's turned over all of the rocks.

            MANCHIN: You've been asked a wide variety of questions and we're going to have more
            in our classified hearing. Something else I like to ask folks when they come here, what
            details of the saga should we be focused on and recommend that we do differently? To
            adjust our perspective on this.

            COMEY: I don't know. One of the reasons I'm pleased to be here I think this committee
            has shown the American people although we have two parties and we disagree on things we
            can work together when it comes to the country. So I would hope that you would just keep
            doing what you’re doing. And it’s a good example for kids. That it’s good in and of itself but
            we are an adult democracy.

            MANCHIN: You mentioned six times on the phone with president did you ever allude that
            you were performing inadequately? —

            COMEY: No, quite the contrary. I was about to get on a helicopter one time. The head of
            the DEA was in the helicopter waiting for me. He called in to check in and tell me I was
            doing an awesome job. And wanted to see how I was doing. I said I'm doing fine, sir. Then I
            finished the call and got on the helicopter.

            MANCHIN: Mr. Comey, do you believe you would have been fired if Hillary Clinton
            became president?

            COMEY: That's a great question. I don't know. I don't know.

            MANCHIN: Have you had any thoughts about it?

            COMEY: I might have been. I don't know. Look, I've said before, that was an
            extraordinarily difficult and painful time. I think I did what I had to do. I knew it was going
            to be very bad for me personally. And the consequences might have been if Hillary Clinton
            was elected I might have been terminated. I don't know. I really don't.


https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               48/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            MANCHIN: My final question, after the February 14th meeting in the oval office you
            mentioned to Attorney General Jeff Sessions. Did you ever consider why Attorney General
            Sessions was not asked to stay in the room?

            COMEY: Oh, sure. I did. And have. And in that moment, I knew —

            MANCHIN: Did you ever talk to him about it?

            COMEY: No.

            MANCHIN: You never had a discussion with Jeff sessions on this?

            COMEY: No, not at all.

            MANCHIN: On any of your meetings?

            COMEY: No.

            MANCHIN: Did he inquire? Did he show any inquiry whatsoever what was that meeting
            about?

            COMEY: No — you're right. I did say to him. I'd forgotten this, I talked to him and said
            you have to be between me and the president and that's incredibly important. I forgot my
            exact words I passed along my the president's message about the leaks. I passed that along
            to the attorney general I think it was the next morning in the meeting. But I did not tell him
            about the Flynn part.

            MANCHIN: Do you believe this rises to obstruction of justice?

            COMEY: I don't know, that's Bob Mueller's job to sort that out. .

            MANCHIN: Thank you, sir.

            SEN. TOM COTTON: Mr. Chairman.

            BURR: Senator Cotton.

            COTTON: Mr. Comey, you're encouraged.president will release the tapes will you
            encourage Mr. Mueller to release your memos?

            COMEY: Sure.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               49/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            COTTON: You said you did not record your conversations with President Obama or
            President Bush in memos. Did you do so with Attorney General Jeff Sessions or any other
            senior member of the trump Department of Justice?

            COMEY: No. I think — I am sorry.

            COTTON: Did you record conversations or memos with the attorney general or any other
            senior member of the Obama administration?

            COMEY: No.

            COTTON: Two phone calls, four phone calls are not discussed in your statement, for the
            record. What happens in those phone calls?

            COMEY: The president called me I believe shortly before he was inaugurated as a follow-
            up to our conversation, private conversation on January the 6th. He just wanted to
            reiterate his rejection of that allegation and talk about—- he'd thought about it more. And
            why he thought it wasn't true. The verified — unverified parts. And during that call, he
            asked me again, hope you're going to say. You're doing a great job. I told him that I
            intended to. There was another phone call that I mentioned could have the date wrong,
            March 1st, where he called just to check in with me as I was about to get on the hospital. It
            was a secure call we had about an operational matter that is not related to any of this.
            Something that the FBI is working on. He wanted to make sure I understood how
            important he thought it was. A totally appropriate call. And then the fourth call, probably
            forgetting — may have been — I may have met the call when he called to invite me to
            dinner. I'll think about it as I'm answering other questions but I think I got that right.

            COTTON: Let's turn our attention to the underlying activity at issue here. Russia's hacking
            of those e-mails and the allegation of collusion. Do you think Donald Trump colluded with
            Russia?

            COMEY: That's a question I don't think I should answer in an opening setting. As I said,
            when I left, we did not have an investigation focused on president trump. But that's a
            question that will be answered by the investigation, I think.

            COTTON: Let me turn to a couple statements by one of my colleagues, Senator Feinstein.
            She was the ranking member on this committee until January, which means that she had
            access to information that only she and Chairman Burr did. She's now the senior Democrat
            on the FBI Committee, which means she had access to information that many of us don’t.
            On May 3rd on the Wolf Blitzer show she was asked “Do you believe you have evidence that



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               50/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            in fact that there was collusion between Trump associates and Russia during the campaign?
            She answered not at this time. On May 18th, on the same show, Mr. Blitzer said, “The last
            time you came on this show I I asked if you had seen any evidence that Russia had colluded
            with the Trump campaign." You said not at this time. Has anything changed since we last
            spoke? Senator Feinstein said no, it hasn’t. Do you have any reason to doubt those
            statements?

            COMEY: I don't doubt that the Senator Feinstein understood what she said. I just don't
            want to go down that route anymore because I'm — I want to be fair to President Trump.I
            am not trying to suggest something nefarious but I don't want to get into the business of
            not to this person, not to that person.

            COTTON: On February 14th the New York Times published the story, the headline of
            which was “Trump campaign aides had repeated contacts with Russian intelligence.” You
            were asked if that as an inaccurate story. Would it be fair to characterize that story as
            almost entirely wrong?

            COMEY: Yes.

            COTON: Do you have — at the time the story was published, any indication of any contact
            between Trump people and Russians, intelligence officers, other government officials or
            close associates of the Russian government?

            COMEY: That's one I can't answer sitting here.

            COTTON: We can discuss that in the classified setting then. I want to turn your attention
            now to Mr. Flynn. The allegations of his underlying conduct to be specific. His alleged
            interactions with the Russian ambassador on the telephone and then what he said to senior
            Trump administration officials and Department of Justice officials. I understand there are
            other issues with Mr. Flynn related to his receipt of foreign monies or disclosure ever
            official advocacy, those are serious allegations that I'm sure will be pursued but I want to
            speak specifically about his interactions with the Russian ambassador. There's a story on
            January 23rd in The Washington Post that says, entitled “FBI reviewed calls with Russian
            ambassador but found nothing illicit.” Is this story accurate?

            COMEY: I don't want to comment ton that senator. I'm pretty sure the bureau has not
            confirmed any interception of communications. So, I don't want to talk about that in an
            opening setting.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               51/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            COTTON: Would it be improper for an incoming national security advisor to have a
            conversation with a foreign ambassador?

            COMEY: In my experience, no.

            COTTON: But you can't confirm or deny that the conversation happened and we would
            need to know the contents of that conversation to know if it in fact was proper.

            COMEY: I don't think I can talk about that opening setting. Again, I've been out of
            government a month. So, I also don't want to talk about things when it's now somebody
            else's responsibility. But maybe in the classified setting we can talk more about that.

            COTTON: You stated earlier that there was an open investigation of Mr. Flynn and the
            FBI. Did you or any FBI agent ever sense that Mr. Flynn attempted to deceive you or make
            false states to an FBI agent?

            COMEY: I don't want to go too far. That was the subject of the criminal inquiry.

            COTTON: Did you ever come close to closing the investigation on Mr. Flynn?

            COMEY: I don't think I can talk about that in open setting either.

            COTTON: We can discuss these more in the closed setting then. Mr. Comey, in 2004, you
            were a part of a well-publicized event about an intelligence program that had been
            recertified several times. And you were acting attorney general when Attorney General
            John Ashcroft was incapacitated due to illness. There was a dramatic showdown at the
            hospital here. The next day you said you that wrote the letter of resignation, signed it, went
            to meet with President Bush and explained why you produced to certify it is that accurate?

            COMEY: Yes.

            COTTON: At anytime during FBI director did you ever write and sign a letter of
            resignation?

            COMEY: Letter of resignation? No, sir.

            COTTON: Despite all of off that testified to today you didn't feel this rose to a level of
            honest difference of opinion between accomplished and skilled lawyers in that 2004
            episode.

            COMEY: I wouldn't characterize the events in 2004 that way but to answer, no, I didn't
            find, encounter any circumstance that led me intend to resign, consider to resign. No, sir.


https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               52/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            COTTON: Thank you.

            BURR: Senator Harris.

            SEN. KAMALA HARRIS: Director Comey, I want to thank you you are now a private
            citizen and you're enduring a Senate Intelligence Committee hearing. Each of us gets seven
            minutes instead of five to ask you questions, thank you.

            COMEY: I'm between opportunities now so —

            HARRIS: You are — I'm sure you'll have future opportunities. You and I are both former
            prosecutors. I'm not going to require to you answer. I just want to make a statement that in
            my experience of prosecuting cases when a robber held a gun to somebody's head and said
            I hope you will give me your wallet, the word hope was not the operative word at that
            moment. But you don't have to respond to that point. I have a series of questions to ask
            you. And they're going to start with: Are you aware of any meetings between the trump
            administration officials and Russia officials during the campaign that have not been
            acknowledged by those officials in the White House?

            COMEY: That's not — even if I remembered clearly, that's not a question I can answer in
            open setting.

            HARRIS: Are you aware of any questions by Trump campaign officials or associates of the
            campaign to hide their communications with Russia officials through encrypted means?

            COMEY: I have to give you the same answer.

            HARRIS: In the course of the FBI's investigation did you ever come across anything that
            suggested that communication, records, documents or other evidence had been destroyed?

            COMEY: I think a got to give you the aim answer is because it would touch on
            investigative matters.

            HARRIS: And are you a wear of any potential efforts to conceal between campaign
            officials and Russian officials?

            COMEY: I have to give you the aim answer is.

            HARRIS: Thank you. As a former attorney general, I have a series of questions in
            connection with your connection with the attorney general while you were FBI director.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               53/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            What is your understanding of the parameters of Attorney General Sessions' recusal from
            the Russia investigation?

            COMEY: I think it's described in a written release from DOJ which I don't remember
            sitting here but the gist is he will be recused from all matters relating to Russia or the
            campaign. Or the activities of Russia and the '16 election or something like that.

            HARRIS: So, is your knowledge of the extent of the recusal based on the public
            statements he's made?

            COMEY: Correct.

            HARRIS: Is there any kind of memorandum issued from the attorney general to the FBI
            outlining the parameters of his recusal?

            COMEY: Not that I'm aware of.

            HARRIS: Do you know if he reviewed any DOJ documents before he was recused?

            COMEY: I don't know.

            HARRIS: And after he was recused. I'm assuming same answer?

            COMEY: Same answer.

            HARRIS: And aside from any notice or memorandum that was not sent or was what
            process would be to make sure that the attorney general would not have any connection to
            the investigation torsion your knowledge?

            COMEY: I don't know for sure. I know he had consulted with career ethics officials that
            know how to run a recusal at DOJ. But I don't know what mechanism they set up.

            HARRIS: And the attorney general recused himself from the investigation, do you believe
            it was appropriate for him to be involved in the firing of the chief investigator of that case
            that had Russia interference?

            COMEY: It's something that I can't answer sitting here. It's a reasonable question. It
            would depend on a lot of things I don't know, like did he know, what was he told, did he
            realize the investigation, things like that. I just don't know the answer.

            HARRIS: You mentioned in your testimony that the president essentially asked you for a
            loyalty pledge. Are you aware of him making the same request of any other member the



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               54/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            cabinet?

            COMEY: I don't know one way or another. I've never heard anything about it.

            HARRIS: You mentioned you had the conversation where he hoped that you would let the
            Flynn matter go on February 14. Or thereabouts. It's my understanding that Mr. Sessions
            was recused from any involvement in the investigation, about a full two weeks later. To
            your knowledge, was the attorney general, did he have access to information about the
            investigation in those two weeks?

            COMEY: In theory, sure. Because he's the attorney general. I don't know whether he had
            any contact with materials related to that.

            HARRIS: To your knowledge was there any directive that he should not have any contact
            with any information about the Russian investigation between the February 14th date and
            the day he was ultimately recused himself on March 2nd.

            COMEY: Not to my knowledge. I don't know one way or another.

            HARRIS: And did you speak to the attorney general about the Russia investigation about
            his recusal?

            COMEY: I don't think so, no.

            HARRIS: Do you know if anyone in the department, in the FBI, forwarded any documents
            or information on memos of any sort, to the attention of the attorney general before his
            recusal?

            COMEY: I don't know of any or remember any signaturing here. It's possible.

            HARRIS: Do you know if the attorney general was involved, in fact, involved in any aspect
            of the Russia investigation after the 2nd of March?

            COMEY: I don't. I would assume not. Let me say this way, I don't know of any information
            that would lead me to believe he did something to touch the Russia investigation after
            recusal.

            HARRIS: In your written testimony, you indicate that after you were left alone with the
            president, you mentioned that it was inappropriate and should never happen again to the
            attorney general. And apparently, he did not reply. And you wrote that he did not reply.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               55/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            What did he do, if anything? Did he just look at you? Was there a pause for a moment, what
            happened?

            COMEY: I don't remember real clearly. I have a recollection of him just kind of looking at
            me. It was a danger I'm projecting on to him so this might be a faulty memory. But I kind of
            got — his body language gave me a sense like what am I going to do.

            HARRIS: Did he shrug?

            COMEY: I don't remember clearly. I think the reason I have that impression is I have
            some recollection of almost imperceptible like what am I going to do. But I don't have a
            clear recollection of that of that. He didn't say anything.

            HARRIS: On that same February 14th meeting you said you understood the president to
            be requesting that you drop the investigation. After that meeting, however, you received
            two calls from the president March 30th and April 11th, where the president talked about
            cloud over his presidency. Has anything you've learned in the months since your February
            14 meeting changed your understanding of the president’s request — ¶I guess that would be
            what he said in public documents or public interviews?

            COMEY: Correct.

            HARRIS: And is there anything about this investigation that you believe is in any way
            biased or, or is not being informed by a process of seeking the truth?

            COMEY: No. The appointment of a special counsel should offer great — especially given
            who that person is, great comfort to Americans. No matter what your political affiliation is,
            that this will be done independently, confidently and honestly.

            HARRIS: And do you believe he should have full authority, Mr. Mueller, to be able to
            pursue that investigation?

            COMEY: Yes. And knowing him well, over the years, if there's something that he thinks he
            needs, he will speak up about it.

            HARRIS: Do you believe he should have full independence?

            COMEY: Oh, yeah. And he wouldn't be part of if he wasn't going to get full Independence.

            HARRIS: Thank you, Mr. Chairman.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               56/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            CORNYN: Mr. Comey I'll repeat what I said in previous hearings that I believe you're a
            good and decent man who has been dealt with a difficult hand starting back with the
            Clinton e-mail investigation. I appreciate you being here voluntarily to cooperation with
            the investigation. As a general matter, if an FBI agent has reason to believe that a crime has
            been committed, do they have a duty to report it?

            COMEY: That's a good question. I don't know that there's a legal duty to report it. They
            certainly have a cultural, ethical duty to report it.

            CORNYN: You're unsure whether they would have a legal duty?

            COMEY: That's a good question. I have not thought about that before. There's a statute
            that prohibits the felony, knowing a felony and taking steps to conceal it but that's a
            different question. Let me be clear, I would expect any FBI agent who has information
            about a crime to report it.

            CORNYN: Me, too.

            COMEY: But where you rest that obligation, I don't know. It exists.

            CORNYN: And let me suggest as a general proposition, if you're trying to make an
            investigation go away, is firing an FBI director a good way to make that happen? By that, I
            mean --

            COMEY: It doesn't make a lot of sense to me but I obviously am hopelessly biased given I
            was the one fired.

            CORNYN: I understand it's personal.

            COMEY: Given the nature of the FBI, I meant what I said. For all the indispensable people
            in the world, including the FBI, there's lots of bad things for me not being at the FBI, most
            of them for me, but the work is going to go on.

            CORNYN: Nothing that you testified to as to today, has impeded the investigation of the
            FBI or director Mueller's ability to get to the bottom of this?

            COMEY: Correct. Especially, Director Mueller is a critical part of that equation.

            CORNYN: Let me take you back to the Clinton e-mail investigation. I think you've been
            tanked agency a hero or a villain, depending on whose political ox is being gored at many
            different times during the court of the Clinton e-mail investigation, and even now perhaps.



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               57/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            But you clearly were troubled by the conduct of the sitting Attorney General Loretta Lynch
            when it came to the Clinton e-mail investigation. You mentioned the characterization that
            you'd been asked to accept. That this was a matter. And not a criminal investigation. Which
            you said it was. There was the matter of President Clinton's meeting on the tarmac. With
            the sitting attorney general at the time when his wife was a subject to a criminal
            investigation. And you suggested that perhaps there are other matters that you may be able
            to share with us later on in a classified setting. But it seems to me that you clearly believe
            that Loretta Lynch, the attorney general, had an appearance of a conflict of interest on the
            Clinton e-mail investigation. Is that correct?

            COMEY: That's fair. I didn't believe she could credibly decline that investigation. At least
            not without grievous damage to the Department of Justice and to the FBI.

            CORNYN: And under Department of Justice and FBI norms, wouldn't it have been
            appropriate for the attorney general, or if she had recused herself which she did not do for
            the deputy attorney general to appoint a special counsel. That's essentially what's happened
            with director Mueller. Would that have been an appropriate step?

            COMEY: Certainly, yes, sir.

            CORNYN: And were you aware Ms. Lynch had been requested numerous times to appoint
            a special counsel and had refused.

            COMEY: Yes. From, I think, Congress had — members of congress had repeatedly asked,
            yes, sir.

            CORNYN: Yours truly did on multiple occasions. And that heightened your concerns
            about the appearance of a conflict of interest with the Department of Justice which caused
            you to make what you have described as an incorrectly painful decision to basically take the
            matter up yourself and led to that July press conference?

            COMEY: Yes, sir. I ask — after President Clinton, former President Clinton met on the
            plane with the attorney general, I considered whether I should call for the appointment of a
            special counsel. And decided that would be an unfair thing to do because I knew there was
            no case there. We investigated it very, very thoroughly. I know this is a subject of
            passionate disagreement but I knew there was no case there. And calling for the
            appointment of special counsel would be brutally unfair because it would send the
            message, uh-huh, there's something here. That's my judgment. Lots of people have
            different views about it but that's what I thought about it.




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               58/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            CORNYN: Well if a special counsel had been appointed they could have made that
            determination there was nothing there and declined to pursue it, right?

            COMEY: Sure. But it would have been many months later or a year later.

            CORNYN: Let me just you ask to — given the experience of the Clinton e-mail
            investigation and what happened there. Do you think it's unreasonable for anyone, any
            president, who has been assured on multiple occasions that he's not the subject of an FBI
            investigation, do you think it's unreasonable for them to want the FBI director to publicly
            announce that, so that this cloud over his administration would be removed?

            COMEY: I think that's a reasonable point of view. The concern would be, obviously,
            because as that boomerang comes back it's going to be a very big deal because there will be
            a duty to correct.

            CORNYN: Well, we saw that in the Clinton e-mail investigation.

            COMEY: Yes, I recall that.

            CORNYN: I know you do. So, let me ask you, finally, in the minute we have left. There was
            this conversation back and forth about loyalty. And I think we all appreciate the fact that an
            FBI director is an unique public official in the sense he's not — he's a political appointee in
            one sense. But he has a duty of independence to pursue the law pursuant to the
            Constitution and laws of the United States. And so when the president asked you about
            loyalty, you got in this back and forth about, well, I'll pledge you my honesty. Then it looks
            like from what I've read you agreed upon honest loyalty. Is that the characterization?

            COMEY: Yes.

            CORNYN: Thank you very much.

            COMEY: Yes, sir.

            BURR: Senator Reed.

            REED: Thank you, Mr. Chairman, thank you, Director Comey. There have been press
            reports that the president, in addition to asking to you drop the Flynn investigation has
            asked other senior intelligence officials to take steps which would tend to undermine the
            investigation of Russia. There are reports that he's asked Dan Coats and Mike Rogers to
            make public statements exonerating him or taking the pressure off of him. And also reports
            about Admiral Rogers and Director Pompeo to intervene and reach out to the FBI to ask



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               59/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            them. Are you aware of any of these -- do you have any information with respect to any of
            these allegations?

            COMEY: I don't. I'm aware of the public reporting but I had no contact. No conversation
            with any of those leaders about that subject.

            REED: Thank you. You have testified that you interpret the discussion with the president
            about Flynn as a direction to stop the investigation, is that correct?

            COMEY: Yes.

            REED: You testified that the president asked you to lift the cloud by especially making
            public statements dishonoring him and perhaps others, and you refused, correct?

            COMEY: I didn't do it. I didn't refuse the president. I told him we would see what we can
            do. The second time he called. I told him in substance, that's something your lawyer will
            have to take up with the Justice Department.

            REED: And part of the underlying logic as we discussed many times throughout this
            morning is the duty to correct. That is one of a theoretical issue but also a very practical
            issue. Was there — your feeling that the direction on the investigation could in fact include
            the president?

            COMEY: Well, in theory. I mean, as I explained, the concern of one of my senior leader
            colleagues was, if you're looking at potential coordination between the campaign and
            Russia, the person at the head of the campaign is the candidate. So, logically, this person
            argued the candidate's knowledge, understanding, would logically become a part of your
            inquiry if it proceeds. So, I understand that argument. But my view was that what I said to
            the president was accurate and fair. And fair to him. I resisted the idea of publicly saying it.
            Although if the Justice Department had wanted to I would have done it because of the duty
            to correct and the slippery slope problem.

            REED: Now, again, also, you've testified that the president asked you repeatedly to be
            loyal to him. And you responded you'd be honestly loyal. Which is your way of saying I'll be
            honest and I'll be ahead of the FBI independent, is that fair?

            COMEY: Correct. I tried honest first. And also, you see it in my testimony. I also tried to
            explain to him why it's in his interest and every president's interest for the FBI to be apart,
            in a way, because it's credibility is important to a president and total country. And so, I
            tried to hold the line. Hold the line. It got very awkward. And then I said you'll always have



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               60/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            honesty from me. He said honest loyalty. And I then I proceeded with that as I saw that as a
            way to add this awkwardness.

            REED: Is there any explanation?

            COMEY: There was an explanation, I just don't buy it.

            REED: Our, yes, so you're fired. Do you believe you're fired because you refused to take
            the president's direction, is that the ultimate reason?

            COMEY: I don't know for sure. I know I was fired. Again, I take the president's words, I
            know I was fired because of something about the way I was conducting the Russia
            investigation was in some way putting pressure on him, in some way irritating him. And he
            decided to fire he because of that. I can't go farther than that.

            REED: Now, the Russian investigation as you've pointed out and my colleagues is one of
            the most serious hostile acts against this country's history undermining our core of
            elections is not a discrete event. It will likely occur again and is likely being prepared for
            '18, '20 and beyond. And yet the president of the United States advised you because at your
            own — some relationship to the investigation. Then he shows up in the Oval Office with the
            Russian foreign minister first as classifying you as crazy and a real nutjob. He said “I faced
            great pressure because of Russia; that’s taken off.” Your conclusion would be that the
            president, I would think is downplaying the seriousness of this threat. In fact, took specific
            steps to stop a thorough investigation of the Russian influence, and also from what you've
            said or what was said this morning, doesn't seem particularly interested in these hostile
            threats by the Russians. Is that true?

            COMEY: I don't know that I can agree to that level of detail. There's no doubt it's a fair
            judgment. It's my judgment I was fired because of the Russia investigation. I was fired in
            some way to change — or the endeavor was to change the way the Russia investigation is
            being conducted. That is a very big deal. And not just because it involves me. The nature of
            the FBI and the nature of its work requires that it not be the subject of political
            consideration. And on top of that, you have the Russia investigation itself is vital, because
            of the threat. And I know I should have said this earlier, but it's obvious, if any Americans
            were part of helping the Russians do that to us, that is a very big deal. And I'm confident if
            that is the case, director Mueller will find that evidence.

            REED: Finally, the president tweeted that James Comey better hope there are no tapes of
            our conversations before they start leaking to the press. Was that a rather unsubtle attempt




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               61/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            to intimidate you from testifying and intimidate anyone who seriously crosses his path
            from doing it?

            COMEY: I'm not going to sit here and try to attempts the president's tweets. To me, it's
            major impact. It occurred in the middle of the night, holy cow, there might be tapes. If
            there's tapes it's not just my word against him on the direction to get rid of the Flynn
            investigation.

            REED: Thank you very much.

            BURR: Senator McCain.

            McCAIN: In the case of Hillary Clinton, you made the statement that there wasn't
            sufficient evidence to bring the suit against her, although it had been very careless in their
            behavior. But you did reach a conclusion, in that case that it was not necessary further
            pursue. Yet at the same time in the case of Mr. Comey, you said that there was not enough
            information to make a conclusion. Tell me the difference between your conclusion as far as
            former secretary Clinton is concerned and Mr. Trump?

            COMEY: The Clinton investigation was a completed investigation that the FBI had been
            deeply involved in. So, I had an opportunity to understand all of the facts and apply those
            facts against the laws as I understood them. This investigation was underway, still going,
            when I was fired. So it's nowhere near in the same place. At least it wasn't when I was —

            McCAIN: But it's still ongoing?

            COMEY: Correct. As far as I know. It was when I left.

            McCAIN: That investigation is going on. This investigation is going on. To reach separate
            conclusions?

            COMEY: No, that one was done.

            McCAIN: That investigation have any involvement of Secretary Clinton or any of her
            associates is completed?

            COMEY: Yes, as of July 5th, the FBI completed its investigative work. That's what I was
            announcing what we had done and what we had found.

            McCAIN: Well, at least in the mind-set of this member, there's a whole lot of questions
            remaining about what went on, particularly considering the fact that, as you mention, it's a,



https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               62/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            quote, big deal as to what went on during the campaign. So, I'm glad you concluded that
            part of the investigation. But I — I think that the American people have a whole lot of
            questions out there, particularly since you just emphasized the role that Russia played. And
            obviously, she was a candidate for president at the time. So, she was clearly involved in this
            whole situation where fake news, as you've just described it, a big deal, took place. And
            you're going to have to help me out here. In other words, we're — the investigation that
            anything former Secretary Clinton had to do and we don't have to worry about it anymore?

            COMEY: With respect to — I'm a little confused, senator. With respect to Secretary
            Clinton we investigated her use of a personal e-mail server.

            McCAIN: I understand.

            COMEY:That's the investigation of July 5th that I concluded.

            McCAIN: So, at the same time, you made the announcement there would be no charges
            brought against then-Secretary Clinton for any activities involved in the Russia
            involvement and our engagement in our election. I don't quite understand how you can be
            done with that, but not done with the whole investigation of their attempt to affect the
            outcome of our election?

            COMEY: No, I'm sorry, when I was fired on May 9th [there was] still an open investigation
            to understand the Russians and whether any Americans worked with them.

            McCAIN: And the conclusion there was no need to bring charges against Secretary
            Clinton? So, you reached the conclusion with regard to the President Comey — the case of
            President Trump, you had an ongoing investigation. So, you've got one candidate who
            you're done with. And another candidate that you have a long way to go. Is that correct?

            COMEY: I don't know how far the FBI has to go, but, yes ... Clinton clinton e-mail
            investigation was completed. The investigation of Russia's efforts in connection with the
            election. And whether there was any coordination and with whom the Russia campaign is
            ongoing when I left.

            McCAIN: You just made it clear you said, quote, this is a quote, big deal, unquote. I think
            it's hard to recognize in one case you reach a complete conclusion. And on the other side,
            you have not. And you in fact, obviously, there's a lot more there as we know. As you called
            it a, quote, big deal. She's one of the candidates. But in her case, you say there will be no
            charges, in case of President Trump, the investigation continues. What has been brought




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               63/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            out in this hearing is more and more emphasis on the Russian engagement of and
            involvement in this campaign. How serious do you think this was?

            COMEY: Very serious. I want to say something to be made clear, we had not announced
            nor provocation to announce that the Russians may have coordinated with Secretary
            Clinton's campaign.

            McCAIN: Well, they may not have been involved with her campaign. They were involved
            with the entire presidential campaign, obviously.

            COMEY: Yes, sir. That is the investigation that began last summer and so far as I'm aware
            continues.

            McCAIN: So both President Trump and former candidate Clinton are both involved in the
            investigation, yet one of them, you said, there's going to be no charges. And the other one,
            the investigation continues. Well, I think there's a double standard there to tell you the
            truth. Then when the president said to you, he talked about the April 11th phone call, he
            said, quote, because I've been very loyal to you. Very loyal. We had that thing, you know.
            Does that arouse your curiosity as to what quote that thing was?

            COMEY: Yes.

            McCAIN: Why didn't you ask him?

            COMEY: It didn't seem to me to be important for the conversation we were having to
            understand that I took it to be some — an effort to communicate to me this — that there is a
            relationship between us where I've been good to you, you should be good to me.

            McCAIN: Yeah, but I think it would intensity arouse my curiosity if the president of the
            United States said we had that thing, you know. I'd like to know what the hell that thing is,
            particularly if I'm the director of the FBI.

            COMEY: Yeah, I get that, senator. Honestly, I'll tell you what: this is speculation but what
            I concluded at the time, in his memory, he was searching back to our encounter at the
            dinner and was preparing himself to say I offered loyalty to you, you promise loyalty to me.
            All of a sudden, I think his memory did not happen and he pulled up short.

            McCAIN: We would have had conversation if that happened to me, to be honest with you.
            Are you aware of anything that would lead you to believe that the president, or members of
            the administration or members of the campaign, could potentially be used to coerce or
            blackmail the administration?


https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               64/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            COMEY: That's a subject for investigations. Not something I can comment on sitting here.

            McCAIN: But you reached that conclusion as far as Secretary Clinton was concerned? But
            you're not reaching a conclusion as far as this administration is concerned? Are you aware
            of anything that would lead you to believe that information exists that could coerce
            members of the administration or blackmail the administration?

            COMEY: That's not a question I can answer, senator.

            BURR: Sir, time's expired.

            McCAIN: Thank you.

            BURR: Time has expired for the hearing. Can I say for members. We'll reconvene
            promptly at 1:00 P.M. In the hearing room. We have a vote scheduled for 1:45, I would
            suggest that all members promptly be there at 1:00, we have about three minutes. I'd like to
            have order. Photographers -- photographers return to where you were, please. This hearing
            is not adjourned yet. Either that, or we'll remove you. To members, we have about three
            minutes of update that we would love to cover as soon as we get into the closed session
            before we have an opportunity to spend some time with director Comey. Based on our
            agreement, it would be my intentions to adjourn that closed hearing between 2:00 and 2:10
            so members would go vote and I would urge you to eat at that time. Jim, several members
            of this committee have had an opportunity to work with you since you walked in the door. I
            want to say personally on behalf of all the committee members we're grateful for your
            service to the country not just in your capacity as FBI director but as prosecutor, and more
            importantly being somebody that loves this country enough to tell it like it is. I want to say
            to your workforce, that we're grateful to them with the level of cooperation that they have
            shown us. With the trust we built between both organizations. The congress and the
            bureau. We couldn't do our job if it wasn't for their willingness to share candidly, with us,
            the work that we need to see. This hearing's the ninth public hearing this committee has
            had this year. That's twice the historical yearlong average of this committee. I think the vice
            chairman and my biggest challenge when this investigation has concluded is to return our
            hearings to the secrecy of a closed hearing. To encourage our members not to freely talk
            about intelligence matters, publicly.

            And to respect the fact that we have a huge job.

            And that's to represent the entire body of the United States Senate and the American
            people. To make sure that we work with the intelligence community to provide you the
            tools to keep America safe. And that you'll do it within the legal limit or those limits that


https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               65/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




            are set by the executive branch. We could not do it if it wasn't for our trusted partnership
            that you have been able to lead and others before you. So, as we depart from this, this is a
            pivotal hearing in our investigation. We're grateful for the professionalism you've season
            and your willingness, I would turn to the Vice Chairman.

            WARNER: I simply want to echo, again, the thanks for your appearance. And there clearly
            still remain a number of questions. And the one thing I want to commit to you and more
            importantly, Jim and I want to commit to all of us still potentially watching, following,
            there's still a lot of unanswered questions. And we're going to get to the bottom of this,
            we're going to get the facts out. The American people deserve to know. There's implications
            of the trump officials and the Russians. But the macro. And I think it's important that all
            Americans realize that threat is real. It's continuous. It's not just towards our nation. It's
            towards all western democracies and we have to come to a selection.

            BURR: Director, I thank you. On behalf of the committee, this hearing is adjourned.




                                                                       About Us



                                                                     Advertising



                                                               Breaking News Alerts



                                                                       Careers



                                                               Credit Card Payments



                                                                    Digital Edition



                                                                          FAQ



                                                                      Feedback



                                                                      Headlines



                                                                        Photos



                                                                     POWERJobs



                                                                         Press



                                                                 Print Subscriptions



                                                                          RSS




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               66/67
10/4/2018                                      Full text: James Comey testimony transcript on Trump and Russia - POLITICO




                                                                       Site Map




                                                                  Terms of Service



                                                                    Privacy Policy




                                                               © 2018 POLITICO LLC




https://www.politico.com/story/2017/06/08/full-text-james-comey-trump-russia-testimony-239295                               67/67
Exhibit
  68
10/3/2018                    Baier to Comey: If Dossier Was "Salacious," Why Did You Use It To Get FISA Warrant? | Video | RealClearPolitics




     Baier to Comey: If Dossier Was
     "Salacious," Why Did You Use It
     To Get FISA Warrant?
     Posted By Ian Schwartz
     On Date April 26, 2018




            Baier to Comey: If Dossier Was "Salacious," Why Did You Use It To Get FISA …




                                                                       



     FOX News' Bret Baier asked James Comey if he believed the Steele dossier was
     "salacious" why did he use it as part of the FISA application to obtain a warrant to surveil
     the Trump campaign. The former FBI director said his "recollection" is there was more
     than the dossier, it was part of it but not all of it, to get the FISA. He said a "broader mosaic
     of facts" was also used to get the warrant.


     He said he was directed by the Director of National Intelligence, James Comey, to brief




https://www.realclearpolitics.com/video/2018/04/26/baier_to_comey_if_dossier_was_salacious_why_did_you_use_it_to_get_fisa_warrant.html         1/5
10/3/2018                    Baier to Comey: If Dossier Was "Salacious," Why Did You Use It To Get FISA Warrant? | Video | RealClearPolitics

     Trump on the dossier.




               BRET BAIER: You called the dossier unveri ed, salacious. Why did you use
               that to the FISA court to ask for surveillance for Carter Page? Not only use it
               but you led with it, a bulk of that FISA application deals with that dossier.
               Why?




               JAMES COMEY: Yeah. That's not my recollection, Bret. And I don't know that
               the FISA application has been released. My recollection was it was part of a
               broader mosaic of facts that were laid before the FISA judge to obtain a FISA
               warrant.


               BAIER: It was a lot more than the dossier in the FISA application?


               COMEY: My recollection was there was a signi cant amount of additional
               material about Page and why there was probable cause to believe he was an
               agent of a foreign power. And the dossier was part of that but was not all of it
               or a critical part of it, to my recollection.


               BAIER: The intel brie ng at Trump Tower. You briefed the president-elect on
               the sliver of the dossier, really the salacious part about the prostitutes in
               Moscow and that allegation.


               COMEY: Correct.


               BAIER: Didn't include anything broader than that, right?


               COMEY: Correct. My mission in that private brie ng was just to tell him
               about that slice of it.
https://www.realclearpolitics.com/video/2018/04/26/baier_to_comey_if_dossier_was_salacious_why_did_you_use_it_to_get_fisa_warrant.html         2/5
10/3/2018                    Baier to Comey: If Dossier Was "Salacious," Why Did You Use It To Get FISA Warrant? | Video | RealClearPolitics




     Related Videos




         Trey Gowdy: Director Comey's Recollection is Flawed

     S.C. congressman Trey Gowdy joins FNC's Rucker Carlson to react to red FBI Director James
     Comey's comments in an interview with 'Special Report' anchor Bret Baier and the potential legal
     implications of Comey's claims. Gowdy challenges Comey to explain discrepancies between
     what he told...

       Trey Gowdy     James Comey        Tucker Carlson




https://www.realclearpolitics.com/video/2018/04/26/baier_to_comey_if_dossier_was_salacious_why_did_you_use_it_to_get_fisa_warrant.html         3/5
10/3/2018                    Baier to Comey: If Dossier Was "Salacious," Why Did You Use It To Get FISA Warrant? | Video | RealClearPolitics




         Comey: "I Don't Remember" Who Told Me About Steele Dossier, Found Out From "The Media"

     Former FBI director James Comey said he could not recall who originally told him about the
     Steele dossier in an interview with FOX News Channel's Bret Baier on Thursday. Comey said he
      rst heard of its existence "in the media" and only learned about its true extent after a "reliable
     source"...

       James Comey       BRET BAIER      Donald Trump




https://www.realclearpolitics.com/video/2018/04/26/baier_to_comey_if_dossier_was_salacious_why_did_you_use_it_to_get_fisa_warrant.html         4/5
10/3/2018                    Baier to Comey: If Dossier Was "Salacious," Why Did You Use It To Get FISA Warrant? | Video | RealClearPolitics




       Comey Pushes Back Against Trump's "Leaker" Claim In Full 'Special Report' Interview: "He's
     Just Wrong"

     Former FBI Director James Comey sat down for an interview with FOX News Channel’s 'Special
     Report' with Bret Baier on his decision-making process in the Hillary Clinton email investigation,
     the origins of the anti-Trump dossier, memos of conversations with President Trump and new
     book 'A Higher...

       James Comey       BRET BAIER




             Comment                                                                                                      Show comments 54




https://www.realclearpolitics.com/video/2018/04/26/baier_to_comey_if_dossier_was_salacious_why_did_you_use_it_to_get_fisa_warrant.html         5/5
Exhibit
  69
Exhibit
  70
Exhibit
  71
      KEN BENSINGER· Confidential                February 07, 2018
      GUBAREV vs BUZZFEED                                        1

·1

·2· · · · IN THE UNITED STATES DISTRICT COURT

·3· · · · · · SOUTHERN DISTRICT OF FLORIDA

·4

·5·   · ALEKSEJ GUBAREV, XBT HOLDING· ·)Case No.
· ·   · S.A., AND WEBZILLA, INC.,· · · )17-CV-60426-
·6·   · · · · · · · · · · · · · · · · ·)UU
· ·   · · · · · · · Plaintiffs,· · · · )
·7·   · · · · · · · · · · · · · · · · ·)
· ·   · · · · · ·vs.· · · · · · · · · ·)
·8·   · · · · · · · · · · · · · · · · ·)
· ·   · BUZZFEED, INC. AND BEN· · · · ·)
·9·   · SMITH,· · · · · · · · · · · · ·)
· ·   · · · · · · · · · · · · · · · · ·)
10·   · · · · · · · Defendants.· · · · )
· ·   ·--------------------------------)
11

12

13· · · · · · ·DEPOSITION OF KEN BENSINGER

14· · · · · · · · ·New York, New York

15· · · · · · Wednesday, February 7, 2018

16

17

18

19

20

21

22

23

24· ·Reported by:
· · ·TAMI H. TAKAHASHI, RPR, CSR
25· ·JOB NO. J1400361


                                              800.211.DEPO (3376)
                                              EsquireSolutions.com
     KEN BENSINGER· Confidential                 February 07, 2018
     GUBAREV vs BUZZFEED                                         2

·1
·2· · · · · · · · · · · ·February 7, 2018
·3· · · · · · · · · · · ·9:41 a.m.
·4
·5· · · ·Deposition of KEN BENSINGER, held at the
·6· ·offices of Davis Wright Tremaine, 1251 Avenue
·7· ·of the Americas, New York, New York, pursuant
·8· ·to Notice, before TAMI H. TAKAHASHI, a
·9· ·Registered Professional Reporter and Notary
10· ·Public of the State of New York.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                              800.211.DEPO (3376)
                                              EsquireSolutions.com
     KEN BENSINGER· Confidential                  February 07, 2018
     GUBAREV vs BUZZFEED                                          5

·1
·2· ·K E N· ·B E N S I N G E R,· ·called as a
·3· · · ·witness, having been duly sworn by a
·4· · · ·notary public, was examined and testified
·5· · · ·as follows:
·6· · · · · · · · · · EXAMINATION
·7· ·BY MR. FRAY-WITZER:
·8· · · · Q.· ·Good morning.
·9· · · · A.· ·Good morning.
10· · · · Q.· ·If you would first state your name
11· ·for the record.
12· · · · A.· ·My name is Ken Bensinger.
13· · · · Q.· ·And would you spell your last name,
14· ·please.
15· · · · A.· ·B, as in boy, E-N-S-I-N-G-E-R.
16· · · · Q.· ·Have you ever been deposed before?
17· · · · A.· ·No, I have not.
18· · · · Q.· ·So I'd like to explain to you
19· ·up-front sort of what the ground rules are
20· ·for a deposition because they can be a little
21· ·unusual.
22· · · · · · ·I will ask questions and obviously
23· ·I'm going to hope that we get answers.· Is
24· ·that acceptable?
25· · · · A.· ·Yes.


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com   YVer1f
   KEN BENSINGER· Confidential                   February 07, 2018
   GUBAREV vs BUZZFEED                                          31

·1· · · · · · · · · · ·Bensinger
·2· · · · Q.· ·And that book is scheduled to be
·3· ·released this year; is that correct?
·4· · · · A.· ·That's correct.
·5· · · · Q.· ·Congratulations.
·6· · · · A.· ·Thank you.
·7· · · · Q.· ·Do Damon and Affleck still have an
·8· ·option on the movie?
·9· · · · A.· ·Warner Brothers has the option.
10· ·They're assigned as the production company
11· ·and they are patiently awaiting the
12· ·manuscript.
13· · · · Q.· ·The book, if I'm correct, is titled
14· ·"Red Card"; is that correct?
15· · · · A.· ·Yes.
16· · · · Q.· ·And it discusses as I understand it
17· ·the FIFA scandal, correct?
18· · · · A.· ·Yes.
19· · · · Q.· ·And you did a significant amount of
20· ·reporting on the FIFA scandal; is that fair
21· ·to say?
22· · · · A.· ·Yes.
23· · · · Q.· ·In connection with your reporting
24· ·on the FIFA scandal did you meet Christopher
25· ·Steele?


                                            800.211.DEPO (3376)
                                            EsquireSolutions.com YVer1f
   KEN BENSINGER· Confidential                    February 07, 2018
   GUBAREV vs BUZZFEED                                           32

·1· · · · · · · · · · ·Bensinger
·2· · · · A.· ·So when it comes to certain
·3· ·sources, among them Christopher Steele, I
·4· ·have a blanket promise of privilege.· And if
·5· ·you ask me questions about those sources,
·6· ·including Christopher Steele or other sources
·7· ·that I may or may not have such a privilege
·8· ·with, I'm going to have to decline to answer.
·9· · · · Q.· ·Is the fact that you met with
10· ·Christopher Steele at all, is that in your
11· ·mind privileged?
12· ·DI· · · · MS. BOLGER:· I'm going to interrupt
13· · · · for one second because you're asking
14· · · · about reporting that has nothing to do
15· · · · with this lawsuit.· You're asking about
16· · · · a book that's subject to its own set of
17· · · · privileges under the reporter's
18· · · · privileges.
19· · · · · · ·I'm going to instruct the witness
20· · · · not to answer questions about reporting
21· · · · on stories other than the story at
22· · · · issue.· There's privilege issues within
23· · · · that but he's not going to answer
24· · · · questions about reporting for other
25· · · · things today.· He doesn't have to.


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
                                                                  YVer1f
   KEN BENSINGER· Confidential                   February 07, 2018
   GUBAREV vs BUZZFEED                                          33

·1· · · · · · · · · · ·Bensinger
·2· · · · · · ·MR. FRAY-WITZER:· I think you can
·3· · · · understand that his relationship with
·4· · · · Christopher Steele is relevant to this
·5· · · · case and the dossier, and so far -- and
·6· · · · I don't intend to ask anything that
·7· · · · would implicate actual conversations.
·8· · · · So far I'm simply asking if he has had
·9· · · · discussions at all with Christopher
10· · · · Steele in that context.
11· · · · · · ·MS. BOLGER:· He's not going to
12· · · · answer questions about discussions with
13· · · · anybody related to the book.· You can
14· · · · ask him questions about the dossier,
15· · · · he'll give you what you feels
16· · · · comfortable giving you, but he's not
17· · · · going to answer questions about
18· · · · conversations about the book.· It's not
19· · · · relevant.
20· · · · · · ·MR. FRAY-WITZER:· You're
21· · · · instructing him not to answer?
22· ·DI· · · · MS. BOLGER:· I am instructing him
23· · · · not to answer.
24· · · · · · ·MR. FRAY-WITZER:· I will probably
25· · · · ask a few more questions on that topic


                                            800.211.DEPO (3376)
                                            EsquireSolutions.com YVer1f
   KEN BENSINGER· Confidential                    February 07, 2018
   GUBAREV vs BUZZFEED                                           34

·1· · · · · · · · · · ·Bensinger
·2· · · · that you can instruct him not to answer
·3· · · · on; though I will suggest that, given
·4· · · · the direct connection with Christopher
·5· · · · Steele in this case, that we may well
·6· · · · have to compel on and may well be back
·7· · · · here.· But it -- that's your option.
·8· · · · · · ·I'd suggest you might mark the
·9· · · · conversation attorneys' eyes only and
10· · · · let him answer, but it's up to you how
11· · · · you want to deal with that.
12· ·BY MR. FRAY-WITZER:
13· · · · Q.· ·So I'll try again.· Wait for your
14· ·attorney's objection or instruction.
15· · · · · · ·In connection with your reporting
16· ·on the FIFA scandal, did you have occasion to
17· ·have discussions with Christopher Steele?
18· ·DI· · · · MS. BOLGER:· Don't answer the
19· · · · question for the reasons I stated.
20· ·BY MR. FRAY-WITZER:
21· · · · Q.· ·Did you have a continuing
22· ·relationship with Christopher Steele prior to
23· ·reporting on the dossier?
24· ·DI· · · · MS. BOLGER:· Again, object to the
25· · · · question.· I actually don't understand


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
                                                                  YVer1f
   KEN BENSINGER· Confidential                    February 07, 2018
   GUBAREV vs BUZZFEED                                           35

·1· · · · · · · · · · ·Bensinger
·2· · · · it.· And in addition, I'm going to
·3· · · · instruct him not to answer if it
·4· · · · relates to -- he does understand it and
·5· · · · it relates to reporting unrelated to the
·6· · · · dossier.
·7· ·BY MR. FRAY-WITZER:
·8· · · · Q.· ·Prior to 2016, did you ever meet
·9· ·Christopher Steele?
10· ·DI· · · · MS. BOLGER:· Again, I'm going to
11· · · · again instruct the witness not to answer
12· · · · the question if it relates to reporting
13· · · · other than that related to the dossier.
14· ·BY MR. FRAY-WITZER:
15· · · · Q.· ·And actually with the understanding
16· ·of the objection that's been made, I'd like
17· ·you to answer the question because there's a
18· ·limitation in the objection.· The objection
19· ·said it has to deal with reporting on other
20· ·topics.· There could be an answer that is
21· ·still out there that doesn't meet that
22· ·objection.
23· · · · A.· ·The question is specifically about
24· ·prior to 2016, if I met Christopher Steele --
25· · · · Q.· ·Yes.


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
                                                                  YVer1f
   KEN BENSINGER· Confidential                    February 07, 2018
   GUBAREV vs BUZZFEED                                           36

·1· · · · · · · · · · ·Bensinger
·2· · · · A.· ·-- is that correct?
·3· · · · Q.· ·Correct.
·4· · · · A.· ·And my attorney's advice is that if
·5· ·it's related to other reporting, I should not
·6· ·answer that question; is that correct?
·7· · · · · · ·MS. BOLGER:· Yes.
·8· · · · A.· ·And our understanding is that I can
·9· ·answer it, I may be able to answer it
10· ·depending on --
11· · · · · · ·MS. BOLGER:· Do you want to step
12· · · · out just to discuss the scope of the
13· · · · privilege?· I know there's a pending
14· · · · question --
15· · · · · · ·MR. FRAY-WITZER:· No, that's fair.
16· · · · · · ·MS. BOLGER:· -- but there's a
17· · · · privilege objection.
18· · · · · · ·MR. FRAY-WITZER:· That's fair.
19· · · · · · ·MS. BOLGER:· So do you want to step
20· · · · out and talk to me?
21· · · · · · ·THE WITNESS:· Yes.· Sorry.
22· · · · · · ·MS. BOLGER:· No, no, not at all.
23· · · · · · ·(Recess taken.)
24· · · · · · ·(The following question was read:
25· · · · · · ·"Q.· Prior to 2016, did you ever


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
                                                                  YVer1f
   KEN BENSINGER· Confidential                    February 07, 2018
   GUBAREV vs BUZZFEED                                           95

·1· · · · · · · CONFIDENTIAL - Bensinger
·2· ·point to the authority of Christopher Steele
·3· ·on such topics and the seriousness of the
·4· ·allegation.
·5· · · · Q.· ·Did he tell you who the underlying
·6· ·sources were of the information?
·7· · · · A.· ·No, he did not.
·8· · · · Q.· ·Did he provide you with any
·9· ·information concerning the underlying sources
10· ·of the information?
11· · · · A.· ·He said that Christopher Steele had
12· ·a deep, if not unparalleled, network of
13· ·sources within Russia and outside of Russia
14· ·with knowledge of affairs within Russia.· And
15· ·within this case, as I recall, within the
16· ·Trump campaign.
17· · · · Q.· ·Other than what you've just told
18· ·us, did he tell you anything specifically
19· ·about the underlying sources of the memo?
20· · · · A.· ·Not that I recall.
21· · · · Q.· ·Did he say words to the effect of
22· ·"The information in the memo was not
23· ·verified"?
24· · · · A.· ·I believe he said that there was
25· ·information in the memo that was unverified,


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
                                                                  YVer1f
   KEN BENSINGER· Confidential                   February 07, 2018
   GUBAREV vs BUZZFEED                                         128

·1· · · · · · · CONFIDENTIAL - Bensinger
·2· ·dossier?
·3· · · · A.· ·I know that Heidi Blake and Stuart
·4· ·Millar received copies of the dossier and I
·5· ·know that Mark Schoofs had a copy of the
·6· ·dossier.· Beyond that, I don't know.
·7· · · · · · ·(Plaintiffs' Exhibit 5, Dossier,
·8· · · · marked for identification as of this
·9· · · · date.)
10· ·BY MR. FRAY-WITZER:
11· · · · Q.· ·You're being shown what's been
12· ·marked as Exhibit 5.· Let me ask:· Have you
13· ·seen this document before?
14· · · · A.· ·Yes, I have.
15· · · · Q.· ·Can you tell me what this document
16· ·is?
17· · · · A.· ·This is the dossier that I obtained
18· ·from David Kramer.
19· · · · Q.· ·Would you turn, please, to the last
20· ·page of the dossier.
21· · · · · · ·At the top of the page, paragraph 3
22· ·there's a redaction bar and so let me first
23· ·ask the question:· When you received the
24· ·dossier, was that redaction already present?
25· · · · A.· ·I believe so, yes.


                                            800.211.DEPO (3376)
                                            EsquireSolutions.com YVer1f
     KEN BENSINGER· Confidential                  February 07, 2018
     GUBAREV vs BUZZFEED                                        194

·1· · · · · · · CONFIDENTIAL - Bensinger
·2· · · · · · ·MS. BOLGER:· Ken, that's fine.
·3· · · · There's no pending question.
·4· · · · · · ·THE WITNESS:· Okay.
·5· · · · · · ·MR. FRAY-WITZER:· And don't take
·6· · · · that personally.· I say to that my
·7· · · · witnesses all the time.
·8· · · · · · ·THE WITNESS:· Okay.
·9· · · · · · ·MR. FRAY-WITZER:· Thank you.
10· · · · · · ·(Time noted:· 2:57 p.m.)
11
12
13· · · · · · · · · · · ·____________________
14· · · · · · · · · · · ·KEN BENSINGER
15
16· ·Subscribed and sworn to before me
17· ·this____ day of __________, 2018.
18
19· ·_________________________________
20
21
22
23
24
25


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
     KEN BENSINGER· Confidential                 February 07, 2018
     GUBAREV vs BUZZFEED                                       195

·1
·2· · · · · · · ·C E R T I F I C A T E
·3· ·STATE OF NEW YORK· · )
·4· · · · · · · · · · · · : ss.
·5· ·COUNTY OF NEW YORK· ·)
·6
·7· · · · · · ·I, TAMI H. TAKAHASHI, a Notary
·8· · · · Public within and for the State of New
·9· · · · York, do hereby certify:
10· · · · · · ·That KEN BENSINGER, the witness
11· · · · whose deposition is hereinbefore set
12· · · · forth, was duly sworn by me and that
13· · · · such deposition is a true record of the
14· · · · testimony given by the witness.
15· · · · · · ·I further certify that I am not
16· · · · related to any of the parties to this
17· · · · action by blood or marriage, and that I
18· · · · am in no way interested in the outcome
19· · · · of this matter.
20· · · · · · ·IN WITNESS WHEREOF, I have hereunto
21· · · · set my hand this 12th day of February
22· · · · 2018.
23
24· · · · · · · · · · · ·_____________________
25· · · · · · · · · · · ·TAMI H. TAKAHASHI


                                             800.211.DEPO (3376)
                                             EsquireSolutions.com
     KEN BENSINGER· Confidential                 February 07, 2018
     GUBAREV vs BUZZFEED                                       198

·1· · · · · · · ·DEPOSITION ERRATA SHEET
·2
·3· ·Our Assignment No.:· J1400361
·4· ·Case Caption:· Gubarev v. BuzzFeed
·5
·6· · · ·DECLARATION UNDER PENALTY OF PERJURY
·7
·8· · · · · · ·I declare under penalty of perjury
·9· ·that I have read the entire transcript of my
10· ·Deposition taken in the captioned matter or
11· ·the same has been read to me, and the same is
12· ·true and accurate, save and except for
13· ·changes and/or corrections, if any, as
14· ·indicated by me on the DEPOSITION ERRATA
15· ·SHEET hereof, with the understanding that I
16· ·offer these changes as if still under oath.
17· · · · · · · · · · · · _______________________
18· · · · · · · · · · · · KEN BENSINGER
19· ·Subscribed and sworn to on the ____ day of
20· ·___________, 20 ____ before me.
21· ·_______________________________
22· ·Notary Public,
23· ·in and for the State of
24· ·_________________________.
25


                                              800.211.DEPO (3376)
                                              EsquireSolutions.com
Exhibit
  72
     DAVID KRAMER· Attorneys Eyes Only           December 13, 2017
     GUBAREV vs BUZZFEED                                         1

·1· · · · · · IN THE UNITED STATES DISTRICT· COURT
· · · · · · · FOR THE SOUTHERN DISTRICT OF FLORIDA
·2
· · · · · · · · · · · · · Civil Action No. 17-cv-60426-UU
·3

·4
· · ·ALEKSEJ GUBAREV, et al.,
·5
· · · · · · · · ·Plaintiffs,
·6
· · ·vs.
·7

·8· ·BUZZFEED, INC., et al.,

·9· · · · · · · ·Defendants.
· · ·__________________________________________X
10

11
· · · · · · · · · · · · · 44 West Flagler Street
12· · · · · · · · · · · · 14th Floor
· · · · · · · · · · · · · Miami, Florida
13

14· · · · · · · · · · · · Wednesday, December 13, 2017
· · · · · · · · · · · · · 9:59 a.m. - 1:32 p.m.
15

16
· · · · · · · · · · ·ATTORNEYS' EYES ONLY
17

18· · · · · · · · · VIDEOTAPED DEPOSITION OF
· · · · · · · · · · · · · DAVID KRAMER
19

20

21

22· ·ESQUIRE DEPOSITION SOLUTIONS
· · ·800 211-DEPO
23· ·www.esquiresolutions.com

24· ·REPORTED BY:· JEROME E. HARRIS
· · ·JOB NO: J0781312
25


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
   DAVID KRAMER· Attorneys Eyes Only                December 13, 2017
   GUBAREV vs BUZZFEED                                              4

·1· · · · · · · THE VIDEOGRAPHER:· We are now on the record.
·2· · · · · This begins Disk number 1 in the videotaped
·3· · · · · deposition of David Kramer, taken in the matter
·4· · · · · of Aleksej Gubarev, et al, versus Buzzfeed, Inc.,
·5· · · · · et al.
·6· · · · · · · This deposition is being held at Esquire
·7· · · · · Deposition Solutions, 44 West Flagler Street,
·8· · · · · 14th Floor, Miami, Florida.· Today is
·9· · · · · December 13th, 2017, and the time is 9:59 a.m.
10· · · · · · · My name is David Griffin, I'm the
11· · · · · videographer, our court reporter is Jeri Harris,
12· · · · · both on behalf of Esquire.
13· · · · · · · Counsel please introduce themselves.
14· · · · · · · MR. FRAY-WITZER:· Good morning.· For the
15· · · · · Plaintiffs, I am Evan Fray-Witzer.
16· · · · · · · MS. BOLGER:· On behalf of the Defendants,
17· · · · · Katherine Bolger from Davis, Wright, Tremaine.
18· · · · · · · MR. JIMENEZ:· And Marcos Jimenez for
19· · · · · Mr. Kramer, the witness.
20· · · · · · · MR. SIEGEL:· And Nathan Siegel on behalf of
21· · · · · the Defendants.
22· ·THEREUPON,
23· · · · · · · · · ·DAVID KRAMER
24· ·was called as a witness by the Plaintiffs, and having
25· ·first been duly sworn, testified as follows:


                                                 800.211.DEPO (3376)
                                                 EsquireSolutions.com   YVer1f
   DAVID KRAMER· Attorneys Eyes Only             December 13, 2017
   GUBAREV vs BUZZFEED                                          63

·1· · · Q.· When you were explaining to Mr. Bensinger how it
·2· ·came to be that you were in possession of The Memos, did
·3· ·you talk to him at all about the unverified nature of
·4· ·the information in The Memos?
·5· · · A.· Yes.· I said to him what I had said to the
·6· ·others, which is I'm not in a position to verify or
·7· ·refute this, but that it seemed to me to be serious
·8· ·enough to be looked at in a professional way, and that
·9· ·professional journalists were arguably in a position to
10· ·look into the matter.· And I stressed to him the
11· ·sensitivity of it; that it had to be handled very
12· ·carefully.· And he agreed.
13· · · Q.· Did he ask you if he could quote from any of The
14· ·Memos in his reporting?
15· · · A.· No.· Not that I recall, no.
16· · · Q.· Did you explain to Mr. Bensinger what Mr. Steele
17· ·had said to you, that some of the information was
18· ·unverified?
19· · · A.· I'm sorry, say it again.
20· · · · · · · MR. FRAY-WITZER:· Why don't we just --
21· · · · · · · (Thereupon, the requested portion was read
22· · · · · back by the reporter as above recorded.)
23· · · A.· Yes.
24· ·BY MR. FRAY-WITZER:
25· · · Q.· If you had known that Mr. Bensinger was going to


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
                                                                  YVer1f
   DAVID KRAMER· Attorneys Eyes Only               December 13, 2017
   GUBAREV vs BUZZFEED                                            64

·1· ·take photographs of The Memos, would you have left him
·2· ·alone with them?
·3· · · · · · · MS. BOLGER: Let me object a second.· It's a
·4· · · · · hypothetical question.
·5· ·BY MR. FRAY-WITZER:
·6· · · Q.· You can answer.
·7· · · A.· I can answer?
·8· · · Q.· Yes.
·9· · · A.· Probably not, no.
10· · · Q.· If you had known that Buzzfeed would publish The
11· ·Memos, would you have given Mr. Bensinger access to
12· ·them?
13· · · · · · · MS. BOLGER:· Same objection.
14· ·BY MR. FRAY-WITZER:
15· · · Q.· You can answer.
16· · · A.· No.
17· · · Q.· In your conversations with Mr. Bensinger, did you
18· ·discuss at all Alex Gubarev?
19· · · A.· No.
20· · · Q.· Did you discuss at all Webzilla?
21· · · A.· No.
22· · · Q.· Did you discuss at all XBT Holdings?
23· · · A.· No.
24· · · Q.· I believe you testified that the first time that
25· ·you understood that Mr. Bensinger had taken pictures of


                                               800.211.DEPO (3376)
                                               EsquireSolutions.comYVer1f
      DAVID KRAMER· Attorneys Eyes Only                           December 13, 2017
      GUBAREV vs BUZZFEED                                                       132

·1· · · · · · · · · · · · CERTIFICATE OF OATH

·2

·3· ·STATE OF FLORIDA)

·4· ·COUNTY OF MIAMI-DADE)

·5

·6· · · · · · · ·I, JEROME E. HARRIS, the undersigned

·7· ·authority, hereby certify that the following-named

·8· ·deponent personally appeared before me and was

·9· ·thereupon duly sworn:

10

11· · · · · · · · · · · ·DAVID KRAMER

12· · · · · · · ·WITNESS my hand and official seal this

13· ·13th day of December 2017.

14

15

16

17

18

19· · · · · · · · · · · ·___________________________

20·   ·   ·   ·   ·   ·   ·   ·   ·   ·   · · · · ·JEROME E. HARRIS
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Notary Public - State of Florida
21·   ·   ·   ·   ·   ·   ·   ·   ·   ·   · · Commission No. FF 139869
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   · ·expires September 4, 2018
22

23

24

25


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
     DAVID KRAMER· Attorneys Eyes Only          December 13, 2017
     GUBAREV vs BUZZFEED                                      133

·1· · · · · · · · · ·REPORTER'S DEPOSITION CERTIFICATE

·2
· · ·STATE OF FLORIDA)
·3
· · ·COUNTY OF MIAMI-DADE)
·4

·5· · · · · · · I, the undersigned authority, certify that I

·6· ·was authorized to and did stenographically report the

·7· ·foregoing deposition; and that the transcript is a true

·8· ·record of the testimony given by the witness.

·9

10· · · · · · · That the witness requested reading and

11· ·signing.

12

13· · · · · · · I further certify that I am not of counsel,

14· ·Am not related to nor employed by any attorney to this

15· ·suit and am not financially interested in the outcome

16· ·thereof.

17

18

19· · · · · · · Dated this 13th day of December 2017

20

21

22

23· · · · · · ·____________________________________

24· · · · · · · · · · · ·JEROME E. HARRIS

25


                                              800.211.DEPO (3376)
                                              EsquireSolutions.com
     DAVID KRAMER· Attorneys Eyes Only              December 13, 2017
     GUBAREV vs BUZZFEED                                          134

·1· · · · · · · · · ·DEPOSITION ERRATA SHEET

·2
· · · · Our Assignment No.:· ·J0781312
·3· · · Case Caption:· · · · ·Gubarev v. Buzzfeed

·4
· · · · · · · · ·DECLARATION UNDER PENALTY OF PERJURY
·5

·6· · · · · ·I,· · · · · · · · ·declare under penalty of

·7· ·perjury that I have read the entire transcript of my

·8· ·Deposition taken in the captioned matter or the same has

·9· ·been read to me, and the same is true and accurate, save

10· ·and except for changes and/or corrections, if any, as

11· ·indicated by me on the DEPOSITION ERRATA SHEET hereof,

12· ·with the understanding that I offer these changes as if

13· ·still under oath.

14· ·EXECUTED this ________ day of ___________,

15· ·20_________, at ______________· · · ·_________________
· · · · · · · · · · · · City· · · · · · · · ·State
16

17

18· · · · · · · · · · · · ____________________________
· · · · · · · · · · · · · · · · · DAVID KRAMER
19

20

21· ·Subscribed and sworn to before me
· · ·This______ day of_________,___________,
22

23

24· ·Notary Public in and for said
· · · · ·County and State
25


                                                  800.211.DEPO (3376)
                                                  EsquireSolutions.com
Exhibit
  73
                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  Case No.: 17-cv-60426-UU

ALEKSEJ GUBAREV, XBT HOLDING S.A.,
AND WEBZILLA, INC.

      Plaintiffs,

vs.

BUZZFEED, INC. AND BEN SMITH,

  Defendants.
____________________________________/



RESPONSES AND OBJECTIONS OF DEFENDANT BUZZFEED, INC. TO PLAINTIFFS’
     FIRST SET OF INTERROGATORIES TO DEFENDANT BUZZFEED, INC.

          Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Defendant BuzzFeed, Inc.

(“BuzzFeed”), by and through its attorneys, hereby responds and objects as follows to Plaintiffs’

Interrogatories (the “Interrogatories”), without waiving any rights or objections to the

Interrogatories and without admitting the relevance, materiality or admissibility of the subject

matter or facts contained in the Interrogatories or responses.

                                 RESPONSES AND OBJECTIONS

Interrogatory No. 1: Please identify each individual providing information to answer these
    Interrogatories.

Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

information privileged or confidential pursuant to attorney-client confidentiality or the work

product doctrine.

          Subject to, and without waiving, the foregoing objection, BuzzFeed identifies the following

people: Ben Smith, Mark Schoofs, Miriam Elder, Ken Bensinger.



{01073251;v4}                                 1
Interrogatory No. 2: Please describe in detail how Buzzfeed came to be in possession of the
    Dossier.

Response: BuzzFeed objects to this Request to the extent that it purports to require it to provide

documents or information that is protected by Article 1, Section 8 of the New York State

Constitution, Section 79-h of the New York Civil Rights Law, the Florida State Constitution, Fla.

Stat. 90.5015, the Texas State Constitution, Texas Civil Practices & Remedies Code §22.021-

22.027, the First and Fourteenth Amendments to the United States Constitution, and any other

constitutional, statutory or common law privilege that protects journalists from disclosing the

identity of their sources and otherwise disclosing information obtained during the course of their

newsgathering activity (collectively, the “Reporter’s Privilege”). BuzzFeed further objects to this

Interrogatory to the extent it purports to require it to provide information privileged or confidential

pursuant to attorney-client confidentiality or the work product doctrine. BuzzFeed further objects

to this Interrogatory on the grounds that it seeks information better obtained through deposition

testimony.

       Subject to, and without waiving, the foregoing objections, BuzzFeed states that BuzzFeed

News Investigative Reporter Ken Bensinger had access to the Dossier from a confidential source.

Interrogatory No. 3: Please identify every individual at Buzzfeed who worked on or contributed
    to article [sic.] containing the Dossier or any other article or story relating to the Dossier in any
    respect, including the role that each such person played and the specific article or story they
    worked on or contributed to.

Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

lead to discovery of admissible evidence to the extent that it seeks information about (a) news

reports other than those identified in paragraphs 23 and 24 of the Complaint, or (b) reporting that

took place after January 10, 2017. BuzzFeed further objects to this Interrogatory to the extent that

it purports to require it to provide information that is protected by the Reporter’s Privilege.

BuzzFeed further objects to this Interrogatory to the extent it purports to require it to provide
{01073251;v4}                                2
information privileged or confidential pursuant to attorney-client confidentiality or the work

product doctrine.

         Subject to, and without waiving, the foregoing objections, BuzzFeed identifies the

following people:

         a)     Ben Smith, editor-in-chief of BuzzFeed News. Mr. Smith was involved in editing the

                article referred to in paragraph 23 of the Complaint (the “Article”). Mr. Smith also

                made the ultimate decision to publish the Article as well as the dossier referred to in

                paragraph 24 of the Complaint (the “Dossier”).

         b)     Miriam Elder, world editor of BuzzFeed News. Ms. Elder helped write the Article,

                and was involved in discussions on January 10, 2017 whether to publish it and the

                Dossier. She also conducted newsgathering in connection with the Dossier before

                BuzzFeed published the Article.

         c)     Mark Schoofs, investigations and projects editor for BuzzFeed News. Mr. Schoofs

                helped write the Article, and was involved in discussions on January 10, 2017 whether

                to publish it and the Dossier. He also conducted newsgathering in connection with the

                Dossier before BuzzFeed published the Article.

         d)     Ken Bensinger, investigative reporter at BuzzFeed News. Mr. Bensinger participated

                in a few telephone calls with members of the BuzzFeed staff on January 10, 2017

                regarding publication of the Article and Dossier, and reviewed a draft of the Article.

                He also conducted newsgathering in connection with the Dossier before BuzzFeed

                published the Article.




{01073251;v4}                                     3
         e)     Jane Bradley, investigations correspondent for BuzzFeed News. Ms. Bradley

                conducted newsgathering in connection with the Dossier before BuzzFeed published

                the Article.

         f)     Aram Roston, investigative reporter and editor for BuzzFeed News. Mr. Roston

                conducted newsgathering in connection with the Dossier before BuzzFeed published

                the Article.

         g) Heidi Blake, UK investigations editor for BuzzFeed News. Ms. Blake conducted

                newsgathering in connection with the Dossier before BuzzFeed published the Article.

         h)     Ali Watkins, who at the time was a national security correspondent for BuzzFeed

                News, conducted newsgathering in connection with the Dossier before BuzzFeed

                published the Article.

         i)     Sheera Frankel, who at the time was a Buzzfeed News reporter, conducted

                newsgathering in connection with the Dossier before Buzzfeed published the Article.

Interrogatory No. 4: Please identify every individual who had any input into the decision to
    publish the Dossier, including the input they made into the decision to publish the Dossier.

Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

information that is protected by the Reporter’s Privilege. BuzzFeed further objects to this

Interrogatory to the extent it purports to require it to provide information privileged or confidential

pursuant to attorney-client confidentiality. BuzzFeed further objects to this Interrogatory on the

grounds that it seeks information better obtained through deposition testimony.

         Subject to, and without waiving, the foregoing objections, BuzzFeed identifies the

following people who discussed whether to publish the Dossier: (a) Mr. Smith; (b) Mr. Schoofs; (c)

Ms. Elder; (d) Mr. Bensinger; and (e) Shani Hilton, head of US news for BuzzFeed News. The

decision to publish the Dossier was made by Mr. Smith after consulting with others.

{01073251;v4}                                  4
Interrogatory No. 5: Please describe in detail any and all efforts taken by Buzzfeed to determine
    the truth or veracity of the allegations in the Dossier concerning the Plaintiffs.

Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

lead to discovery of admissible evidence to the extent that it seeks information about reporting that

took place after January 10, 2017. BuzzFeed further objects to this Interrogatory to the extent it

purports to require it to provide information that is protected by the Reporter’s Privilege.

BuzzFeed further objects to this Interrogatory to the extent it purports to require it to provide

information privileged or confidential pursuant to attorney-client confidentiality. BuzzFeed further

objects to this Interrogatory on the grounds that it seeks information better obtained through

deposition testimony. Buzzfeed further objects to the extent that this Interrogatory assumes there

are allegations in the Dossier concerning “Webzilla”, which Buzzfeed denies.

         Subject to, and without waiving, the foregoing objections, prior to publishing the Article

Buzzfeed did not specifically investigate any of the allegedly defamatory statements concerning

any of the Plaintiffs.

Interrogatory No. 6: Please identify each person contacted by Buzzfeed or any of its reporters in
    connection with its reporting on the Dossier.

Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

lead to discovery of admissible evidence to the extent that it seeks information about reporting that

took place after January 10, 2017. BuzzFeed further objects to this Interrogatory to the extent it

purports to require it to provide information that is protected by the Reporter’s Privilege.

BuzzFeed further objects to this Interrogatory to the extent it purports to require it to provide

information privileged or confidential pursuant to attorney-client confidentiality or the work

product doctrine.




{01073251;v4}                                 5
Interrogatory No. 7: Please identify the individual or individuals at Buzzfeed who were assigned
    to investigate the allegations in the Dossier concerning the Plaintiffs.

Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

lead to discovery of admissible evidence to the extent that it seeks information about reporting that

took place after January 10, 2017. BuzzFeed further objects to this Interrogatory to the extent it

purports to require it to provide information that is protected by the Reporter’s Privilege.

BuzzFeed further objects to this Interrogatory to the extent it purports to require it to provide

information privileged or confidential pursuant to attorney-client confidentiality or the work

product doctrine. BuzzFeed further objects to the extent that this Interrogatory assumes there are

allegations in the Dossier concerning “Webzilla”, which BuzzFeed denies.

         Subject to, and without waiving, the foregoing objections, no one was assigned to

specifically investigate any of the allegedly defamatory statements in the Dossier that concern any

of the Plaintiffs.

Interrogatory No. 8: Please describe each and every step taken by the individual or individuals
    investigating the allegations in the Dossier concerning the Plaintiffs including, but not limited
    to, each person contacted and the content of each conversation or interview conducted.

Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

lead to discovery of admissible evidence to the extent that it seeks information about reporting that

took place after January 10, 2017 and/or after receipt of notice of this litigation. BuzzFeed further

objects to this Interrogatory to the extent it purports to require it to provide information that is

protected by the Reporter’s Privilege. BuzzFeed further objects to this Interrogatory to the extent it

purports to require it to provide information privileged or confidential pursuant to attorney-client

confidentiality or the work product doctrine. BuzzFeed further objects to this Interrogatory on the

grounds that given its overbreadth, it seeks information better obtained through deposition



{01073251;v4}                                  6
testimony. BuzzFeed further objects to the extent that this Interrogatory assumes there are

allegations in the Dossier concerning “Webzilla”, which BuzzFeed denies.

        Subject to, and without waiving, the foregoing objection, prior to its publication BuzzFeed

did not investigate the allegedly defamatory statements in the Dossier that concern any of the

Plaintiffs.

Interrogatory No. 9: Please describe in detail each and every conversation prior to Buzzfeed’s
    publication of the Dossier at Buzzfeed or between Buzzfeed’s agents, reporters and/or editors
    in which any of the Plaintiffs were referenced.

Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

lead to discovery of admissible evidence to the extent that it seeks information unrelated to the

Dossier. BuzzFeed further objects to this Interrogatory to the extent it purports to require it to

provide information that is protected by the Reporter’s Privilege. BuzzFeed further objects to this

Interrogatory to the extent it purports to require it to provide information privileged or confidential

pursuant to attorney-client confidentiality or the work product doctrine. BuzzFeed further objects

to this Interrogatory on the grounds that it seeks information better obtained through deposition

testimony.

        Subject to, and without waiving, the foregoing objections, BuzzFeed responds that it is not

currently aware of any such conversations.

Interrogatory No. 10: Please describe in detail each and every conversation prior to Buzzfeed’s
    publication of the Dossier between Buzzfeed’s agents, reports and/or editors and any third-
    parties in which any of the Plaintiffs were referenced.

Response: BuzzFeed objects to this Interrogatory as overly broad and not reasonably calculated to

lead to discovery of admissible evidence to the extent that it seeks information unrelated to the

Dossier. BuzzFeed further objects to this Interrogatory to the extent it purports to require it to

provide information that is protected by the Reporter’s Privilege. BuzzFeed further objects to this

Interrogatory to the extent it purports to require it to provide information privileged or confidential
{01073251;v4}                                  7
pursuant to attorney-client confidentiality or the work product doctrine. BuzzFeed further objects

to this Interrogatory on the grounds to the extent it seeks information better obtained through

deposition testimony.

       Subject to, and without waiving, the foregoing objections, BuzzFeed responds that it is not

currently aware of any such conversations.

Interrogatory No. 11: Please describe in detail each and every conversation following Buzzfeed’s
    publication of the Dossier at Buzzfeed or between Buzzfeed’s agents, reporters and/or editors
    in which any of the Plaintiffs were referenced.

Response: BuzzFeed objects to this Interrogatory to the extent it purports to require them to

provide information that is protected by the Reporter’s Privilege. BuzzFeed further objects to this

Interrogatory to the extent it purports to require it to provide information privileged or confidential

pursuant to attorney-client confidentiality or the work product doctrine. BuzzFeed further objects

to this Interrogatory to the extent it seeks information about conversations that took place after it

received notice of this litigation and/or after the publication of the Dossier. BuzzFeed further

objects to this Interrogatory on the grounds that it seeks information better obtained through

deposition testimony.

Interrogatory No. 12: Please describe in detail each and every conversation following Buzzfeed’s
    publication of the Dossier between Buzzfeed’s agents, reports and/or editors and any third-
    parties in which any of the Plaintiffs were referenced.

Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

information that is protected by the Reporter’s Privilege. BuzzFeed objects to this Interrogatory to

the extent it purports to require it to provide information privileged or confidential pursuant to

attorney-client confidentiality or the work product doctrine. BuzzFeed further objects to this

Interrogatory to the extent it seeks information about conversations that took place after it received

notice of this litigation, and/or after the publication of the Dossier. BuzzFeed further objects to this

Interrogatory on the grounds that it seeks information better obtained through deposition testimony.
{01073251;v4}                                 8
Interrogatory No. 13: Please describe in detail the basis for Buzzfeed’s assertion that the Dossier
    is a government document.

Response: BuzzFeed is unable to formulate a response because it is not aware of what Plaintiffs

are referring to with respect to BuzzFeed “assert[ing] that the Dossier is a government document,”

and objects on that basis.

Interrogatory No. 14: Please describe in detail the basis for Buzzfeed’s assertion that Gubarev is a
public figure.

Response: BuzzFeed is currently aware of the following facts that support its allegation that

Gubarev is a public figure, prior to conducting discovery which may yield additional facts:

         a)     Gubarev owns and operates a number of major corporations around the world publicly

                reported to collectively be worth hundreds of millions of dollars, and Plaintiffs have

                sought to attract press attention to their cyber-related operations.

         b)     Before BuzzFeed published the Article and Dossier, Gubarev was a frequent speaker

                on technology- and internet-related matters, and he was regularly sought out by the

                media for his expertise on those topics. He provided an interview to the media as an

                expert on technical aspects of President Trump’s alleged ties to Russia’s involvement

                in the 2016 U.S. election. See Leonid Bershidsky, Clinton Plugs Another Weak Story

                About Trump’s Ties to Putin, Bloomberg (Nov. 1, 2016),

                https://www.bloomberg.com/view/articles/2016-11-01/clinton-plugs-another-weak-

                story-about-trump-s-ties-to-putin.




{01073251;v4}                                     9
         c)     Plaintiffs admit in the Complaint that Gubarev had access to the media, pleading that

                “numerous journalists (more than 30) contacted Mr. Gubarev with some even arranging

                to travel to Cyprus to discuss the publication with Mr. Gubarev.” See Compl. ¶ 28.

Interrogatory No. 15: Please identify every person outside of Buzzfeed with whom Buzzfeed
    consulted concerning the decision to publish the Dossier.

Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

information that is protected by the Reporter’s Privilege. BuzzFeed objects to this Interrogatory to

the extent it purports to require it to provide information privileged or confidential pursuant to

attorney-client confidentiality or the work product doctrine. BuzzFeed further objects to this

Interrogatory on the grounds that it seeks information better obtained through deposition testimony.

         Subject to, and without waiving, the foregoing objections, BuzzFeed responds that it

consulted with no one outside BuzzFeed regarding its decision to publish the Dossier.

Interrogatory No. 16: Please identify the individuals responsible for the decision to redact
    portions of the Dossier both before and after publication.

Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

information privileged or confidential pursuant to attorney-client confidentiality or the work

product doctrine. BuzzFeed object to the term “responsible for the decision” as vague and

argumentative.

         Subject to, and without waiving, the foregoing objections, Miriam Elder and Mark Schoofs

to the extent Buzzfeed was responsible for any redactions made prior to the commencement of this

lawsuit.

Interrogatory No. 17: Please state the basis for your decision to redact each portion of the Dossier
    that was redacted.

Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

information that is protected by the Reporter’s Privilege. BuzzFeed further objects to this

{01073251;v4}                                  10
Interrogatory to the extent it purports to require it to provide information privileged or confidential

pursuant to attorney-client confidentiality or the work product doctrine.

         Subject to, and without waiving, the foregoing objections, all redactions made by BuzzFeed

were made to remove information that could identify the person and/or entities being referenced.

Interrogatory No. 18: Please state the basis for your decision not to redact the Plaintiffs’ names
    from the Dossier prior to your publication of the Dossier.

Response: BuzzFeed objects to this Interrogatory to the extent it purports to require it to provide

information privileged or confidential pursuant to attorney-client confidentiality or the work

product doctrine. BuzzFeed further objects to this Interrogatory on the grounds that it is

argumentative and premised upon assumed facts.

Interrogatory No. 19: Please state the number of times that the original Dossier article was
    viewed prior to the redaction of the Plaintiffs’ names either on the Buzzfeed.com website or
    any other Buzzfeed platform (including mobile platforms).

Response: BuzzFeed does not know how many page views the Article received as of the precise

time on February 3, 2017 when it was updated with the version of the Dossier incorporating the

February 3 Redactions. The Article received 5,952,131 unique page views between its original

posting and 11:59 pm on February 3, 2017.

Interrogatory No. 20: Please state the amount of advertising or other revenues attributable to
    views of the Dossier article.

Response: BuzzFeed objects to this Interrogatory on the grounds that it is premature at this stage in

the litigation. In making this objection, BuzzFeed does not suggest that there was any advertising

or other revenues attributable to views of the Dossier article.

Interrogatory No. 21: Please describe in detail Buzzfeed’s policies or procedures for the
    verification of facts prior to publication including how such policies or procedures are
    communicated to editors and reporters.

Response: BuzzFeed objects to this Interrogatory on the grounds that it is overly broad, vague, and

unduly burdensome. BuzzFeed further objects to this Interrogatory on the grounds that it purports
{01073251;v4}                                11
to require BuzzFeed to obtain information that is not proportional to the needs of the case.

BuzzFeed further objects to this Interrogatory on the grounds that it seeks information better

obtained by deposition testimony. BuzzFeed further objects to this Interrogatory to the extent it

seeks information about (a) news reports not containing the Dossier, or (b) policies or procedures

not in effect on January 10, 2017. Subject to, and without waiving, the foregoing objections,

BuzzFeed also refers Plaintiffs to its News Standards and Ethics Guide produced in response to

these discovery requests.

Interrogatory No. 22: Please identify each person whom you have retained as an expert in this
    case, regardless of whether that person is expected to testify at trial, and describe that person’s
    area of expertise and (if expected to testify) the areas of the person’s expected testimony.

Response: BuzzFeed objects to the Interrogatory as premature at this stage of the litigation and

beyond the scope of what is required to be disclosed under the Federal Rules. BuzzFeed will

provide such information responsive to this request, as required by the Federal Rules, at such time

as it has responsive information, if any.

Interrogatory No. 23: Please identify each individual whom you intend to call as a witness at trial
    and describe that person’s expected areas of testimony.

Response: BuzzFeed objects to this Interrogatory as premature at this stage of the litigation.

BuzzFeed will provide this information within the timeframe required by the Court’s scheduling

order.

Interrogatory No. 24: Please describe in detail each and every communication or conversation
    between any person working for or on behalf of Buzzfeed, on the one hand, and the United
    States Government (or any person part of the United States Government, including, without
    limitation, any person(s) in the executive branch or legislative branch), on the other hand,
    referencing, reflecting, or concerning the Plaintiffs.

Response: BuzzFeed objects to this Interrogatory to the extent it purports to require them to

provide information privileged or confidential pursuant to attorney-client confidentiality or the

work product doctrine. BuzzFeed further objects to this Interrogatory to the extent it seeks

{01073251;v4}                                12
information about conversations that took place after it received notice of this litigation and/or after

it published the Dossier. BuzzFeed further objects to this Interrogatory on the grounds that it seeks

information protected by the Reporter’s Privilege, and that is better obtained by deposition

testimony. Subject to, and without waiving, the foregoing objections, Buzzfeed is not presently

aware of any such communications.

Interrogatory No. 25: Please describe in detail each and every communication or conversation
    between any person working for or on behalf of Buzzfeed, on the one hand, and the United
    States Government (or any person part of the United States Government, including, without
    limitation, any person(s) in the executive branch or legislative branch), on the other hand,
    referencing, reflecting, or concerning the Dossier.

Response: BuzzFeed objects to this Interrogatory to the extent it purports to require them to

provide information privileged or confidential pursuant to attorney-client confidentiality or the

work product doctrine. BuzzFeed further objects to this Interrogatory on the grounds that it seeks

information protected by the Reporter’s Privilege, and that is better obtained by deposition

testimony. BuzzFeed further objects to this Interrogatory to the extent it seeks information about

conversations that took place after it received notice of this litigation and/or after it published the

Dossier.




{01073251;v4}                                 13
                       Signed as to objections:



Dated: July 17, 2017   Respectfully submitted,

                        /s/ Katherine M. Bolger
                        Katherine M. Bolger
                        (admitted pro hac vice)
                        Nathan Siegel
                        (admitted pro hac vice)
                        Adam Lazier
                        (admitted pro hac vice)
                        LEVINE SULLIVAN KOCH & SCHULZ, LLP
                        321 West 44th Street, Suite 1000
                        New York, NY 10036
                        Tel: (212) 850-6100

                        Lawrence A. Kellogg, P.A.
                        Jezabel P. Lima
                        LEVINE KELLOGG LEHMAN SCHNEIDER +
                        GROSSMAN LLP
                        201 South Biscayne Boulevard
                        Miami Center, 22nd Floor
                        Miami, FL 33131
                        Tel: (305) 403-8788

                        Counsel for Defendants




{01073251;v4}            14
Exhibit
  74
                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  Case No.: 17-cv-60426-UU

ALEKSEJ GUBAREV, XBT HOLDING S.A.,
AND WEBZILLA, INC.

      Plaintiffs,

vs.

BUZZFEED, INC. AND BEN SMITH,

  Defendants.
____________________________________/


  DEFENDANT BUZZFEED INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’
                FIRST SET OF REQUESTS FOR ADMISSION

          Pursuant to Federal Rule of Civil Procedure 36, Defendant Buzzfeed, Inc. (“BuzzFeed”), by

and through its attorneys, hereby responds and objects as follows to Plaintiffs’ First Set of Requests

for Admission (the “Requests”).

                                RESPONSES AND OBJECTIONS

Request No. 1: Admit that, prior to Buzzfeed’s publication of the Dossier, you made no attempt to
   contact Gubarev.

Response: Admitted.

Request No. 2: Admit that, prior to Buzzfeed’s publication of the Dossier, you made no attempt to
   contact Webzilla.

Response: Admitted.

Request No. 3: Admit that, prior to Buzzfeed’s publication of the Dossier, you made no attempt to
   contact XBT.

Response: Admitted.

Request No. 4: Admit that, at the time of Buzzfeed’s publication of the Dossier, you had no reason
   to believe that the allegations concerning Gubarev in the Dossier were true.

Response: Denied.
{01073176;v4}                                1
Request No. 5: Admit that, at the time of Buzzfeed’s publication of the Dossier, you had no reason
   to believe that the allegations concerning Webzilla in the Dossier were true.

Response: BuzzFeed objects to this request in that it assumes there are allegations in the Dossier

“concerning Webzilla,” which BuzzFeed denies. To the extent any further response is necessary,

BuzzFeed denies this Request.

Request No. 6: Admit that, at the time of Buzzfeed’s publication of the Dossier, you had no reason
   to believe that the allegations concerning XBT in the Dossier were true.

Response: Denied.

Request No. 7: Admit that, at the time of Buzzfeed’s publication of the Dossier, you knew that it
   contained unverified information.

Response: Admitted.

Request No. 8: Admit that, at the time of Buzzfeed’s publication of the Dossier, you knew that it
   contained false information.

Response: BuzzFeed objects to this question as vague and ambiguous. To the extent the question

assumes that all the information in the Dossier was false, BuzzFeed denies this Request, and

otherwise refers Plaintiff to the Article, which identifies a misspelling and fact that BuzzFeed knew

to be false.

Request No. 9: Admit that, at the time of Buzzfeed’s publication of the Dossier, you had reason to
   doubt the truth or veracity of portions of the Dossier.

Response: BuzzFeed objects to this Request as vague and ambiguous, and notes that the Dossier is

a 35-page document and the Request does not identify which “portions” of the Dossier are being

referenced.

Request No. 10: Admit that, at the time of Buzzfeed’s publication of the Dossier, you did doubt
the truth or veracity of portions of the Dossier.

Response: BuzzFeed objects to this Request as vague and ambiguous, and notes that the Dossier is

a 35-page document and it does not identify which “portions” of the Dossier are being referenced.



{01073176;v4}                                2
Request No. 11: Admit that, prior to Buzzfeed’s publication of the Dossier, you did not redact the
names of the Plaintiffs from the Dossier.

Response: BuzzFeed objects to this Request to the extent it asserts that the Dossier refers to

Plaintiff Webzilla, Inc., which BuzzFeed denies.

         Subject to, and without waiving, the foregoing objection, BuzzFeed admits that it did not

redact the names “XBT/Webzilla” and “Aleksei GUBAROV” prior to publishing it.

Request No. 12: Admit that, prior to Buzzfeed’s publication of the Dossier, you had the ability to
   redact the names of the Plaintiffs from the Dossier.

Response: BuzzFeed objects to this Request to the extent it asserts that the Dossier refers to

Plaintiff Webzilla, Inc., which BuzzFeed denies.

         Subject to, and without waiving, the foregoing objection, BuzzFeed admits that it had the

technical ability to redact the names “XBT/Webzilla” and “Aleksei GUBAROV” from the Dossier

prior to publishing it.

Request No. 13: Admit that, prior to Buzzfeed’s publication of the Dossier, you considered the
   effect publication would have with respect to traffic to website and/or mobile platforms for
   Buzzfeed.

Response: Admitted.

Request No. 14: Admit that, prior to Buzzfeed’s publication of the Dossier, you considered the
   potential financial benefit to Buzzfeed in publishing the Dossier.

Response: Denied.

Request No. 15: Admit that, prior to Buzzfeed’s publication of the Dossier, you considered the
   benefits to Buzzfeed in being the first to publish the Dossier.

Response: Admitted.




{01073176;v4}                                3
Request No. 16: Admit that, prior to Buzzfeed’s publication of the Dossier, you knew that other
   media outlets had refused to publish the Dossier.

Response: BuzzFeed objects to this Request’s reference to other media outlets’ alleged “refus[al]

to publish the Dossier” as vague and ambiguous. To the extent any further response is necessary,

this request is denied.

Request No. 17:       Admit that, prior to Buzzfeed’s publication of the Dossier, you knew that
   other media outlets had refused to publish the Dossier because the information contained
   therein was unverified.

Response: BuzzFeed objects to this Request’s reference to other media outlets’ alleged “refus[al]

to publish the Dossier” as vague and ambiguous. To the extent any further response is necessary,

this request is denied.

Request No. 18: Admit that Buzzfeed’s publication of the Dossier resulted in financial benefit to
   Buzzfeed.

Response: Denied.

Request No. 19: Admit that Buzzfeed’s publication of the Dossier resulted in increased advertising
   revenue for Buzzfeed.

Response: Denied.

Request No. 20: Admit that Buzzfeed’s publication of the Dossier resulted in increased traffic to
   the Buzzfeed website.

Response: BuzzFeed objects to this request as vague and ambiguous.

Request No. 21: Admit that Buzzfeed’s publication of the Dossier resulted in increased traffic to
   Buzzfeed’s mobile platform.

Response: BuzzFeed objects to this request as vague and ambiguous.

Request No. 22: Admit that, after the filing of the present action, Buzzfeed apologized to Gubarev.

Response: BuzzFeed admits that it released the following statement on February 3, 2017: “We

have redacted Mr. Gubarev's name from the published dossier, and apologize for including it,” and

otherwise denies this Request.


{01073176;v4}                               4
Request No. 23: Admit that, after the filing of the present action, Buzzfeed redacted the names of
   the Plaintiffs from the Dossier

Response: BuzzFeed objects to this Request to the extent it asserts that the Dossier refers to

Plaintiff Webzilla, Inc., which BuzzFeed denies.

         Subject to, and without waiving, the foregoing objection, BuzzFeed admits that it redacted

the words “XBT/Webzilla” and “Aleksei GUBAROV” from the Dossier on February 3, 2017.

Request No. 24: Admit that Buzzfeed has never issued a retraction of the allegations contained in
   the Dossier concerning the Plaintiffs

Response: Admitted.




{01073176;v4}                                5
Dated: July 17, 2017   Respectfully submitted,

                       /s/ Katherine M. Bolger
                       Katherine M. Bolger
                       (admitted pro hac vice)
                       Nathan Siegel
                       (admitted pro hac vice)
                       Adam Lazier
                       (admitted pro hac vice)
                       LEVINE SULLIVAN KOCH & SCHULZ, LLP
                       321 West 44th Street, Suite 1000
                       New York, NY 10036
                       Tel: (212) 850-6100

                       Lawrence A. Kellogg, P.A.
                       Jezabel P. Lima
                       LEVINE KELLOGG LEHMAN SCHNEIDER +
                       GROSSMAN LLP
                       201 South Biscayne Boulevard
                       Miami Center, 22nd Floor
                       Miami, FL 33131
                       Tel: (305) 403-8788

                       Counsel for Defendants




{01073176;v4}           6
Exhibit
  75
These Reports Allege Trump Has Deep Ties To Russia - BuzzFeed News




    Buzzfeed



     News                 Videos                  Quizzes       Tasty            DIY            More             Get Our News App




    TOP POST
    5,950,378 VIEWS

                                                                                                                                    In The News Today
    These Reports Allege Trump Has Deep                                                                                                 President Trump's senior adviser
    Ties To Russia                                                                                                                      Kellyanne Conway says she meant to
                                                                                                                                        say "Bowling Green terrorists" after
    A dossier, compiled by a person who has claimed to be a former British intelligence                                                 citing a nonexistent "massacre."
    official, alleges Russia has compromising information on Trump. The allegations are                                                 Hundreds of US residents are still
    unverified, and the report contains errors.                                                                                         trapped by Trump's executive
                                                                                                                                        immigration orders, fueling a bitter
    Originally posted on Jan. 10, 2017, at 6:20 p.m.                                                                                    battle between civil rights attorneys
    Updated on Jan. 10, 2017, at 9:09 p.m.
                                                                                                                                        and border patrol agents.

                 Ken Bensinger                                            Miriam Elder                                                  Uber CEO Travis Kalanick is
                 BuzzFeed News Reporter                                   BuzzFeed News World Editor                                    dropping out of Donald Trump's
                                                                                                                                        economic advisory panel after
                                                                                                                                        backlash among customers led to the
                 Mark Schoofs                                                                                                           "Delete Uber" hashtag.
                 BuzzFeed News Investigations
                 Editor                                                                                                                 A pharmaceutical company hiked the
                                                                                                                                        price of its life-saving overdose
                                                                                                                                        antidote from $575 to $4,100 in the
                                                                                                                                        middle of an opioid epidemic.


                                                                                                                                        Download the BuzzFeed News app




                                                                                                                                              This Is How France’s
                                                                                                                                               Nationalist Party Is
                                                                                                                                              Winning Gay Support
                                                                                                                                                by J. Lester Feder

                                                                                                                                              Connect With USNews
    Drew Angerer / Getty Images

                                                                                                                                   Like Us On Facebook
    A dossier making explosive — but unverified — allegations that the Russian
    government has been “cultivating, supporting and assisting” President-elect Donald                                             Follow Us On Twitter
    Trump for years and gained compromising information about him has been
                                                                                                                                                       P-D000015
https://www.buzzfeed.com/kenbensinger/these-reports-allege-trump-has-deep-ties-to-russia?utm_term=.po7Qq61Q#.jx2Wm4aW[2/3/2017 10:47:50 AM]
These Reports Allege Trump Has Deep Ties To Russia - BuzzFeed News


    circulating among elected officials, intelligence agents, and journalists for weeks.


    The dossier, which is a collection of memos written over a period of months,
    includes specific, unverified, and potentially unverifiable allegations of contact                                               News moves fast. Keep up with
    between Trump aides and Russian operatives, and graphic claims of sexual acts                                                    the BuzzFeed News daily email.
    documented by the Russians. BuzzFeed News reporters in the US and Europe have
    been investigating various alleged facts in the dossier but have not verified or
    falsified them. CNN reported Tuesday that a two-page synopsis of the report was
    given to President Obama and Trump.


    Now BuzzFeed News is publishing the full document so that Americans can make
    up their own minds about allegations about the president-elect that have circulated
    at the highest levels of the US government.
                                                                                                                                More News
    The document was prepared for political opponents of Trump by a person who is
    understood to be a former British intelligence agent. It is not just unconfirmed: It
    includes some clear errors. The report misspells the name of one company, “Alpha
    Group,” throughout. It is Alfa Group. The report says the settlement of Barvikha,
    outside Moscow, is “reserved for the residences of the top leadership and their close
    associates.” It is not reserved for anyone, and it is also populated by the very
    wealthy.
                                                                                                                                Mexico’s President Canceled His
                                                                                                                                Meeting With Trump Rather Than Pay
                                                                                                                                For The Wall
    The Trump administration’s transition team did not immediately respond to
    BuzzFeed News’ request for comment. However, the president-elect’s attorney,
    Michael Cohen, told Mic that the allegations were absolutely false.

    “It’s so ridiculous on so many levels,” he said. “Clearly, the person who created this
    did so from their imagination or did so hoping that the liberal media would run with
    this fake story for whatever rationale they might have.”
                                                                                                                                Gorsuch Would Join The Supreme
                                                                                                                                Court Millionaires’ Club If He’s
    And Trump shot back against the reports a short time later on Twitter.                                                      Confirmed



    His former campaign manager and current senior White House adviser, Kellyanne
    Conway, also denied the claims during an appearance on Late Night With Seth
    Meyers, adding that “nothing has been confirmed.” She also said Trump was “not
    aware” of any briefing on the matter.
                                                                                                                                The White House Thinks Crimea
    The documents have circulated for months and acquired a kind of legendary status                                            Sanctions Should Stay Until Russia
    among journalists, lawmakers, and intelligence officials who have seen them.                                                Returns It
    Mother Jones writer David Corn referred to the documents in a late October column.


    Harry Reid spokesman Adam Jentleson tweeted Tuesday that the former Senate
    Democratic leader had seen the documents before writing a public letter to FBI
    Director James Comey about Trump’s ties to Russia. And CNN reported Tuesday
    that Arizona Republican John McCain gave a “full copy” of the memos to Comey on
    Dec. 9, but that the FBI already had copies of many of the memos.                                                           Pentagon Report: The Military Spun
                                                                                                                                Their Intel To Make ISIS Seem Weaker

    If you have tips related to this story, write us at
    trumpstories@buzzfeed.com. To send us information
    confidentially, go here.
                                                                                                                                                 P-D000016
https://www.buzzfeed.com/kenbensinger/these-reports-allege-trump-has-deep-ties-to-russia?utm_term=.po7Qq61Q#.jx2Wm4aW[2/3/2017 10:47:50 AM]
These Reports Allege Trump Has Deep Ties To Russia - BuzzFeed News




    Read the report here:
                                                                                                                                Israeli Officials Actually Don’t Want The
                                                                                                                                US To Move Its Embassy To Jerusalem
       DOCUMENT       PAGES                                                                     Zoom




                                                                                                                                Trump To Publish Weekly List Of
                                                                                                                                Crimes Committed By Undocumented
                                                                                                                                Immigrants In Sanctuary Cities




                                                                                                                                Trump’s Immigration Order Is Seriously
                                                                                                                                Complicating The CIA’s Job




                                                                                                                                Thousands Of Harvard Alumni Implore
                                                                                                                                Jared Kushner For A Meeting




                                                 Page       1        of 35
                                                                                                                                Meet The “Good Trolls” Secretly Spying
                                                                                                                                On Trump Supporters And Neo-Nazis

        Ken Bensinger is an investigative reporter for BuzzFeed News and is based in Los
        Angeles. His secure PGP fingerprint is 97CC 6E32 10A2 23FE 4E84 98B4 9CFF 4214
        9D26 8AA7
        Contact Ken Bensinger at ken.bensinger@buzzfeed.com.

        Miriam Elder is the world editor for BuzzFeed News and is based in New York. Her
        secure PGP fingerprint is 5B5F EC17 C20B C11F 226D 3EBE 6205 F92F AC14 DCB1                                             Fox News Deleted A Tweet About The
        Contact Miriam Elder at miriam.elder@buzzfeed.com.
                                                                                                                                Quebec Shooting After Canada’s
                                                                                                                                Government Objected
        Pulitzer-prize winner Mark Schoofs is the investigations and projects editor for BuzzFeed
        News. While working at The Village Voice, Schoofs won the 2000 Pulitzer Prize for
        International Reporting for his series on AIDS in Africa.                                                                              More News
        Contact Mark Schoofs at mark.schoofs@buzzfeed.com.

                                                                                                                                                 P-D000017
https://www.buzzfeed.com/kenbensinger/these-reports-allege-trump-has-deep-ties-to-russia?utm_term=.po7Qq61Q#.jx2Wm4aW[2/3/2017 10:47:50 AM]
These Reports Allege Trump Has Deep Ties To Russia - BuzzFeed News




        Got a confidential tip? Submit it here.



                                                                                                         More                   Now Buzzing




                                                                           NEXT ON NEWS›

                                                                           People Are Paying                                    The "Cash Me Outside" Teen Will
                                                                           Heartfelt Tributes After                             Return To Dr. Phil Next Week, How
                                                                           The Death...                                         Bow Dah




    Tagged:donald trump, russia, viral




                                                                                                                                Here's The Dragtastic Cast Of
                                                                                                                                "RuPaul's Drag Race" Season 9




                                                                                                                                Theresa May Made The Man In Charge
                                                                                                                                Of Brexit Carry Her Handbag




                                                                                                                                Donald Trump’s Granddaughter Sang A
                                                                                                                                Song In Chinese For Lunar New Year
                                                                                                                                And People Are Obsessed




                                                                                                                                                P-D000018
https://www.buzzfeed.com/kenbensinger/these-reports-allege-trump-has-deep-ties-to-russia?utm_term=.po7Qq61Q#.jx2Wm4aW[2/3/2017 10:47:50 AM]
These Reports Allege Trump Has Deep Ties To Russia - BuzzFeed News




                                                                                                                                14 Times The Merriam-Webster
                                                                                                                                Dictionary Was Shady AF




                                                                                                                                How Well Do You Remember The
                                                                                                                                Characters On "Sabrina The Teenage
                                                                                                                                Witch?"




                                                                                                                                28 Delicious Things To Cook In
                                                                                                                                February




                                                                                                                                Mariah Carey Working Out In High
                                                                                                                                Heels Is The Most Mariah Carey Thing
                                                                                                                                Ever




                                                                                                                                Which Of These Options Is More
                                                                                                                                Gross?




                                                                                                                                18 Tumblr Posts That Prove Parents
                                                                                                                                Are Weird But Great




                                                                                                                                                P-D000019
https://www.buzzfeed.com/kenbensinger/these-reports-allege-trump-has-deep-ties-to-russia?utm_term=.po7Qq61Q#.jx2Wm4aW[2/3/2017 10:47:50 AM]
These Reports Allege Trump Has Deep Ties To Russia - BuzzFeed News




                                                                                                                                Nordstrom Has Dropped Ivanka
                                                                                                                                Trump’s Brand, Citing Lagging Sales

                                                                                                                                              More Buzz




      Advertise Jobs Mobile Newsletter Shop                     US Edition

      About Press RSS Privacy User Terms Ad Choices Help Contact                                     © 2017 BuzzFeed, Inc




                                                                                                                                                P-D000020
https://www.buzzfeed.com/kenbensinger/these-reports-allege-trump-has-deep-ties-to-russia?utm_term=.po7Qq61Q#.jx2Wm4aW[2/3/2017 10:47:50 AM]
Exhibit
  76
   In the Matter Of:

GUBAREV vs BUZZFEED
      17-CV-60426-UU




  BENJAMIN SMITH

   February 08, 2018




     Confidential
      BENJAMIN SMITH· Confidential                February 08, 2018
      GUBAREV vs BUZZFEED                                         1

·1

·2· · · ·IN THE UNITED STATES DISTRICT COURT

·3· · · · · · SOUTHERN DISTRICT OF FLORIDA

·4

·5·   · ALEKSEJ GUBAREV, XBT HOLDING· ·)Case No.
· ·   · S.A., AND WEBZILLA, INC.,· · · )17-CV-60426-
·6·   · · · · · · · · · · · · · · · · ·)UU
· ·   · · · · · · · Plaintiffs,· · · · )
·7·   · · · · · · · · · · · · · · · · ·)
· ·   · · · · · ·vs.· · · · · · · · · ·)
·8·   · · · · · · · · · · · · · · · · ·)
· ·   · BUZZFEED, INC. AND BEN· · · · ·)
·9·   · SMITH,· · · · · · · · · · · · ·)
· ·   · · · · · · · · · · · · · · · · ·)
10·   · · · · · · · Defendants.· · · · )
· ·   ·--------------------------------)
11

12

13· · · · · · ·DEPOSITION OF BENJAMIN SMITH

14· · · · · · · · · New York, New York

15· · · · · · ·Thursday, February 8, 2018

16

17

18

19

20

21

22

23

24· ·Reported by:
· · ·TAMI H. TAKAHASHI, RPR, CSR
25· ·JOB NO. J1400363


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
     BENJAMIN SMITH· Confidential                 February 08, 2018
     GUBAREV vs BUZZFEED                                          5

·1
·2· ·B E N J A M I N· ·S M I T H, called as a
·3· · · ·witness, having been duly sworn by a
·4· · · ·notary public, was examined and testified
·5· · · ·as follows:
·6· · · · · · · · · · EXAMINATION
·7· ·BY MR. FRAY-WITZER:
·8· · · · Q.· ·Good morning.
·9· · · · A.· ·Good morning.
10· · · · Q.· ·Let me start by asking you if you
11· ·have ever been deposed before.
12· · · · A.· ·No, I haven't.
13· · · · Q.· ·Okay.· So I'm going to lay out for
14· ·you some of the ground rules of a deposition.
15· · · · · · ·The first thing is that I will ask
16· ·you a series of questions.· Hopefully you'll
17· ·give a series of answers.· All of your
18· ·answers need to be verbal so head nods,
19· ·um-hums, uh-uhs, can't be recorded accurately
20· ·by the transcriptionist, so I would ask that
21· ·if you're giving an answer -- yes-or-no
22· ·answer that you say "yes" or "no"; if it's a
23· ·longer answer, that you give your longer
24· ·answer but your answers be verbal.
25· · · · · · ·Is that okay?


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com   YVer1f
   BENJAMIN SMITH· Confidential                   February 08, 2018
   GUBAREV vs BUZZFEED                                           77

·1· · · · · · · · CONFIDENTIAL - Smith
·2· · · · page 1.
·3· ·BY MR. FRAY-WITZER:
·4· · · · Q.· ·So as part of one of your answers
·5· ·here you stated, "I do think before you
·6· ·publish something, at least, you should not
·7· ·surprise people.· And we have a practice here
·8· ·of writing what we call a 'no surprises'
·9· ·letter to the subject of an investigation
10· ·that lays out in great, great detail what's
11· ·in a story.· And then you make sure you slip
12· ·that under their door, you mail it to them,
13· ·you e-mail it to them, you send it to their
14· ·lawyer.· It often adds to your reporting.
15· ·There's no reason that the subject of a story
16· ·should be surprised.· Maybe there's
17· ·occasionally a reason, but in most cases,
18· ·there isn't a reason, and you should test
19· ·your stronger reporting against their
20· ·response before you publish, not after."
21· · · · · · ·Did I read that correctly?
22· · · · A.· ·Yes.
23· · · · Q.· ·Was it accurately reported that you
24· ·said that?
25· · · · A.· ·Yes.


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
                                                                  YVer1f
   BENJAMIN SMITH· Confidential                   February 08, 2018
   GUBAREV vs BUZZFEED                                           84

·1· · · · · · · · CONFIDENTIAL - Smith
·2· · · · Q.· ·Do you know if you reached out to
·3· ·any of them prior to the publication of the
·4· ·dossier?
·5· · · · A.· ·I don't remember reaching out to
·6· ·any of them about -- specifically about the
·7· ·dossier prior to the publication of the
·8· ·dossier.
·9· · · · Q.· ·Prior to the publication of the
10· ·dossier did BuzzFeed consider the impact that
11· ·publication would have on its Web traffic?
12· · · · A.· ·Yes.
13· · · · Q.· ·In what way did you consider that?
14· · · · A.· ·We knew a lot of people would want
15· ·to read it because it was a very important
16· ·story.
17· · · · Q.· ·And a lot of people did want to
18· ·read it; is that correct?
19· · · · A.· ·Yes.
20· · · · Q.· ·How does the story concerning the
21· ·dossier and the publication of the dossier,
22· ·how was the traffic for that story compared
23· ·to other stories run by BuzzFeed?
24· · · · A.· ·It was one of our most-read stories
25· ·of the year.


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
                                                                  YVer1f
   BENJAMIN SMITH· Confidential                   February 08, 2018
   GUBAREV vs BUZZFEED                                           85

·1· · · · · · · · CONFIDENTIAL - Smith
·2· · · · Q.· ·Was it one of the most-read stories
·3· ·since you joined BuzzFeed?
·4· · · · A.· ·Yes.
·5· · · · Q.· ·Having widely-read stories is
·6· ·valuable to BuzzFeed; is that correct?
·7· · · · A.· ·Yes.
·8· · · · Q.· ·Having widely-read stories
·9· ·increases your ability to sell space to
10· ·advertisers; is that correct?
11· · · · A.· ·Yes.
12· · · · Q.· ·There's a direct financial benefit
13· ·to BuzzFeed in having well-read stories; is
14· ·that correct?
15· · · · A.· ·Yes.
16· · · · · · ·(The witness was handed a
17· · · · document.)
18· · · · · · ·THE WITNESS:· Thank you.
19· ·BY MR. FRAY-WITZER:
20· · · · Q.· ·So you're being shown what was
21· ·marked yesterday as Exhibit 6.
22· · · · A.· ·Yes.
23· · · · Q.· ·And can you tell me if you
24· ·recognize this exhibit?
25· · · · A.· ·Yes.


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
                                                                  YVer1f
   BENJAMIN SMITH· Confidential                   February 08, 2018
   GUBAREV vs BUZZFEED                                          131

·1· · · · · · · · CONFIDENTIAL - Smith
·2· ·conversation with him about that specific
·3· ·point.
·4· · · · Q.· ·Was there a reason that the
·5· ·publication of the dossier couldn't have
·6· ·waited a short amount of time?
·7· · · · A.· ·Well, it did wait a short amount of
·8· ·time.
·9· · · · Q.· ·Well, CNN published and within at
10· ·most an hour BuzzFeed published the entire
11· ·dossier.
12· · · · A.· ·Yeah.
13· · · · Q.· ·Why not wait until the next
14· ·morning?
15· · · · A.· ·It was an incredibly important
16· ·story that was the central story in the
17· ·United States of America, where Americans had
18· ·learned of the existence of this incredibly
19· ·important document that had been briefed to
20· ·two presidents, and we felt that our
21· ·obligation was to report -- to fill out that
22· ·story to tell people what's going on.
23· · · · Q.· ·You didn't want to be scooped?
24· · · · A.· ·No, I don't want to be scooped.· Do
25· ·you mean in that context specifically?


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
                                                                  YVer1f
   BENJAMIN SMITH· Confidential                   February 08, 2018
   GUBAREV vs BUZZFEED                                          132

·1· · · · · · · · CONFIDENTIAL - Smith
·2· · · · Q.· ·Yeah.
·3· · · · A.· ·Sorry.· Just rephrase the question.
·4· · · · Q.· ·Was one of your concerns that you
·5· ·didn't want to be scooped on the publication
·6· ·of the dossier?
·7· · · · A.· ·Yes.
·8· · · · Q.· ·Next question in the e-mail reads,
·9· ·"What is, according to you, the difference
10· ·between publishing the Trump report without
11· ·verifying it, and publishing a rumor well
12· ·known in the circles of power?"
13· · · · · · ·What is your response to that
14· ·question?
15· · · · A.· ·Well, the dossier had been briefed
16· ·to the president of the United States, to the
17· ·president-elect of the United States, was
18· ·being taken seriously by the high -- most
19· ·important figures in the American
20· ·intelligence and law enforcement communities
21· ·and was affecting the actions of key American
22· ·officials.· So that's the difference.
23· · · · Q.· ·She asks or someone on BuzzFeed
24· ·France asks, "Did you think about the
25· ·consequences this decision would have on


                                               800.211.DEPO (3376)
                                               EsquireSolutions.com
                                                                  YVer1f
     BENJAMIN SMITH· Confidential               February 08, 2018
     GUBAREV vs BUZZFEED                                      164

·1· · · · · · · · CONFIDENTIAL - Smith
·2· · · · · · ·MR. FRAY-WITZER:· I have no further
·3· · · · questions.
·4· · · · · · ·MR. BLACK:· Okay.
·5· · · · · · ·MR. SIEGEL:· Okay.
·6· · · · · · ·(Time noted:· 3:04 p.m.)
·7
·8
·9· · · · · · · · · · · ·____________________
10· · · · · · · · · · · ·BENJAMIN SMITH
11
12· ·Subscribed and sworn to before me
13· ·this____ day of __________, 2018.
14
15· ·_________________________________
16
17
18
19
20
21
22
23
24
25


                                            800.211.DEPO (3376)
                                            EsquireSolutions.com
     BENJAMIN SMITH· Confidential                February 08, 2018
     GUBAREV vs BUZZFEED                                       165

·1
·2· · · · · · · ·C E R T I F I C A T E
·3· ·STATE OF NEW YORK· · )
·4· · · · · · · · · · · · : ss.
·5· ·COUNTY OF NEW YORK· ·)
·6
·7· · · · · · ·I, TAMI H. TAKAHASHI, a Notary
·8· · · · Public within and for the State of New
·9· · · · York, do hereby certify:
10· · · · · · ·That BENJAMIN SMITH, the witness
11· · · · whose deposition is hereinbefore set
12· · · · forth, was duly sworn by me and that
13· · · · such deposition is a true record of the
14· · · · testimony given by the witness.
15· · · · · · ·I further certify that I am not
16· · · · related to any of the parties to this
17· · · · action by blood or marriage, and that I
18· · · · am in no way interested in the outcome
19· · · · of this matter.
20· · · · · · ·IN WITNESS WHEREOF, I have hereunto
21· · · · set my hand this 13th day of February
22· · · · 2018.
23
24· · · · · · · · · · · ·_____________________
25· · · · · · · · · · · ·TAMI H. TAKAHASHI


                                             800.211.DEPO (3376)
                                             EsquireSolutions.com
     BENJAMIN SMITH· Confidential                February 08, 2018
     GUBAREV vs BUZZFEED                                       169

·1· · · · · · · ·DEPOSITION ERRATA SHEET
·2
·3· ·Our Assignment No.:· J1400363
·4· ·Case Caption:· Gubarev v. BuzzFeed
·5
·6· · · ·DECLARATION UNDER PENALTY OF PERJURY
·7
·8· · · · · · ·I declare under penalty of perjury
·9· ·that I have read the entire transcript of my
10· ·Deposition taken in the captioned matter or
11· ·the same has been read to me, and the same is
12· ·true and accurate, save and except for
13· ·changes and/or corrections, if any, as
14· ·indicated by me on the DEPOSITION ERRATA
15· ·SHEET hereof, with the understanding that I
16· ·offer these changes as if still under oath.
17· · · · · · · · · · · · _______________________
18· · · · · · · · · · · · ·BENJAMIN SMITH
19· ·Subscribed and sworn to on the ____ day of
20· ·___________, 20 ____ before me.
21· ·_______________________________
22· ·Notary Public,
23· ·in and for the State of
24· ·_________________________.
25


                                              800.211.DEPO (3376)
                                              EsquireSolutions.com
